Exhibit 10.1

$400,000,000

CREDIT AGREEMENT

Dated as of February 11, 2015

among

EASTERLY GOVERNMENT PROPERTIES LP,

as Borrower,

EASTERLY GOVERNMENT PROPERTIES, INC.,

as Parent Guarantor,

THE GUARANTORS NAMED HEREIN,

as Guarantors,

THE INITIAL LENDERS AND THE INITIAL ISSUING BANKS NAMED HEREIN,

as Initial Lenders and Initial Issuing Banks,

CITIBANK, N.A.,

as Administrative Agent,

RAYMOND JAMES BANK, N.A.

and

ROYAL BANK OF CANADA,

as Co-Syndication Agents,

and

CITIGROUP GLOBAL MARKETS INC.,

RAYMOND JAMES BANK, N.A.,

and

RBC CAPITAL MARKETS*,

as Joint Lead Arrangers and Joint Book Running Managers

 

* RBC Capital Markets is a marketing name for the investment banking activities
of Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   
Section 1.01    Certain Defined Terms      1    Section 1.02    Computation of
Time Periods; Other Definitional Provisions      30    Section 1.03   
Accounting Terms      31    ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES AND
THE LETTERS OF CREDIT    Section 2.01    The Advances and the Letters of Credit
     31    Section 2.02    Making the Advances      32    Section 2.03   
Issuance of and Drawings and Reimbursement Under Letters of Credit      36   
Section 2.04    Repayment of Advances      38    Section 2.05    Termination or
Reduction of the Commitments      39    Section 2.06    Prepayments      40   
Section 2.07    Interest      41    Section 2.08    Fees      42    Section 2.09
   Conversion of Advances      43    Section 2.10    Increased Costs, Etc.     
43    Section 2.11    Payments and Computations      45    Section 2.12    Taxes
     47    Section 2.13    Sharing of Payments, Etc.      51    Section 2.14   
Use of Proceeds      51    Section 2.15    Evidence of Debt      51    Section
2.16    Extensions of Termination Date      52    Section 2.17    Increase in
the Aggregate Commitments      53    Section 2.18    Defaulting Lenders      54
   Section 2.19    Cash Collateral Account      56    Section 2.20   
Replacement of Lenders      57    ARTICLE III    CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT    Section 3.01    Conditions Precedent to
Initial Extension of Credit      58    Section 3.02    Conditions Precedent to
Each Borrowing, Issuance and Renewal, Extension and Increase      61    Section
3.03    Conditions Precedent to Each Competitive Bid Advance      63    Section
3.04    Determinations Under Sections 3.01, 3.02 and 3.03      63    ARTICLE IV
   REPRESENTATIONS AND WARRANTIES    Section 4.01    Representations and
Warranties of the Loan Parties      63   

 

i



--------------------------------------------------------------------------------

ARTICLE V    COVENANTS OF THE LOAN PARTIES    Section 5.01    Affirmative
Covenants      70    Section 5.02    Negative Covenants      73    Section 5.03
   Reporting Requirements      79    Section 5.04    Financial Covenants      82
   ARTICLE VI    EVENTS OF DEFAULT    Section 6.01    Events of Default      83
   Section 6.02    Actions in Respect of the Letters of Credit upon Default     
85    ARTICLE VII    GUARANTY    Section 7.01    Guaranty; Limitation of
Liability      86    Section 7.02    Guaranty Absolute      86    Section 7.03
   Waivers and Acknowledgments      87    Section 7.04    Subrogation      88   
Section 7.05    Guaranty Supplements      89    Section 7.06    Indemnification
by Guarantors      89    Section 7.07    Subordination      89    Section 7.08
   Continuing Guaranty; Effect of Release      90    Section 7.09    Keepwell   
  90    ARTICLE VIII    THE ADMINISTRATIVE AGENT    Section 8.01   
Authorization and Action      91    Section 8.02    The Administrative Agent’s
Reliance, Etc.      91    Section 8.03    Citibank and Affiliates      92   
Section 8.04    Lender Party Credit Decision      92    Section 8.05   
Indemnification by Lender Parties      92    Section 8.06    Successor Agents   
  93    Section 8.07    Relationship of Administrative Agent and Lenders      94
   ARTICLE IX    MISCELLANEOUS    Section 9.01    Amendments, Etc.      94   
Section 9.02    Notices, Etc.      95    Section 9.03    No Waiver; Remedies   
  97    Section 9.04    Costs and Expenses      97    Section 9.05    Right of
Set-off      99    Section 9.06    Binding Effect      99   

 

ii



--------------------------------------------------------------------------------

Section 9.07    Assignments and Participations; Replacement Notes      99   
Section 9.08    Execution in Counterparts      103    Section 9.09   
Severability      103    Section 9.10    Survival of Representations      103   
Section 9.11    Usury Not Intended      103    Section 9.12    No Liability of
Issuing Bank      104    Section 9.13    Confidentiality      104    Section
9.14    Release of Subsidiary Guarantors      106    Section 9.15    Patriot Act
Notification      107    Section 9.16    Jurisdiction, Etc.      107    Section
9.17    Governing Law      107    Section 9.18    WAIVER OF JURY TRIAL      108
   Section 9.19    No Fiduciary Duties      108   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    -    Commitments and Applicable Lending Offices Schedule II    -
   Unencumbered Assets Schedule 4.01(b)    -    Subsidiaries Schedule 4.01(f)   
-    Material Litigation Schedule 4.01(m)    -    Existing Debt Schedule 4.01(n)
   -    Surviving Debt Schedule 4.01(o)    -    Existing Liens Schedule 4.01(p)
   -    Real Property                   Part I    -    Owned Assets
                  Part II    -    Leased Assets Schedule 4.01(q)    -   
Environmental Concerns Schedule 4.01(w)    -    Plans and Welfare Plans

EXHIBITS

 

Exhibit A    -    Form of Note Exhibit B    -    Form of Notice of Borrowing
Exhibit C    -    Form of Guaranty Supplement Exhibit D    -    Form of
Assignment and Acceptance Exhibit E    -    Form of Notice of Competitive Bid
Borrowing Exhibit F    -    Form of Availability Certificate Exhibit G-1    -   
Form of Section 2.12(g) U.S. Tax Compliance Certificate       (For Foreign
Lender Parties That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-2       Form of Section 2.12(g) U.S. Tax Compliance Certificate      
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit G-3       Form of Section 2.12(g) U.S. Tax Compliance
Certificate       (For Foreign Participants That Are Partnerships For U.S.
Federal Income Tax Purposes) Exhibit G-4       Form of Section 2.12(g) U.S. Tax
Compliance Certificate       (For Foreign Lender Parties That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of February 11, 2015 (this “Agreement”) among EASTERLY
GOVERNMENT PROPERTIES LP, a Delaware limited partnership (the “Borrower”),
EASTERLY GOVERNMENT PROPERTIES, INC., a Maryland corporation (the “Parent
Guarantor”), the entities listed on the signature pages hereof as the subsidiary
guarantors from time to time (together with any Additional Guarantors (as
hereinafter defined) acceding hereto pursuant to Section 5.01(j) or 7.05, from
time to time, the “Subsidiary Guarantors” and, together with the Parent
Guarantor, the “Guarantors”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), CITIBANK, N.A. and ROYAL BANK OF CANADA, as the
initial issuers of Letters of Credit (as hereinafter defined) (the “Initial
Issuing Banks”), CITIBANK, N.A. (“Citibank”), as administrative agent (together
with any successor administrative agent appointed pursuant to Section 8.06, the
“Administrative Agent”) for the Lender Parties (as hereinafter defined), RAYMOND
JAMES BANK, N.A. (“Raymond James”) and ROYAL BANK OF CANADA (“Royal Bank”), as
co-syndication agents and CITIGROUP GLOBAL MARKETS INC. (“CGMI”), RAYMOND JAMES
BANK, N.A. and RBC CAPITAL MARKETS* (“RBCCM”), as joint lead arrangers and joint
book running managers (the “Arrangers”).

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acceding Lender” has the meaning specified in Section 2.17(d).

“Accession Agreement” has the meaning specified in Section 2.17(d)(i).

“Additional Guarantor” has the meaning specified in Section 7.05.

“Adjusted EBITDA” means an amount equal to (a) EBITDA for the fiscal quarter of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, multiplied by four, less (b) the Capital Expenditure
Reserve for all Assets for such fiscal quarter, provided that calculations which
pertain to the fiscal quarters of the Parent Guarantor ending on or prior to
December 31, 2014 shall be made on a pro forma basis, including to give effect
to the IPO and the Formation Transactions.

“Adjusted Net Operating Income” means, with respect to any Asset, (a) Net
Operating Income attributable to such Asset multiplied by four less (b) the
Management Fee Adjustment for such Asset less (c) the Capital Expenditure
Reserve for such Asset, in each case for the fiscal quarter most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be. In no event
shall the Adjusted Net Operating Income for any Asset be less than zero.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, at its office at 1615
Brett Road, OPS III, New Castle, Delaware 19720, ABA No. 021000089, Account
No. 36852248, Account Name: Agency/Medium Term

 

 

* RBC Capital Markets is a marketing name for the investment banking activities
of Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

Finance, Reference: Easterly Partners Financing, Attention: Global Loans/Agency,
or such other account as the Administrative Agent shall specify in writing to
the Borrower and the Lender Parties.

“Advance” means a Revolving Credit Advance, a Competitive Bid Advance or a
Letter of Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Interests, by contract or otherwise.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, the net amount in respect of all Hedge Agreements,
determined, with respect to each Hedge Agreement, on any date of determination,
reasonably and in good faith by the Administrative Agent equal to: (a) in the
case of a Hedge Agreement documented pursuant to the Master Agreement
(Multicurrency-Cross Border) published by the International Swap and Derivatives
Association, Inc. (the “Master Agreement”), the amount, if any, that would be
payable by or to any Loan Party or any of its Subsidiaries to or by its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party or
Subsidiary was the sole “Affected Party”, and (iii) the Administrative Agent was
the sole party determining such payment amount (with the Administrative Agent
making such determination reasonably and in good faith pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss or unrealized profit on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined reasonably and in good faith by the Administrative Agent
based on the settlement price of such Hedge Agreement on such date of
determination; or (c) in all other cases, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss or unrealized profit on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined reasonably and in good faith by the Administrative Agent as
the amount, if any, by which (i) the present value of the future cash flows to
be paid by such Loan Party or Subsidiary exceeds (or is less than, as
applicable) (ii) the present value of the future cash flows to be received by
such Loan Party or Subsidiary pursuant to such Hedge Agreement; capitalized
terms used and not otherwise defined in this definition shall have the
respective meanings set forth in the above described Master Agreement.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, the Parent Guarantor or their
Subsidiaries from time to time concerning or relating to bribery, corruption or
money laundering including, without limitation, the United States Foreign
Corrupt Practices Act of 1977, as amended.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance. Further, in the case of a Competitive Bid Advance, the office of the
Lender Party identified as its Applicable Lending Office in a notice by such
Lender Party to the Administrative Agent with respect to such Competitive Bid
Advance shall constitute such Lender Party’s Applicable Lending Office for such
purpose.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, at any date of determination, (a) a percentage per
annum determined by reference to the Leverage Ratio as set forth below, but
subject to clause (b) below:

 

Pricing

Level

  

Leverage Ratio

  

Applicable Margin for
Eurodollar Rate

Advances

  

Applicable Margin for

Base Rate Advances

I

   < 40%    1.40%    0.40%

II

   ³ 40% but < 45%    1.50%    0.50%

III

   ³ 45% but < 50%    1.55%    0.55%

IV

   ³ 50% but < 55%    1.70%    0.70%

V

   ³ 55%    1.90%    0.90%

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (i) the
Applicable Margin shall initially be at Pricing Level I on the Closing Date,
(ii) no change in the Applicable Margin resulting from the Leverage Ratio shall
be effective until the first Business Day after the date on which the
Administrative Agent receives (x) the financial statements required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and (y) a
certificate of the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Borrower demonstrating the Leverage Ratio,
and (iii) the Applicable Margin shall be at Pricing Level V for so long as the
Borrower has not submitted to the Administrative Agent as and when required
under Section 5.03(b) or (c), as applicable, the information described in
clause (ii) of this proviso and shall continue to apply until the first Business
Day after the date on which the information described in clause (ii) of this
proviso is delivered. If as a result of a restatement of the Borrower’s
financial statements or other recomputation of the Leverage Ratio on which the
Applicable Margin is based, the interest paid or accrued hereunder was paid or
accrued at a rate lower than the interest that would have been payable had such
Leverage Ratio been correctly computed, the Borrower shall pay to the
Administrative Agent for the account of the Lenders promptly following demand
therefor the difference between the amount that should have been paid or accrued
and the amount actually paid or accrued.

(b) In the event that the Parent Guarantor achieves an Investment Grade Rating,
the Parent Guarantor may, upon written notice to the Administrative Agent, make
an irrevocable one-time written election (setting forth the date for such
election to be effective) to exclusively use the ratings-based pricing grid set
forth below (a “Ratings Grid Election”), in which case the Applicable Margin for
Eurodollar Rate Advances and Base Rate Advances will be determined, as per the
pricing grid below, on the basis of the Debt Rating of the Parent Guarantor, as
set forth below, notwithstanding any failure of the Parent Guarantor to maintain
an Investment Grade Rating:

 

Debt Rating of

Parent

Guarantor

  

Applicable Margin for
Eurodollar Rate Advances

  

Applicable Margin for Base
Rate Advances

  

Facility Fee

³ A-/A3

   0.875%    0.00%    0.125%

BBB+/Baa1

   0.925%    0.00%    0.150%

BBB/Baa2

   1.050%    0.05%    0.200%

BBB-/Baa3

   1.250%    0.25%    0.250%

< BBB-/Baa3

   1.700%    0.70%    0.300%

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or

 

3



--------------------------------------------------------------------------------

the transactions contemplated therein, including any financial statement,
financial and other report, notice, request, certificate and other information
materials required to be delivered pursuant to Sections 5.03(b), (c), (e), (g),
and (k); provided, however, that solely with respect to delivery of any such
Communication by any Loan Party to the Administrative Agent and without limiting
or otherwise affecting either the Administrative Agent’s right to effect
delivery of such Communication by posting such Communication to the Approved
Electronic Platform or the protections afforded hereby to the Administrative
Agent in connection with any such posting, “Approved Electronic Communication”
shall exclude (i) any notice of borrowing, letter of credit request, notice of
conversion or continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (ii) any notice pursuant to
Section 2.06(a) and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article III or any other
condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 9.02(c).

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

“Assets” means Office Assets, Development Assets, Redevelopment Assets, Joint
Venture Assets and Mixed Use Assets.

“Asset Value” means, at any date of determination, (a) in the case of any Office
Asset or any Mixed Use Asset, the Capitalized Value of such Office Asset or
Mixed Use Asset; provided, however, that the Asset Value of each Office Asset or
Mixed Use Asset, as the case may be (other than a Development Asset or
Redevelopment Asset) shall be equal, during the first 12 months following
acquisition thereof, to the greater of (i) the acquisition price of such Office
Asset or Mixed Use Asset, as applicable and (ii) the Capitalized Value of such
Office Asset or Mixed Use Asset, as applicable, (b) in the case of any
Development Asset or Redevelopment Asset, the gross book value of such Asset as
determined in accordance with GAAP, (c) in the case of any Joint Venture Asset
that, but for such Asset being owned by a Joint Venture, would qualify as an
Office Asset or a Mixed Use Asset under the applicable definition thereof, the
JV Pro Rata Share of the Capitalized Value of such Joint Venture Asset;
provided, however, that the Asset Value of each Joint Venture Asset shall be
equal, during the first 12 months following acquisition thereof, to the JV Pro
Rata Share of the greater of (i) the acquisition price of such Joint Venture
Asset or (ii) the Capitalized Value of such Joint Venture Asset, (d) in the case
of any Joint Venture Asset that, but for such Asset being owned by a Joint
Venture, would qualify as a Development Asset or Redevelopment Asset under the
definition thereof, the JV Pro Rata Share of the gross book value of such Joint
Venture Asset as determined in accordance with GAAP, and (e) in the case of any
other asset of the Parent Guarantor or any of its Subsidiaries that is not
already referenced in clauses (a) through (d) above, the gross book value of
such asset as determined in accordance with GAAP.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit D
hereto.

“Availability Certificate” means a certificate in substantially the form of
Exhibit F hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

4



--------------------------------------------------------------------------------

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank in New York, New York, from time
to time, as Citibank’s base rate, (b)  1⁄2 of 1% per annum above the Federal
Funds Rate and (c) the one-month Eurodollar Rate plus 1% per annum. Citibank’s
base rate is a rate set by Citibank based upon various factors, including
Citibank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such base rate
announced by Citibank shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Citibank, N.A. at its office at 153 East 53rd Street, 21st Floor,
New York, New York 10022, ABA No. 021000089, Account No. 4991074200 or such
other account as the Borrower shall specify in writing to the Administrative
Agent.

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type made by the Lenders or a Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capital Expenditure Reserve” means, with respect to any Asset at any date of
determination, $0.25 times the total number of rentable square feet of such
Asset, provided that with respect to any Asset that is a Joint Venture Asset,
the Capital Expenditure Reserve shall be equal to the JV Pro Rata Share of such
amount.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitalized Value” means, in the case of any applicable Asset, the Adjusted Net
Operating Income of such Asset divided by 7.25%.

“Cash Collateralize” means, in respect of an Obligation of the Loan Parties in
respect of the Letter of Credit Facility, to provide and pledge (as a first
priority perfected security interest) cash collateral in Dollars, or, if the
Administrative Agent and the applicable Issuing Banks shall agree in their sole
discretion, other credit support, in each case at a location and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable Issuing Banks (and “Cash Collateralization” has a corresponding
meaning).

“Cash Equivalents” means any of the following: (a) readily marketable
obligations issued or directly and fully guaranteed or insured by the Government
of the United States or any agency or instrumentality thereof with maturities of
not greater than 360 days from the date of acquisition thereof, provided that
the full faith and credit of the Government of the United States is pledged in
support thereof, (b) certificates of deposit of or time deposits with any
commercial bank that is a Lender Party or a member of the Federal Reserve
System, issues (or the parent of which issues) commercial paper rated as
described in clause (c) below, is organized under the laws of the United States
or any State thereof (or the District of

 

5



--------------------------------------------------------------------------------

Columbia) and has combined capital and surplus of at least $1,000,000,000, in
each case with maturities of not greater than 90 days from the date of
acquisition thereof, (c) commercial paper issued by any corporation organized
under the laws of any State of the United States and rated at least “Prime-1”
(or the then equivalent grade) by Moody’s or “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not greater than 180 days from
the date of acquisition thereof, or (d) investments classified in accordance
with GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, in and the portfolios of which are
limited solely to Investments of the character, quality and maturity described
in clauses (a), (b) and (c) hereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CGMI” has the meaning specified in the recital of parties to this Agreement.

“Change of Control” means the occurrence of any of the following (after giving
effect to the consummation of the IPO and the Formation Transactions): (a) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or (b) there is a change in the composition
of the Parent Guarantor’s Board of Directors over a period of 24 consecutive
months (or less) such that a majority of Board members (rounded up to the
nearest whole number) ceases, by reason of one or more proxy contests for the
election of Board members, to be comprised of individuals who either (i) have
been Board members continuously since the beginning of such period or (ii) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board; or
(c) the execution of one or more management agreements by the Parent Guarantor
with a third party such that the Parent Guarantor becomes a so-called
“externally managed REIT”; or (d) the Parent Guarantor ceases to be the direct
legal and beneficial owner of (i) all of the general partnership interests in
the Borrower and (ii) at least 59%1 of the Equity Interests in the Borrower; or
(e) the Parent Guarantor shall create, incur, assume or suffer to exist any Lien
on the Equity Interests in the Borrower owned by it.

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

“Closing Date” means February 11, 2015.

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.17(b).

“Commitment Increase” has the meaning specified in Section 2.17(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

 

1  To be completed based on the ownership structure of the Borrower as set forth
in the S-11.

 

6



--------------------------------------------------------------------------------

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Competitive Bid” means an offer by a Lender to make a Competitive Bid Advance
pursuant to Section 2.02(b).

“Competitive Bid Advance” means an Advance made by a Lender pursuant to
Section 2.02(b).

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.02(b).

“Competitive Bid Reduction” has the meaning specified in Section 2.01(a).

“Connection Income Taxes” means Other Connection Taxes imposed on or measured by
net income (however denominated) or franchise Taxes or branch profits Taxes.

“Consent Request Date” has the meaning specified in Section 9.01(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Group” means the Borrower and the Parent Guarantor, together with
their Consolidated Subsidiaries.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation (and without duplication) (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith, all
as recorded on the balance sheet or on the footnotes to the most recent
financial statements of such Person in accordance with GAAP.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

 

7



--------------------------------------------------------------------------------

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for borrowed money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not, unless subject to a Good Faith Contest, overdue by more than 60 days,
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities, (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment (but
excluding for the avoidance of doubt (i) regular quarterly dividends and
(ii) special year-end dividends made in connection with maintaining the Parent
Guarantor’s status as a REIT) in respect of any Equity Interests in such Person
or any other Person (other than Preferred Interests that are issued by any Loan
Party or Subsidiary thereof and classified as either equity or minority
interests pursuant to GAAP) or any warrants, rights or options to acquire such
Equity Interests, (h) all Obligations of such Person in respect of Hedge
Agreements, valued at the Agreement Value thereof, (i) all Contingent
Obligations of such Person with respect to Debt for borrowed money and (j) all
indebtedness and other payment Obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations (valued, in the case
of any such Debt as to which recourse for the payment thereof is expressly
limited to the property or assets on which such Lien is granted, at the lesser
of (1) the stated or determinable amount of the Debt that is so secured or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) and
(2) the fair market value of such property or assets); provided, however, that
in the case of the Parent Guarantor and its Subsidiaries, “Debt” shall also
include, without duplication, the JV Pro Rata Share of Debt for each Joint
Venture; provided further that for purposes of computing the Leverage Ratio, the
Secured Leverage Ratio, the Secured Recourse Leverage Ratio and the Unsecured
Leverage Ratio, “Debt” shall be deemed to exclude redeemable preferred equity
interests issued as trust preferred securities by the Parent Guarantor and the
Borrower to the extent the same are by their terms subordinated to the Facility
and not redeemable until after the Termination Date, as extended from time to
time.

“Debt Rating” means, as of any date, with respect to either Moody’s or S&P, the
most recent credit rating assigned to the senior, unsecured, non-credit
enhanced, long-term debt of the Parent Guarantor issued by such rating agency
prior to such date.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.18(f), (i) any Lender that has
failed for two or more Business Days to comply with its obligations under this
Agreement to make (x) an Advance, (y) a payment to any Issuing Bank in respect
of a Letter of Credit Advance or (z) any other payment, in each case when due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such notice), (ii) any
Lender that has notified the Administrative Agent, the Borrower or any Issuing
Bank in writing, or has stated publicly, that it does not intend to comply with
its funding obligations hereunder, unless such writing or statement states that
such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, shall be specifically

 

8



--------------------------------------------------------------------------------

identified in such notice or public statement), (iii) any Lender that has, for
three or more Business Days after written request of the Administrative Agent or
the Borrower, failed to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (iii) upon the Administrative Agent’s and the Borrower’s receipt of such
written confirmation), or (iv) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company, provided that in each case, neither the reallocation of
funding obligations provided for in Section 2.18(b) as a result of a Lender’s
being a Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (iv) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.18(f)) upon notification of such determination by the Administrative
Agent to the Borrower, each Issuing Bank and the Lenders.

“Departing Lender” has the meaning specified in Section 2.20.

“Development Asset” means Real Property acquired for development into an Office
Asset or a Mixed Use Asset, as applicable, that, in accordance with GAAP, would
be classified as a development property on a Consolidated balance sheet of the
Parent Guarantor and its Subsidiaries. Upon the Borrower’s written election
delivered to the Administrative Agent, any Development Asset set forth in such
written election shall continue to be classified as a Development Asset
hereunder until the end of the four complete consecutive fiscal quarters of the
Parent Guarantor following the achievement of Substantial Completion with
respect to such Asset, following which such Asset shall be classified as an
Office Asset or a Mixed Use Asset, as applicable, hereunder.

“Dividend” means, with respect to any Person for any measurement period, that
such Person has during such measurement period declared or paid a dividend or
distribution or returned any equity capital to its stockholders, partners,
members or other holders of its Equity Interests or authorized or made any other
distribution, payment or delivery of property or cash to holders of its Equity
Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any shares of any class of its Equity
Interests (or any options or warrants issued by such Person with respect to its
Equity Interests), or set aside any funds for any of the foregoing purposes, or
has during such measurement period permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any shares of any class of the Equity
Interests in such Person (or any options or warrants issued by such Person with
respect to its Equity Interests); provided, however, that a dividend or
distribution by such Person to the holders of one or more classes or series of
its Equity Interests, shall not be deemed to be a dividend, if such dividend or
distribution is payable solely in Equity Interests that are not Preferred
Interests, or in rights, warrants or options to purchase such Equity Interests.

“Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) the sum of, without duplication, all Dividends
paid by the Parent Guarantor on account of any Equity Interests in the Parent
Guarantor, to (b) Funds From Operations, in each case for the fiscal quarter of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, multiplied by four.

“Dollars” and the “$” each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

9



--------------------------------------------------------------------------------

“Early Release Request” has the meaning specified in Section 9.14(b).

“EBITDA” means, at any date of determination, the sum of the following items, in
each for the fiscal quarter of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lender Parties
pursuant to Section 5.03(b) or (c), as the case may be: (a) the sum of (i) net
income (or net loss) (excluding gains (or losses) from extraordinary and unusual
items), (ii) interest expense, (iii) income tax expense, (iv) depreciation
expense, (v) amortization expense, and (vi) to the extent subtracted in
computing net income, expenses incurred in connection with the Formation
Transactions and the IPO and other non-recurring items, in each case of the
Parent Guarantor and its Subsidiaries determined on a Consolidated basis and in
accordance with GAAP for such recently ended fiscal quarter, plus (b) with
respect to each Joint Venture, the JV Pro Rata Share of the sum of (i) net
income (or net loss) (excluding gains (or losses) from extraordinary and unusual
items), (ii) interest expense, (iii) income tax expense, (iv) depreciation
expense, (v) amortization expense, and (vi) to the extent subtracted in
computing net income of such Joint Venture, non-recurring items, in each case of
such Joint Venture determined on a Consolidated basis and in accordance with
GAAP for such recently ended fiscal quarter; provided, however, that for
purposes of this definition, in the case of any acquisition or disposition of
any direct or indirect interest in any asset (including through the acquisition
or disposition of Equity Interests) by the Parent Guarantor or any of its
Subsidiaries during such recently ended fiscal quarter, EBITDA will be adjusted
(1) in the case of an acquisition, by adding thereto an amount equal to the
acquired asset’s actual EBITDA (computed as if such asset was owned by the
Parent Guarantor or one of its Subsidiaries for the entirety of such recently
ended fiscal quarter) generated during the portion of such recently ended fiscal
quarter that such asset was not owned by the Parent Guarantor or such
Subsidiary, and (2) in the case of a disposition, by subtracting therefrom an
amount equal to the actual EBITDA generated by the asset so disposed of during
such recently ended fiscal quarter; and provided further still that there shall
be no rent-leveling adjustments made (and only cash rents will be used) when
computing EBITDA.

“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

“Eligible Assignee” means (a) with respect to the Revolving Credit Facility,
(i) a Lender; (ii) an Affiliate or Fund Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, respectively, and having, when considered together with any corporation
controlling such commercial bank or the bank holding company (as defined in
Federal Reserve Board Regulation Y) of such commercial bank, total combined
capital and surplus of $2,500,000,000 or more; (iv) a savings and loan
association or savings bank organized under the laws of the United States or any
State thereof (A) that is in the business of lending money and extending credit
under credit facilities similar to those extended under this Agreement, (B) that
is operationally and procedurally able to meet the obligations of a Lender
hereunder, and (C) that has a net worth of $500,000,000 or more; (v) a
commercial bank organized under the laws of any other country that is a member
of the OECD or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having, when considered together with any
corporation controlling such commercial bank or the bank holding company (as
defined in Federal Reserve Board Regulation Y) of such commercial bank, total
assets of $2,500,000,000 or more, so long as such bank is acting through a
branch or agency located in the United States; (vi) the central bank of any
country that is a member of the OECD; (vii) a finance company, insurance company
or other financial institution or fund (whether a corporation, partnership,
trust or other entity) having total assets of $500,000,000 or more and which
meets the requirements set forth in subclauses (A) and (B) of clause (iv) above;
and (viii) any other Person approved by the Administrative Agent, and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 9.07, approved by the Borrower, each such approval
not to be unreasonably withheld, conditioned or delayed (and in the case of the
Borrower, such approval shall be deemed given if not denied in writing within
ten (10) Business Days following a request therefor), and (b) with

 

10



--------------------------------------------------------------------------------

respect to the Letter of Credit Facility, a Person that is an Eligible Assignee
under subclause (iii) or (v) of this definition and is approved by the
Administrative Agent and, unless a Default has occurred and is continuing at the
time any assignment is effected pursuant to Section 9.07, approved by the
Borrower, each such approval not to be unreasonably withheld, conditioned or
delayed (and in the case of the Borrower, such approval shall be deemed given if
not denied in writing within ten (10) Business Days following a request
therefor); provided, however, that neither any Loan Party nor any Affiliate of a
Loan Party shall qualify as an Eligible Assignee under this definition.

“Environmental Action” means any enforcement action, litigation, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement in each case of any Governmental Authority and
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health or safety
from exposure to Hazardous Materials or to the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials in
each case to the extent the foregoing are applicable to any Loan Party or any of
their Subsidiaries or any assets of such Person.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA

 

11



--------------------------------------------------------------------------------

Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by any Loan Party or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the Screen Rate determined as of
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period by (b) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Interest Period, or, if for any reason the
Screen Rate is not available at such time, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Advance being made, continued or converted by Citibank and with
a term equivalent to such Interest Period would be offered by Citibank’s London
Branch (or other Citibank branch or Affiliate) to major banks in the London or
other offshore interbank market for Dollars at their request at approximately
11:00 A.M. (London time) two Business Days prior to the commencement of such
Interest Period. For purposes of determining the Base Rate, the one-month
Eurodollar Rate shall be calculated as set forth in this paragraph utilizing the
Screen Rate for a one-month period determined as of approximately 11:00 A.M.
(London time) on the applicable date of determination (or on the previous
Business Day if such date of determination is not a Business Day) , provided
that for the avoidance of doubt, in no circumstance shall the Eurodollar Rate be
less than zero.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii) and each Competitive Bid Advance that is not a Fixed Rate
Advance.

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the

 

12



--------------------------------------------------------------------------------

Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor or the grant of such security interest
becomes effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.20 or Section 9.01(b)) or (ii) such
Lender changes its lending office except in each case to the extent that,
pursuant to Section 2.12, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(f) and
Section 2.12(g) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring after the date on which a form
or other document originally was required to be provided) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Debt” means Debt for borrowed money of each Loan Party and its
Subsidiaries outstanding immediately before giving effect to the IPO, the
Formation Transactions and the other transactions contemplated hereby to occur
on the Closing Date.

“Extension Date” has the meaning specified in Section 2.16.

“Extension Fee” has the meaning specified in Section 2.08(d).

“Extension Request” has the meaning specified in Section 2.16.

“Facility” means the Revolving Credit Facility or the Letter of Credit Facility.

“Facility Available Amount” means, at any date of determination, the maximum
principal amount available under the Facility, equal to the aggregate of all
Revolving Credit Commitments (as such amounts may be increased pursuant to
Section 2.17).

“Facility Exposure” means, at any time, the sum of (a) the aggregate principal
amount of all outstanding Advances, plus (b) the amount (not less than zero)
equal to the Available Amount under all outstanding Letters of Credit less all
amounts then on deposit in the L/C Cash Collateral Account.

“Facility Fee” has the meaning specified in Section 2.08(a).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretation or application thereof
and any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code.

 

13



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means any separate letter agreement executed and delivered by the
Borrower or an affiliate of the Borrower and to which the Administrative Agent
or an Arranger is a party, as the same may be amended, restated or replaced from
time to time.

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA, to (b) the sum of (i) interest (including capitalized
interest) payable in cash on all Debt for borrowed money plus (ii) scheduled
amortization of principal amounts of all Debt for borrowed money payable (not
including balloon maturity amounts) plus (iii) all cash dividends payable on any
preferred Equity Interests, (which, for the avoidance of doubt, shall include
preferred Equity Interests structured as trust preferred securities) but
excluding redemption payments or charges in connection with the redemption of
preferred Equity Interests, in the case of each of clauses (a) and (b), of or by
the Parent Guarantor and its Consolidated Subsidiaries and in the case of
clause (b), for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may, be multiplied by
four; provided, however, that calculations which pertain to the fiscal quarters
of the Parent Guarantor ending on or prior to December 31, 2014 shall be made on
a pro forma basis, including to give effect to the IPO and the Formation
Transactions.

“Fixed Rate Advances” has the meaning specified in Section 2.02(b)(i).

“Foreign Lender Party” has the meaning specified in Section 2.12(g)(ii).

“Formation Transactions” means the “formation transactions” all as more fully
described in the Registration Statement and otherwise on terms reasonably
satisfactory to the Administrative Agent.

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Funds From Operations” means, with respect to the Parent Guarantor, net income
(computed in accordance with GAAP), excluding gains (or losses) from sales of
property and extraordinary and unusual items, plus depreciation and
amortization, and after adjustments for unconsolidated Joint Ventures, provided
that any determination of Funds From Operations which pertains to the fiscal
quarters of the Parent Guarantor ending on or prior to December 31, 2014 shall
be made on a pro forma basis, including to give effect to the IPO and the
Formation Transactions. Adjustments for unconsolidated Joint Ventures will be
calculated to reflect funds from operations on the same basis.

“GAAP” has the meaning specified in Section 1.03.

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP (unless the applicable Loan Parties have assets that are reasonably

 

14



--------------------------------------------------------------------------------

sufficient to satisfy such contested item, if applicable) and (c) the failure to
pay or comply with such contested item during the period of such contest could
not reasonably be expected to result in a Material Adverse Effect.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any Federal, state, municipal, national, local or other governmental
department, agency, authority, commission, instrumentality, board, bureau,
regulatory body, court, central bank or other entity or officer exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guaranteed Hedge Agreement” means any Hedge Agreement permitted under Article V
that is entered into by and between any Loan Party and any Hedge Bank.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantor Deliverables” means each of the items set forth in
Section 5.01(j)(iv).

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements, if any, delivered pursuant to
Section 5.01(j) or Section 7.05.

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Guaranteed Hedge Agreement, but only for so long as the
applicable Lender Party continues to be a Lender Party after entering into such
Guaranteed Hedge Agreement; provided, however, that so long as any Lender is a
Defaulting Lender, neither such Lender nor any Affiliate of such Lender will be
a Hedge Bank with respect to any Hedge Agreement.

“ICC” has the meaning specified in Section 2.03(f).

“ICC Rule” has the meaning specified in Section 2.03(f).

“ICE LIBOR” has the meaning specified in the definition of Screen Rate.

“Increase Date” has the meaning specified in Section 2.17(a).

“Increasing Lender” has the meaning specified in Section 2.17(b).

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 7.06(a).

 

15



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Information” has the meaning specified in Section 9.13.

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

“Initial Issuing Banks” has the meaning specified in the recital of parties to
this Agreement.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Intellectual Property” has the meaning specified in Section 4.01(aa).

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the Termination Date;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Interpolated Rate” means, for the relevant Interest Period, the rate per annum
(rounded upward, if necessary, to the nearest 1/100 of 1%) which results from
interpolating on a linear basis between:

(a) the applicable Published Screen Rate for the longest period (for which that
Published Screen Rate is available) which is less than the relevant Interest
Period; and

(b) the applicable Published Screen Rate for the shortest period (for which that
Published Screen Rate is available) which exceeds the relevant Interest Period.

 

16



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Debt of, or purchase or other acquisition of any
Debt of, another Person, including any partnership or joint venture interest in
such other Person, (c) the purchase or other acquisition (in one transaction or
a series of transactions) of assets of another Person that constitute the
business or a division or operating unit of another Person, or (d) the purchase
or other acquisition of any Real Property. Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
a Loan Document, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investment Grade Rating” shall mean a Debt Rating of BBB- or better from S&P or
a Debt Rating of Baa3 or better from Moody’s.

“IPO” means the initial public offering of common stock in the Parent Guarantor
and its registration as a public company with the Securities and Exchange
Commission.

“Issuing Bank” means each Initial Issuing Bank and any other Lender approved as
an Issuing Bank by the Administrative Agent and the Borrower and any Eligible
Assignee to which a Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent and the Borrower of
its Applicable Lending Office and the amount of its Letter of Credit Commitment
(which information shall be recorded by the Administrative Agent in the
Register) for so long as such Initial Issuing Bank, Lender or Eligible Assignee,
as the case may be, shall have a Letter of Credit Commitment.

“Joint Venture” means any joint venture or other Person (a) in which the Parent
Guarantor or any of its Subsidiaries holds any Equity Interest, (b) that is not
a Subsidiary of the Parent Guarantor or any of its Subsidiaries and (c) the
accounts of which would not appear on the Consolidated financial statements of
the Parent Guarantor.

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture directly or indirectly held
by the Parent Guarantor and any of its Wholly-Owned Subsidiaries by (b) the
total book value of all outstanding Equity Interests in such Joint Venture at
such time.

“L/C Account Collateral” has the meaning specified in Section 2.19(a).

“L/C Cash Collateral Account” means an account of the Borrower to be maintained
with the Administrative Agent, in the name of the Borrower but under the sole
control and dominion of the Administrative Agent and subject to the terms of
this Agreement.

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).

“Lender Insolvency Event” means that, other than in connection with an
Undisclosed Administration, (i) the Lender or its Parent Company is insolvent,
or is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, or (ii) such Lender or its Parent Company is
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such

 

17



--------------------------------------------------------------------------------

Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
Notwithstanding the above, a Lender Insolvency Event shall not occur solely by
virtue of the ownership or acquisition of any Equity Interest in the applicable
Lender or any direct or indirect Parent Company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Lender Party” means any Lender or any Issuing Bank.

“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
Available Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit Advance that have not yet been reimbursed at such
time.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, and (b) $40,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

“Letters of Credit” has the meaning specified in Section 2.01(b).

“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Total Debt to (b) Total Asset Value.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Letter of Credit Agreement, (e) each Guaranty Supplement, and (f) each
other document or instrument now or hereafter executed and delivered by a Loan
Party in connection with, pursuant to or relating to this Agreement, in each
case, as amended, but excluding in all events the Guaranteed Hedge Agreements.

“Loan Parties” means the Borrower and the Guarantors.

 

18



--------------------------------------------------------------------------------

“Management Fee Adjustment” means, with respect to any Asset for any fiscal
period, the amount, if any, by which (i) two percent (2.0%) of all rental and
other income from the operation of such Asset multiplied by four exceeds
(ii) all actual management fees payable in respect of such Asset multiplied by
four.

“Margin Stock” has the meaning specified in Regulation U.

“Material Acquisition” means the acquisition by the Borrower directly or
indirectly through any Subsidiary or by any of its Subsidiaries, in a single
transaction or in a series of related transactions, of any of (a) all or any
substantial portion of the property of, or a line of business or division of, or
any other property of, another Person, (b) one or more properties from another
Person, or (c) at least a majority of the voting Equity Interests of another
Person, in any such case whether or not involving a merger or consolidation with
such other Person, in which the value of the assets acquired in such acquisition
is greater than or equal to 5% of Total Asset Value at such time.

“Material Adverse Change” means a material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Parent Guarantor and its Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise) or operations of the Parent Guarantor and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents or (c) the ability of the Borrower, the Parent Guarantor or the
Guarantors taken as a whole to perform their Obligations under any Loan Document
to which it is or is to be a party.

“Material Contract” means each Qualified Ground Lease and each other contract
that is material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Parent Guarantor and its
Subsidiaries, taken as a whole.

“Material Debt” means (a) Debt for borrowed money that is recourse to the
Borrower or the Parent Guarantor that is outstanding in a principal amount (or,
in the case of any Hedge Agreement, an Agreement Value) of $25,000,000 or more,
or (b) only prior to the date that the Parent Guarantor achieves an Investment
Grade Rating and the Parent Guarantor has made a Ratings Grid Election, any
other Debt for borrowed money of any Loan Party or any Subsidiary of a Loan
Party that is outstanding in a principal amount (or, in the case of any Hedge
Agreement, an Agreement Value) of $75,000,000 or more; in each case (i) whether
the subject of one or more separate debt instruments or agreements, and
(ii) exclusive of Debt outstanding under this Agreement. For the avoidance of
doubt, Material Debt may include Refinancing Debt to the extent comprising
Material Debt as defined herein.

“Material Litigation” has the meaning specified in Section 3.01(e).

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Mixed Use Asset” means Real Property and related personal property that
operates or is intended to operate as a mixed-use building that includes,
without limitation, an office component. For the avoidance of doubt,
(a) Development Assets shall not be classified as Mixed Use Assets hereunder
until the date indicated in the last sentence of the definition of Development
Asset herein, and (b) Redevelopment Assets shall not be classified as Mixed Use
Assets hereunder until the date indicated in the last sentence of the definition
of Redevelopment Asset herein.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make

 

19



--------------------------------------------------------------------------------

contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“Necessary Loan Party” means any Guarantor that, at the time of any applicable
determination, both (x) owns an Unencumbered Asset that has not been designated
as a non-Unencumbered Asset in accordance with Section 5.01(j) and (y) is not
then the subject of an Early Release Request in accordance with Section 9.14.

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Debt of the Person owning such asset or any other Person; provided, however,
that (a) an agreement that conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, and (b) a provision in any agreement governing
unsecured Debt generally prohibiting the encumbrance of assets (exclusive of any
outright prohibition on the encumbrance of particular Unencumbered Assets) shall
not constitute a Negative Pledge so long as such provision is generally
consistent with a comparable provision of the Loan Documents.

“Net Operating Income” means (a) with respect to any Asset other than a Joint
Venture Asset, (i) the total rental revenue and other income from the operation
of such Asset for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, minus (ii) all
expenses and other proper charges incurred in connection with the operation and
maintenance of such Asset for the fiscal quarter of the Parent Guarantor most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be,
including management fees, repairs, real estate and chattel taxes and bad debt
expenses, but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP, and (b) with respect to any Joint Venture Asset, (i) the
JV Pro Rata Share of the total rental revenue and other income from the
operation of such Asset for the fiscal quarter of the Parent Guarantor most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be, minus
(ii) the JV Pro Rata Share of all expenses and other proper charges incurred by
the applicable Joint Venture in connection with the operation and maintenance of
such Asset for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, including
management fees, repairs, real estate and chattel taxes and bad debt expenses,
but before payment or provision for debt service charges, income taxes and
depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP; provided, however, that for purposes of this definition,
in the case of any acquisition or disposition of any direct or indirect interest
in any Asset (including through the acquisition or disposition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during such most
recently ended fiscal quarter, Net Operating Income will be adjusted (1) in the
case of an acquisition, by adding thereto an amount equal to the acquired
Asset’s actual Net Operating Income (computed as if such Asset was owned by the
Parent Guarantor or one of its Subsidiaries for the entirety of such most
recently ended fiscal quarter) generated during the portion of such fiscal
quarter that such Asset was not owned by the Parent Guarantor or such
Subsidiary, and (2) in the case of a disposition, by subtracting therefrom an
amount equal to the actual Net Operating Income generated by the Asset so
disposed of during such fiscal quarter. Straight line rent leveling adjustments

 

20



--------------------------------------------------------------------------------

required under GAAP, and amortization of intangibles pursuant to FASB ASC 805,
shall be disregarded in determinations of rents and other revenues in clause
(a)(i) above.

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Non-Recourse Debt” means Debt for borrowed money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for borrowed money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for borrowed money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt may include customary
carve-outs to such limited recourse (any such customary carve-outs or agreements
limited to such customary carve-outs, being a “Customary Carve-Out Agreement”)
such as, for example, personal recourse to the Parent Guarantor or any
Subsidiary of the Parent Guarantor for fraud, misrepresentation, misapplication
or misappropriation of cash, waste, environmental claims, damage to properties,
non-payment of taxes or other liens despite the existence of sufficient cash
flow, interference with the enforcement of loan documents upon maturity or
acceleration, voluntary or involuntary bankruptcy filings, violation of loan
document prohibitions against transfer of properties or ownership interests
therein and liabilities and other circumstances customarily excluded by lenders
(or by the applicable lender in respect of such Debt) from exculpation
provisions and/or included in separate indemnification and/or guaranty
agreements in non-recourse financings of real estate (including, without
limitation, environmental indemnification agreements).

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form, as applicable, of Exhibit A hereto evidencing
the aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Credit Advances and Letter of Credit Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.02(b).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(b).

“Notice of Termination” has the meaning specified in Section 2.01(b).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such

 

21



--------------------------------------------------------------------------------

Loan Party in accordance with the Loan Documents; provided, however, that in no
event shall the Obligations of the Loan Parties under the Loan Documents include
the Excluded Swap Obligations.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” has the meaning specified in Section 4.01(x).

“Office Asset” means Real Property and related personal property (other than any
Joint Venture Asset) that operates or is intended to be operated as an office
building, including, without limitation, courthouses. For the avoidance of
doubt, (a) Development Assets shall not be classified as Office Assets hereunder
until the date indicated in the last sentence of the definition of Development
Asset herein, (b) Redevelopment Assets shall not be classified as Office Assets
hereunder until the date indicated in the last sentence of the definition of
Redevelopment Asset herein and (c) Office Assets may include components
(including, without limitation, retail and parking) that are ancillary to the
use of the building as an office building.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed any
Obligation under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or pledged or assigned or granted an interest in any
Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement,
recordation, filing or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.20 or
Section 9.01(b)).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

“Participant” has the meaning specified in Section 2.03(c)(i).

“Participant Register” has the meaning specified in Section 9.07(g).

“Patriot Act” has the meaning specified in Section 9.15.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means each of the following: (a) Liens for taxes, assessments
and governmental charges or levies that are (i) not yet due and delinquent or
thereafter can be paid without penalty, or (ii) the subject of a Good Faith
Contest, or (iii) on an asset whose contribution to Total Asset Value is either
less than the outstanding principal balance of Secured Debt encumbering such
asset or does not exceed such principal balance by more than five percent
(5%) (it being agreed, however, that in such case, for so long as such Lien
described in this clause (a)(iii) exists, the Asset Value of such asset (and any
other asset owned by the same Subsidiary) shall be deemed to be zero); (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing payment of obligations that are not overdue for a period of
more than 60 days or are the

 

22



--------------------------------------------------------------------------------

subject of a Good Faith Contest; provided, however, that if any Lien described
in this clause (b) materially and adversely affects the use of the asset to
which such Lien relates, the Asset Value of such asset shall be deemed to be
zero; (c) pledges or deposits to secure obligations under workers’ compensation
or unemployment laws or similar legislation or to secure public or statutory
obligations; (d) easements, zoning restrictions, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use or value
of such property in the business of the Borrower and its Subsidiaries;
(e) Tenancy Leases; and (f) deposits to secure trade contracts (other than for
Debt), statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Post Petition Interest” has the meaning specified in Section 7.07(b).

“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any Subsidiary of such
Lender, (ii) any Lender that has notified, or whose Parent Company or a
Subsidiary thereof has notified, the Administrative Agent, the Borrower or any
Issuing Bank in writing, or has stated publicly, that it does not intend to
comply with its funding obligations under any other loan agreement or credit
agreement or other similar agreement, unless such writing or statement states
that such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), or (iii) any Lender that has, or whose Parent
Company has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination by the Administrative
Agent that a Lender is a Potential Defaulting Lender under any of
clauses (i) through (iii) above will be conclusive and binding absent manifest
error, and such Lender will be deemed a Potential Defaulting Lender (subject to
Section 2.18(f)) upon notification of such determination by the Administrative
Agent to the Borrower, each Issuing Bank and the Lenders.

“Predecessor” means Easterly Partners, LLC and its Consolidated Subsidiaries,
including the investment funds U.S. Government Properties Income and Growth Fund
L.P., U.S. Government Properties Income and Growth Fund REIT, Inc., U.S.
Government Properties Income and Growth Fund II, LP, USGP II REIT LP, USGP II
(Parallel) Fund, LP and their related feeders and Subsidiaries of such
investment funds.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

“Proposed Increased Commitment” has the meaning specified in Section 2.17(b).

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to

 

23



--------------------------------------------------------------------------------

Section 2.05 or 6.01, such Lender’s Revolving Credit Commitment as in effect
immediately prior to such termination) and the denominator of which is the
Revolving Credit Facility at such time (or, if the Revolving Credit Commitments
shall have been terminated pursuant to Section 2.05 or 6.01, the Revolving
Credit Facility as in effect immediately prior to such termination).

“Published Screen Rate” has the meaning specified in the definition of “Screen
Rate”.

“Purchasing Lender” has the meaning specified in Section 2.17(e).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

“Qualified Ground Lease” means a ground lease of Real Property containing the
following terms and conditions: (a) a remaining term (inclusive of any
unexercised extension options as to which there are no unsatisfied conditions
precedent, other than the giving of notice of exercise) of 30 years or more from
the Closing Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of a
leasehold estate demised pursuant to a ground lease.

“Ratings Grid Election” has the meaning specified in the definition of
“Applicable Margin”.

“Raymond James” has the meaning specified in the recital of parties to this
Agreement.

“RBCCM” has the meaning specified in the recital of parties to this Agreement.

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements and fixtures located
thereon.

“Recipient” means (a) the Administrative Agent or (b) any Lender Party.

“Recourse Debt” means Debt (excluding Non-Recourse Debt) for which the Parent
Guarantor or any of its Subsidiaries (other than a Property-Level Subsidiary)
has personal or recourse liability in whole or in part, exclusive of any such
Debt for which such personal or recourse liability is limited to obligations
under debt instruments that include Customary Carve-Out Agreements and limited
obligation guaranties, provided, however, to the extent a claim shall have been
made under such Customary Carve-Out Agreements or limited obligation guaranties
as to which the Parent Guarantor or any of its Subsidiaries, as applicable, has
taken reserves in accordance with GAAP, the amount of such reserves shall be
included in the amount of Recourse Debt.

“Redevelopment Asset” means an Asset which either (i) has been acquired with a
view toward renovating or rehabilitating such Asset, or (ii) the Borrower or a
Subsidiary thereof intends to renovate or rehabilitate. Upon the Borrower’s
written election delivered to the Administrative Agent, any Redevelopment Asset
set forth in such written election shall continue to be classified as a
Redevelopment Asset hereunder until the end of the four complete consecutive
fiscal quarters of the Parent Guarantor following the achievement of Substantial
Completion with respect to such Asset, following which such Asset shall be
classified as an Office Asset or a Mixed Use Asset, as applicable, hereunder.

 

24



--------------------------------------------------------------------------------

“Refinancing Debt” means, with respect to any Debt for borrowed money, any Debt
for borrowed money extending the maturity of, or refunding or refinancing, in
whole or in part, such Debt for borrowed money, provided that (a) the terms of
any Refinancing Debt, and of any agreement entered into and of any instrument
issued in connection therewith, (i) do not provide for any Lien on any
Unencumbered Assets, and (ii) are not otherwise prohibited by the Loan
Documents, (b) the principal amount of such Debt shall not exceed the principal
amount of the Debt being extended, refunded or refinances plus the amount of any
applicable premium and expenses, and (c) the other material terms, taken as a
whole, of any such Debt are no less favorable in any material respect to the
Loan Parties or the Lender Parties than the terms governing the Debt being
extended, refunded or refinanced.

“Register” has the meaning specified in Section 9.07(d).

“Registration Statement” means the Parent Guarantor’s Form S-11 Registration
Statement filed with the Securities and Exchange Commission in connection with
the IPO, as amended.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Persons and of
such Person’s Affiliates.

“Release Event” has the meaning specified in Section 9.14(a).

“Replacement Lender” means an Eligible Assignee designated by the Borrower and
approved by the Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed).

“Required Lenders” means, at any time, Lenders holding greater than 50% of the
aggregate Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or Section 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination); provided, however, that the Revolving Credit Commitment held by
any then-current Defaulting Lender shall be subtracted from the aggregate
Revolving Credit Commitment for the purpose of calculating the Required Lenders
at such time as provided in Section 9.01(c).

“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.

“Restricted Payments” means, in the case of any Person, to declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or to make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such, except for (i) any purchase, redemption or other acquisition
of Equity Interests with the proceeds of issuances of new common Equity
Interests occurring not more than one year prior to such purchase, redemption or
other acquisition and (ii) non-cash payments in connection with employee,
trustee and director stock option plans or similar incentive arrangements.

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

 

25



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
amount (a) set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or (b) if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

“Revolving Credit Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Revolving Credit Advances.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“Royal Bank” has the meaning specified in the recital of parties to this
Agreement.

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial Inc., and any successor thereto.

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Borrower or any of its Subsidiaries of any Real
Property that has been sold or transferred or is to be sold or transferred by
the Borrower or such Subsidiary, as the case may be, to such Person.

“Sanctions” has the meaning set forth in Section 4.01(x).

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

“Screen Rate” means, for any Interest Period, the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the ICE Benchmark Administration Limited LIBOR Rate
(“ICE LIBOR”) for deposits in Dollars (for delivery on the first day of such
Interest Period) for a term equivalent to such Interest Period as published by
Reuters or another commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent from time to time in place of
Reuters (the “Published Screen Rate”); provided, however, that if the Published
Screen Rate is not available for a period corresponding to the relevant Interest
Period but is available for other periods, then “Screen Rate” shall mean the
Interpolated Rate.

“Secured Debt” means, at any date of determination, all Debt which is secured by
a Lien on the assets of the Parent Guarantor or any of its Subsidiaries (without
regard to whether such Debt is Recourse Debt), as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Secured Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Asset Value.

“Secured Recourse Debt” means, at any date of determination, Recourse Debt which
is secured by any Lien on the assets of the Parent Guarantor or any of its
Subsidiaries, as at the end of the most recently ended fiscal quarter of the
Parent Guarantor for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be.

“Secured Recourse Debt Leverage Ratio” means, at any date of determination, the
ratio, expressed as a percentage, of (a) Secured Recourse Debt of the Parent
Guarantor and its Subsidiaries to (b) Total Asset Value.

 

26



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“Selling Lender” has the meaning specified in Section 2.17(e).

“Senior Financing Loan Documents” means the loan documents relating to any
Senior Financing Transaction.

“Senior Financing Transaction” means a financing transaction whereby senior
Unsecured Debt is incurred by the Parent Guarantor.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

“Subordinated Obligations” has the meaning specified in Section 7.07.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.

“Substantial Completion” means, with respect to any Development Asset or
Redevelopment Asset and as of any relevant date of determination, the
substantial completion of all material construction, renovation and
rehabilitation work then planned with respect to such Asset.

 

27



--------------------------------------------------------------------------------

“Surviving Debt” means Debt for borrowed money of each Loan Party and its
Subsidiaries outstanding immediately before and after giving effect to the IPO,
the Formation Transactions and the other transactions contemplated hereby to
occur on the Closing Date.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including all backup withholding), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business (excluding any lease entered into in connection with a Sale
and Leaseback Transaction).

“Termination Date” means the earliest to occur of (a) February 11, 2019, as such
date may be extended in accordance with Section 2.16, (b) the date of
termination of all of the Revolving Credit Commitments by the Borrower pursuant
to Section 2.05 or (c) the date of termination of all of the Revolving Credit
Commitments and the Letter of Credit Commitments pursuant to Section 6.01.

“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance or
the issuance or renewal of any Letter of Credit, and (c) the date of any
addition, removal, redesignation or Transfer of any Unencumbered Asset pursuant
to Section 5.01(j) or Section 5.02(e)(ii).

“Total Asset Value” means, at any date of determination, the sum of the Asset
Values for all assets of the Parent Guarantor and its Subsidiaries (other than
cash and Cash Equivalents), plus Unrestricted Cash on hand of the Parent
Guarantor and its Subsidiaries, at such date.

“Total Debt” means, at any date of determination, all Consolidated Debt of the
Parent Guarantor and its Subsidiaries as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.

“Total Unencumbered Asset Value” means, at any date of determination, an amount
equal to the sum of the Asset Values of all Unencumbered Assets; provided,
however, that the following asset concentration restrictions shall apply to the
calculation of Total Unencumbered Asset Value: (i) the Net Operating Income of
any individual Unencumbered Asset shall not account for more than 25% of the
aggregate Net Operating Income of all Unencumbered Assets at any time, (ii) the
aggregate Net Operating Income of the Unencumbered Assets subject to Qualified
Ground Leases shall not account for more than 20% of the aggregate Adjusted Net
Operating Income of all Unencumbered Assets at any time, it being understood
that to the extent the Net Operating Income of any Unencumbered Asset or
Unencumbered Assets exceeds the foregoing limits, such excess shall be
disregarded for purposes of calculating Total Unencumbered Asset Value and
(iii) the aggregate Net Operating Income of Mixed Use Assets that are designated
as Unencumbered Assets (excluding, for purposes of this clause (iii), the Net
Operating Income for the initial Mixed Use Assets listed on Schedule II hereto
on the Closing Date) shall not account for more than 10% of the aggregate
Adjusted Net Operating Income of all Unencumbered Assets at any time, it being
understood that to the extent the Net Operating Income of Mixed Use Assets that
are designated as Unencumbered Asset exceeds the

 

28



--------------------------------------------------------------------------------

foregoing limits, such excess shall be disregarded for purposes of calculating
Total Unencumbered Asset Value.

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory.

“Transfer” has the meaning specified in Section 5.02(e)(ii).

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UCP” has the meaning specified in Section 2.03(f).

“UCP 600” has the meaning specified in Section 2.03(f).

“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trust, custodian or other similar official by
a supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

“Unencumbered Assets” means (a) the Office Assets or Mixed Use Assets listed on
Schedule II hereto on the Closing Date and (b) each other Asset designated as an
Unencumbered Asset by the Borrower that (i) is an Office Asset or a Mixed Use
Asset located in the United States of America or the District of Columbia;
(ii) is income-producing and is not an asset that is actively under development
or redevelopment; (iii) is wholly-owned directly or indirectly by the Borrower
either in fee simple absolute or subject to a Qualified Ground Lease; (iv) is
free of all structural defects or architectural deficiencies, title defects,
environmental or other material matters (including a casualty event or
condemnation) that could reasonably be expected to interfere in any material
respect with the use of such Asset for its intended purposes; (v) is not subject
to mezzanine Debt financing; (vi) is not, and no interest of the Borrower or any
of its Subsidiaries therein is, subject to any Lien (other than Permitted Liens)
or any Negative Pledge; and (vii) prior to the achievement by the Parent
Guarantor of an Investment Grade Rating, is 100% owned directly by a Loan Party
(the requirements described in clauses (i) through (vii) being the “Unencumbered
Asset Conditions”), provided that if any Asset does not meet all of the
Unencumbered Asset Conditions, then, upon request of the Borrower, such Asset
may be included as an “Unencumbered Asset” with the written consent of the
Required Lenders.

“Unencumbered Asset Conditions” has the meaning specified in the definition of
Unencumbered Assets.

“Unencumbered Asset Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Unencumbered Assets to (b) the product of (i) four times (ii) the greater of
(A) the actual interest expense payable on all senior Unsecured Debt of the
Parent Guarantor and its Subsidiaries during the fiscal quarter of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and (B) the
interest payments that would have been required to be made for such fiscal
period on an assumed Debt in an aggregate principal amount equal to all senior
Unsecured Debt of the Parent Guarantor and its Subsidiaries then outstanding
applying a debt constant of 6.00% per annum.

“Unencumbered Asset Value” means an amount equal to the sum of the Asset Values
of all Unencumbered Assets.

 

29



--------------------------------------------------------------------------------

“Unrestricted Cash” means an amount (if greater than zero) equal to (a) cash and
Cash Equivalents of the Loan Parties and their Subsidiaries that are not subject
to any Lien (excluding statutory liens in favor of any depositary bank where
such cash is maintained), minus (b) the sum of amounts included in the foregoing
clause (a) that are with a Person other than the Borrower and its Subsidiaries
as escrows, deposits or security for contractual obligations.

“Unsecured Debt” means all Debt of the Parent Guarantor and its Subsidiaries,
including the Facility Exposure, but exclusive of (a) Secured Debt,
(b) guarantee obligations in respect of Secured Debt, and (c) guaranties by
parent entities of the Recourse Debt of one or more of their Subsidiaries.

“Unsecured Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Unsecured Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Unencumbered Asset Value.

“Unused Fee” has the meaning specified in Section 2.08(a).

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
date of determination, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances and Letter of Credit Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time plus (ii) such Lender’s Pro
Rata Share of (A) the aggregate Available Amount of all Letters of Credit
outstanding at such time, (B) the aggregate principal amount of all Letter of
Credit Advances made by the Issuing Banks pursuant to Section 2.03(c) and
outstanding at such time and (C) the aggregate principal amount of all
Competitive Bid Advances made by the Lender Parties pursuant to Section 2.02(b)
and outstanding at such time.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.12(g)(ii)(C).

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and controlled, directly
or indirectly, by such Person.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Agent” means (a) any Loan Party or (b) the Administrative Agent.

Section 1.02 Computation of Time Periods; Other Definitional Provisions. In this
Agreement and the other Loan Documents in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.
References in the Loan Documents to any agreement or contract “as amended” shall
mean and be

 

30



--------------------------------------------------------------------------------

a reference to such agreement or contract as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms.

Section 1.03 Accounting Terms. (a) All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(g) (“GAAP”).

(b) If at any time after the Closing Date there are any changes in accounting
principles required by GAAP or the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or similar agencies that
would result in a change in the method of calculation of, or affects the results
of such calculation of, any of the financial covenants, standards or terms found
in this Agreement, and either the Borrower or the Required Lenders shall so
request, then the Administrative Agent, the Required Lenders and the Borrower
shall negotiate in good faith to amend such financial covenants, standards or
terms so as to equitably reflect such change, with the desired result that the
criteria for evaluating the financial condition of the Borrower and its
Subsidiaries (determined on a Consolidated basis) shall be the same after such
change as if such change had not been made. Such provisions shall be amended in
a manner satisfactory to the Borrower, the Administrative Agent and the Required
Lenders. Until covenants, standards, or terms of this Agreement are amended in
accordance with this Section 1.03(b), such covenants, standards and terms shall
be computed and determined in accordance with accounting principles in effect
prior to such change in accounting principles.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

Section 2.01 The Advances and the Letters of Credit. (a) The Revolving Credit
Advances. Each Lender severally, but not jointly, agrees, on the terms and
conditions hereinafter set forth, to make advances in Dollars (each, a
“Revolving Credit Advance”) to the Borrower from time to time on any Business
Day during the period from the date hereof until the Termination Date in an
amount for each such Advance not to exceed such Lender’s Unused Revolving Credit
Commitment at such time, provided that, without double counting, the aggregate
amount of the Revolving Credit Commitments of the Lenders shall be deemed used
from time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding and such deemed use of the aggregate amount of the
Revolving Credit Commitments shall be allocated among the Lenders ratably
according to their respective Revolving Credit Commitments (such deemed use of
the aggregate amount of the Revolving Credit Commitments being a “Competitive
Bid Reduction”). Each Borrowing shall be in an aggregate amount of $1,000,000 or
an integral multiple of $250,000 in excess thereof and shall consist of
Revolving Credit Advances made simultaneously by the Lenders ratably according
to their Revolving Credit Commitments. Within the limits of each Lender’s Unused
Revolving Credit Commitment in effect from time to time and prior to the
Termination Date, the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).

(b) Letters of Credit. Each Issuing Bank severally, but not jointly, agrees, on
the terms and conditions hereinafter set forth, to issue (or cause its Affiliate
that is a commercial bank that has an Investment Grade Rating equal to or better
than such Issuing Bank’s Investment Grade Rating to issue) letters of credit
denominated in Dollars (the “Letters of Credit”), for the account of the
Borrower from time to time on any Business Day during the period from the date
hereof until 60 days before the Termination Date in an aggregate Available
Amount (i) for all Letters of Credit not to exceed at any time the Letter of
Credit Facility at such time, (ii) for all Letters of Credit issued by such
Issuing Bank not to exceed such Issuing Bank’s Letter of Credit Commitment at
such time, and (iii) for each such Letter of Credit not to exceed the Unused
Revolving Credit Commitments of the Lenders at such time. No Letter of Credit
shall have an expiration date (including all rights of the Borrower or the
beneficiary to require renewal) later than the earlier of 60 days before the
Termination Date and (A) in the case of a Standby Letter of Credit one year
after the date of issuance thereof, but may by its terms be renewable annually
upon notice (a “Notice of Renewal”) given to the

 

31



--------------------------------------------------------------------------------

Issuing Bank that issued such Standby Letter of Credit and the Administrative
Agent on or prior to any date for notice of renewal set forth in such Letter of
Credit but in any event at least three Business Days prior to the date of the
proposed renewal of such Standby Letter of Credit and upon fulfillment of the
applicable conditions set forth in Article III unless such Issuing Bank has
notified the Borrower (with a copy to the Administrative Agent) on or prior to
the date for notice of termination set forth in such Letter of Credit but in any
event at least 30 days prior to the date of automatic renewal of its election
not to renew such Standby Letter of Credit (a “Notice of Termination”) and
(B) in the case of a Trade Letter of Credit, 60 days after the date of issuance
thereof; provided, however, that the terms of each Standby Letter of Credit that
is automatically renewable annually shall (x) require the Issuing Bank that
issued such Standby Letter of Credit to give the beneficiary named in such
Standby Letter of Credit notice of any Notice of Termination, (y) permit such
beneficiary, upon receipt of such notice, to draw under such Standby Letter of
Credit prior to the date such Standby Letter of Credit otherwise would have been
automatically renewed and (z) not permit the expiration date (after giving
effect to any renewal) of such Standby Letter of Credit in any event to be
extended to a date later than 60 days before the Termination Date. If either a
Notice of Renewal is not given by the Borrower or a Notice of Termination is
given by the applicable Issuing Bank pursuant to the immediately preceding
sentence, such Standby Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed; provided, however, that even in
the absence of receipt of a Notice of Renewal the applicable Issuing Bank may in
its discretion, unless instructed to the contrary by the Administrative Agent or
the Borrower, deem that a Notice of Renewal had been timely delivered and in
such case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement. Within the limits of the Letter of Credit
Facility, and subject to the limits referred to above, the Borrower may request
the issuance of Letters of Credit under this Section 2.01(b), repay any Letter
of Credit Advances resulting from drawings thereunder pursuant to
Section 2.04(c) and request the issuance of additional Letters of Credit under
this Section 2.01(b).

(c) Competitive Bid Advances. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Lender
severally agrees that the Borrower may, to the extent the Parent Guarantor
maintains an Investment Grade Rating and the Parent Guarantor has made a Ratings
Grid Election, make Competitive Bid Borrowings under Section 2.02(b) from time
to time on any Business Day during the period from the date hereof until the
date occurring 30 days prior to the Termination Date in the manner set forth
below, provided that, following the making of each Competitive Bid Borrowing,
(i) the aggregate amount of the Competitive Bid Advances of all Lenders then
outstanding shall not at any time exceed an amount equal to 50% of the Revolving
Credit Commitments at such time and (ii) with regard to the Lenders
collectively, the principal amount of the applicable Competitive Bid Advance
shall not exceed the aggregate Unused Revolving Credit Commitments. Each
Competitive Bid Advance shall be in a minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof.

Section 2.02 Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or Section 2.03, each Borrowing shall be made on notice, given
not later than 12:00 Noon (New York City time) on the third Business Day prior
to the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances, or not later than 11:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof by telex or telecopier. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or telex or telecopier or e-mail, in each case in substantially the
form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 12:00 Noon (New York City time) on the date of such
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances and
1:00 P.M. (New York City time) on the date of such Borrowing in the case of a
Borrowing consisting of Base Rate Advances, make available for the account of
its Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Commitments of such Lender and the
other Lenders. After the Administrative

 

32



--------------------------------------------------------------------------------

Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower by crediting the Borrower’s Account; provided,
however, that the Administrative Agent shall first make a portion of such funds
equal to the aggregate principal amount of any Letter of Credit Advances made by
any Issuing Bank, and by any other Lender and outstanding on the date of such
Borrowing, plus interest accrued and unpaid thereon to and as of such date,
available to such Issuing Bank, and such other Lenders for repayment of such
Letter of Credit Advances.

(b) (i) The Borrower may request a Competitive Bid Borrowing under this
Section 2.02(b) by delivering to the Administrative Agent, by telex, facsimile
or e-mail, a notice of a Competitive Bid Borrowing (a “Notice of Competitive Bid
Borrowing”), in substantially the form of Exhibit E hereto, specifying therein
the requested (A) date of such proposed Competitive Bid Borrowing, (B) aggregate
amount of such proposed Competitive Bid Borrowing, (C) in the case of a
Competitive Bid Borrowing consisting of Eurodollar Rate Advances, Interest
Period, or in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances, maturity date for repayment of each Advance to be made as part of such
Competitive Bid Borrowing (which maturity date may not be earlier than the date
occurring 14 days after the date of such Competitive Bid Borrowing or later than
the earlier of (I) 180 days after the date of such Competitive Bid Borrowing and
(II) the Termination Date), (D) interest payment date or dates relating thereto,
and (E) other terms (if any) to be applicable to such Competitive Bid Borrowing,
not later than 1:00 P.M. (New York City time) (x) at least one Business Day
prior to the date of the proposed Competitive Bid Borrowing, if the Borrower
shall specify in the Notice of Competitive Bid Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum (the
Advances comprising any such Competitive Bid Borrowing being referred to herein
as “Fixed Rate Advances”) and (y) at least four (4) Business Days prior to the
date of the proposed Competitive Bid Borrowing, if the Borrower shall instead
specify in the Notice of Competitive Bid Borrowing that the Advances comprising
such Competitive Bid Borrowing shall be Eurodollar Rate Advances. Each Notice of
Competitive Bid Borrowing shall be irrevocable and binding on the Borrower. The
Administrative Agent shall in turn promptly notify each Lender of each request
for a Competitive Bid Borrowing received by it from the Borrower by sending such
Lender a copy of the related Notice of Competitive Bid Borrowing.

(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
as part of such proposed Competitive Bid Borrowing at a rate or rates of
interest specified by such Lender in its sole discretion, by notifying the
Administrative Agent (which shall give prompt notice thereof to the Borrower),
(A) before 12:30 P.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances and (B) before 1:00 P.M. (New York City time)
three Business Days before the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of Eurodollar Rate
Advances of the minimum amount and maximum amount of each Competitive Bid
Advance which such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (subject to Section 2.01(c)), the rate or rates of
interest therefor and such Lender’s Applicable Lending Office with respect to
such Competitive Bid Advance, provided that if the Administrative Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify the Borrower of such offer at least 30 minutes before the
time and on the date on which notice of such election is to be given to the
Administrative Agent, by the other Lenders. If any Lender shall elect not to
make such an offer, such Lender shall so notify the Administrative Agent before
1:00 P.M. (New York City time) on the date on which notice of such election is
to be given to the Administrative Agent by the other Lenders, and such Lender
shall not be obligated to, and shall not, make any Competitive Bid Advance as
part of such Competitive Bid Borrowing, provided that the failure by any Lender
to give such notice shall not cause such Lender to be obligated to make any
Competitive Bid Advance as part of such proposed Competitive Bid Borrowing.

 

33



--------------------------------------------------------------------------------

(iii) The Borrower shall, in turn, (A) before 2:00 P.M. (New York City time) on
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances and (B) before 1:30
P.M. (New York City time) three Business Days before the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Eurodollar Rate Advances, either: (x) cancel such Competitive Bid Borrowing
by giving the Administrative Agent notice to that effect, or (y) accept one or
more of the offers made by any Lender or Lenders pursuant to
Section 2.02(b)(ii), in its sole discretion, by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to the Borrower by the Administrative Agent on
behalf of such Lender for such Competitive Bid Advance pursuant to
Section 2.02(b)(ii)) to be made by each Lender as part of such Competitive Bid
Borrowing, and reject any remaining offers made by Lenders pursuant to
Section 2.02(b)(ii) by giving the Administrative Agent notice to that effect.
The Borrower shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate (and other material terms), the amount to be borrowed at such interest rate
will be allocated among such Lenders in proportion to the amount that each such
Lender offered at such interest rate.

(iv) If the Borrower notifies the Administrative Agent that such Competitive Bid
Borrowing is cancelled pursuant to clause (x) of Section 2.02(b)(iii), the
Administrative Agent shall give prompt notice thereof to the Lenders and such
Competitive Bid Borrowing shall not be made.

(v) If the Borrower accepts one or more of the offers made by any Lender or
Lenders pursuant to clause (y) of Section 2.02(b)(iii) above, the Administrative
Agent shall in turn promptly notify (A) each Lender that has made an offer as
described in Section 2.02(b)(ii), of the date and aggregate amount of such
Competitive Bid Borrowing and whether or not any offer or offers made by such
Lender pursuant to Section 2.02(b)(ii) have been accepted by the Borrower,
(B) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the amount of each Competitive Bid Advance to be
made by such Lender as part of such Competitive Bid Borrowing, and (C) each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing, upon receipt, that the Administrative Agent has received forms of
documents appearing to fulfill the applicable conditions set forth in
Section 3.03. Each Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing shall, before 12:00 P.M. (New York City time) on
the date of such Competitive Bid Borrowing specified in the notice received from
the Administrative Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Administrative
Agent pursuant to clause (C) of the preceding sentence, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s portion of such
Competitive Bid Borrowing. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Section 3.03, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account of the Borrower. Promptly after
each Competitive Bid Borrowing the Administrative Agent will notify each Lender
of the amount of the Competitive Bid Borrowing, the consequent Competitive Bid
Reduction and the dates upon which such Competitive Bid Reduction commenced and
will terminate.

(vi) If the Borrower notifies the Administrative Agent that it accepts one or
more of the offers made by any Lender or Lenders pursuant to clause (y) of
Section 2.02(b)(iii), such notice of acceptance shall be irrevocable and binding
on the Borrower. The Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in the related Notice of Competitive Bid Borrowing

 

34



--------------------------------------------------------------------------------

for such Competitive Bid Borrowing the applicable conditions set forth in
Section 3.03, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Competitive Bid Advance to be made by such Lender as
part of such Competitive Bid Borrowing when such Competitive Bid Advance, as a
result of such failure, is not made on such date.

(vii) Following the making of each Competitive Bid Borrowing, the Borrower shall
be in compliance with the limitations set forth in Section 2.01(c).

(viii) Within the limits and on the conditions set forth in this
Section 2.02(b), the Borrower may from time to time borrow under this
Section 2.02(b), repay or prepay pursuant to clause (ix) below, and reborrow
under this Section 2.02(b), provided that a Competitive Bid Borrowing shall not
be made within three Business Days of the date of any other Competitive Bid
Borrowing.

(ix) The Borrower shall repay to the Administrative Agent for the account of
each Lender that has made a Competitive Bid Advance, on the maturity date of
each Competitive Bid Advance (such maturity date being that specified by the
applicable Borrower for repayment of such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to Section 2.02(b)(i)),
the then unpaid principal amount of such Competitive Bid Advance. The Borrower
shall not have any right to prepay any principal amount of any Competitive Bid
Advance unless, and then only on the terms, specified by the Borrower for such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to Section 2.02(b)(i) or as otherwise agreed by the Lender
who made such Competitive Bid Advance (and, if applicable, subject to the
payment of any amounts owed under Section 9.04(c)).

(x) The Borrower shall pay interest on the unpaid principal amount of each
Competitive Bid Advance from the date of such Competitive Bid Advance to the
date the principal amount of such Competitive Bid Advance is repaid in full, at
the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to Section 2.02(b)(ii), payable on the interest payment date or dates
specified by the Borrower for such Competitive Bid Advance in the related Notice
of Competitive Bid Borrowing delivered pursuant to Section 2.02(b)(i). Upon the
occurrence and during the continuance of an Event of Default of the type
described in Section 6.01(a) or (f) or if the Administrative Agent and the
Required Lenders have elected pursuant to Section 2.07(b) to charge default
interest with respect to any other Event of Default, each Borrower shall pay
interest on the amount of unpaid principal of and interest on each Competitive
Bid Advance owing to a Lender, payable in arrears on the date or dates interest
is payable thereon, at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid on such Competitive Bid Advance
hereunder.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the aggregate amount of such Borrowing is less
than $1,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.07(d)(ii), 2.09 or 2.10,
(ii) there may not be more than five separate Interest Periods in effect
hereunder at any time and (iii) there may not be more than five Competitive Bid
Advances outstanding at any time.

(d) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss, cost or

 

35



--------------------------------------------------------------------------------

expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date.

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to (x) the date of any Borrowing consisting of Eurodollar Rate Advances or
(y) 12:00 Noon (New York City time) on the date of any Borrowing consisting of
Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(g) Each Lender may, at its option, make any Advance available to the Borrower
by causing any foreign or domestic branch or Affiliate of such Lender to make
such Advance; provided, however, that (i) any exercise of such option shall not
affect the obligation of the Borrower in accordance with the terms of this
Agreement and (ii) nothing in this Section 2.02(g) shall be deemed to obligate
any Lender to obtain the funds for any Advance in any particular place or manner
or to constitute a representation or warranty by any Lender that it has obtained
or will obtain the funds for any Advance in any particular place or manner.

Section 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit
. (a) Request for Issuance. Each Letter of Credit shall be issued upon notice,
given not later than 12:00 Noon (New York City time) on the fifth Business Day
prior to the date of the proposed issuance of such Letter of Credit, by the
Borrower to any Issuing Bank, which shall give to the Administrative Agent and
each Lender prompt notice thereof by telex, telecopier or e-mail or by means of
the Approved Electronic Platform. Each such notice of issuance of a Letter of
Credit (a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, telex, telecopier or e-mail, in each case specifying therein the
requested (i) date of such issuance (which shall be a Business Day),
(ii) Available Amount of such Letter of Credit, (iii) expiration date of such
Letter of Credit, (iv) name and address of the beneficiary of such Letter of
Credit and (v) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as such Issuing Bank may specify
to the Borrower for use in connection with such requested Letter of Credit (a
“Letter of Credit Agreement”). If (y) the requested form of such Letter of
Credit is acceptable to such Issuing Bank in its sole discretion and (z) the
Issuing Bank has not received notice of objection to such issuance from the
Required Lenders, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower at its office referred to in Section 9.02 or as otherwise agreed with
the Borrower in connection with such issuance. In the event and to the extent
that the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.

(b) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to each Lender
on the first Business Day of each month a written report summarizing issuance
and expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding month and drawings during such month under all

 

36



--------------------------------------------------------------------------------

Letters of Credit issued by such Issuing Bank and (ii) to the Administrative
Agent and each Lender on the first Business Day of each calendar quarter a
written report setting forth the average daily aggregate Available Amount during
the preceding calendar quarter of all Letters of Credit issued by such Issuing
Bank.

(c) Letter of Credit Participations; Drawing and Reimbursement. (i) Immediately
upon the issuance by any Issuing Bank of any Letter of Credit, such Issuing Bank
shall be deemed to have sold and transferred to each Lender, and each Lender (in
its capacity under this Section 2.03(c), a “Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Bank, without recourse or warranty, an undivided interest and participation in
such Letter of Credit, to the extent of such Participant’s Pro Rata Share of the
Available Amount of such Letter of Credit, each drawing or payment made
thereunder and the obligations of the Borrower under this Agreement with respect
thereto, and any security therefor or guaranty pertaining thereto. Upon any
change in the Revolving Credit Commitments or the Lenders’ respective Pro Rata
Shares pursuant to Section 9.07, it is hereby agreed that, with respect to all
outstanding Letters of Credit and unpaid drawings relating thereto, there shall
be an automatic adjustment to the participations pursuant to this
Section 2.03(c) to reflect the new Pro Rata Shares of the assignor and assignee
Lenders, as the case may be.

(ii) In determining whether to pay under any Letter of Credit, the applicable
Issuing Bank shall not have any obligation with respect to the other Lenders
other than to confirm that any documents required to be delivered under such
Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by such Issuing Bank under or in
connection with any Letter of Credit issued by it shall not create for such
Issuing Bank any resulting liability to the Borrower, any other Loan Party, any
Lender or any other Person unless such action is taken or omitted to be taken
with gross negligence or willful misconduct on the part of such Issuing Bank (as
determined by a court of competent jurisdiction in a final non-appealable
judgment).

(iii) The payment by any Issuing Bank of a draft drawn under any Letter of
Credit shall constitute for all purposes of this Agreement the making by such
Issuing Bank of a Letter of Credit Advance, which shall be a Base Rate Advance,
in the amount of such draft. In the event that an Issuing Bank makes any payment
under any Letter of Credit issued by it and the Borrower shall not have
reimbursed such amount in full to such Issuing Bank pursuant to Section 2.04(c),
such Issuing Bank shall promptly notify the Administrative Agent, which shall
promptly notify each Participant of such failure, and each Participant shall
promptly and unconditionally pay to the Administrative Agent for the account of
such Issuing Bank the amount of such Participant’s Pro Rata Share of such
unreimbursed payment in Dollars and in same day funds. Upon such notification by
the Administrative Agent to any Participant required to fund a payment under a
Letter of Credit, such Participant shall make available to the Administrative
Agent for the account of the applicable Issuing Bank its Pro Rata Share of an
outstanding Letter of Credit Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank which made such Advance, provided that
notice of such demand is given not later than 11:00 A.M. (New York City time) on
such Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. If such Lender shall pay to the
Administrative Agent such amount for the account of such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Letter of Credit
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day. If and to the extent that any Lender shall not have so made the
amount of such Letter of Credit Advance available to the Administrative Agent,
such Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
such Issuing Bank until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for its account or the account of such Issuing
Bank, as applicable.

 

37



--------------------------------------------------------------------------------

(iv) Whenever any Issuing Bank receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (iii) above, such Issuing Bank shall pay to the Administrative Agent for
the account of each such Participant that has paid its Pro Rata Share thereof,
in same day funds, an amount equal to such Participant’s share (based upon the
proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

(d) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Letter of Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Letter of Credit
Advance to be made by such other Lender on such date.

(e) Independence. The Borrower acknowledges that the rights and obligations of
any Issuing Bank under each Letter of Credit issued by it are independent of the
existence, performance or nonperformance of any contract or arrangement
underlying the Letter of Credit, including contracts or arrangements between
such Issuing Bank and the Borrower and between the Borrower and the beneficiary
of the Letter of Credit. No Issuing Bank shall have any duty to notify the
Borrower of its receipt of a demand or a draft, certificate or other document
presented under a Letter of Credit or of its decision to honor such demand. Such
Issuing Bank may, without incurring any liability to the Borrower or impairing
its entitlement to reimbursement under this Agreement, honor a demand under a
Letter of Credit despite notice from the Borrower of, and without any duty to
inquire into, any defense to payment or any adverse claims or other rights
against the beneficiary of the Letter of Credit or any other Person. No Issuing
Bank shall have any duty to request or require the presentation of any document,
including any default certificate, not required to be presented under the terms
and conditions of a Letter of Credit. No Issuing Bank shall have any duty to
seek any waiver of discrepancies from the Borrower, or any duty to grant any
waiver of discrepancies that the Borrower approves or requests. No Issuing Bank
shall have any duty to extend the expiration date or term of a Letter of Credit
or to issue a replacement Letter of Credit on or before the expiration date of a
Letter of Credit or the end of such term.

(f) Governing Rules. The Borrower agrees that each Letter of Credit shall be
governed by the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (2007 Revision)
(the “UCP 600”) or, at an Issuing Bank’s option, such later revision thereof in
effect at the time of issuance of the Letter of Credit (as so chosen for the
Letter of Credit, the “UCP”) or the International Standby Practices 1998, ICC
Publication No. 590 or, at an Issuing Bank’s option, such later revision thereof
in effect at the time of issuance of the Letter of Credit (as so chosen for the
Letter of Credit, the “ISP”, and each of the UCP and the ISP, an “ICC Rule”).
Each Issuing Bank’s privileges, rights and remedies under such ICC Rules shall
be in addition to, and not in limitation of, its privileges, rights and remedies
expressly provided for herein. The UCP and the ISP (or such later revision of
either) shall serve, in the absence of proof to the contrary, as evidence of
general banking usage with respect to the subject matter thereof. The Borrower
agrees that for matters not addressed by the chosen ICC Rule, the Letter of
Credit shall be subject to and governed by the laws of the State of New York and
applicable United States Federal laws. If, at the Borrower’s request, the Letter
of Credit expressly chooses a state or country law other than New York State law
and United States Federal law or is silent with respect to the choice of an ICC
Rule or a governing law, no Issuing Bank shall be liable for any payment, cost,
expense or loss resulting from any action or inaction taken by such Issuing Bank
if such action or inaction is or would be justified under an ICC Rule, New York
law, applicable United States Federal law or the law governing the Letter of
Credit.

Section 2.04 Repayment of Advances. (a) Revolving Credit Advances. The Borrower
shall repay to the Administrative Agent for the ratable account of the Lenders
on the Termination Date the aggregate outstanding principal amount of the
Revolving Credit Advances then outstanding.

 

38



--------------------------------------------------------------------------------

(b) Competitive Bid Advances. Each Competitive Bid Advance shall mature and be
due and payable in full on the earlier of (i) (A) the last day of the Interest
Period applicable thereto in the case of Competitive Bid Advances that are
Eurodollar Rate Advances and (B) the maturity date set forth in the Notice of
Competitive Bid Borrowing with respect to Competitive Bid Advances that are
Fixed Rate Advances and (ii) the Termination Date.

(c) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other Lender
that has made a Letter of Credit Advance on the same day on which such Advance
was made the outstanding principal amount of each Letter of Credit Advance made
by each of them.

(ii) The Obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
(and the obligations of each Lender to reimburse the applicable Issuing Bank
with respect thereto) shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, such Letter of Credit
Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances:

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(F) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from the Guaranties or any other
guarantee, for all or any of the Obligations of the Borrower in respect of the
L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any other Loan Party.

Section 2.05 Termination or Reduction of the Commitments. (a) The Borrower may,
upon at least three Business Days’ notice to the Administrative Agent, terminate
in whole or reduce in part the

 

39



--------------------------------------------------------------------------------

unused portions of the Letter of Credit Facility and/or the Unused Revolving
Credit Commitments; provided, however, that (i) each partial reduction of a
Facility (A) shall be in an aggregate amount of $5,000,000 or an integral
multiple of $250,000 in excess thereof and (B) shall be made ratably among the
Lenders in accordance with their Commitments with respect to such Facility and
(ii) the aggregate amount of the Commitments of the Lenders shall not be reduced
to an amount that is less than the aggregate principal amount of the Competitive
Bid Advances then outstanding. Once terminated, a Commitment may not be
reinstated.

(b) The Letter of Credit Facility shall be permanently reduced from time to time
on the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Letter of Credit Facility exceeds the Revolving
Credit Facility after giving effect to such reduction of the Revolving Credit
Facility.

Section 2.06 Prepayments. (a) Optional. The Borrower may, upon same day notice
in the case of Base Rate Advances and two Business Days’ notice in the case of
Eurodollar Rate Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding aggregate principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid but otherwise without penalty or premium;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount of $1,000,000 or an integral multiple of $250,000 in excess
thereof or, if less, the amount of the Advances outstanding, (ii) if any
prepayment of a Eurodollar Rate Advance is made on a date other than the last
day of an Interest Period for such Advance, the Borrower shall also pay any
amounts owing pursuant to Section 9.04(c) and (iii) the foregoing provisions
shall not apply to the repayment of Competitive Bid Advances, which payments
shall be made pursuant to Section 2.02(b)(ix).

(b) Mandatory. (i) The Borrower shall, if applicable, within one (1) Business
Day after the earlier of the date on which (x) a Responsible Officer becomes
aware of any non-compliance with the requirements described in the following
clauses (A), (B), (C) , (D) or (E) or (y) written notice thereof shall have been
given to the Borrower by the Administrative Agent, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings
and the Letter of Credit Advances to cause (A) the Unsecured Leverage Ratio not
to exceed the maximum Unsecured Leverage Ratio set forth in Section 5.04(b)(i)
on such Business Day, (B) the Leverage Ratio not to exceed the maximum Leverage
Ratio set forth in Section 5.04(a)(i) on such Business Day, (C) the Unencumbered
Asset Debt Service Coverage Ratio not to be less than the minimum Unencumbered
Asset Debt Service Coverage Ratio set forth in Section 5.04(b)(ii) on such
Business Day, (D) the Facility Exposure not to exceed the Facility Available
Amount on such Business Day and (E) the aggregate Available Amount of all
Letters of Credit then outstanding not to exceed the Letter of Credit Facility.
If both (x) all Advances have been prepaid and such prepayments are not
sufficient to cause Borrower to comply with each of (A), (B), (C), (D) and
(E) and (y) there remains Letter of Credit Exposure, the Borrower shall make a
deposit in the L/C Cash Collateral Account in an amount equal to the lesser of
(I) the amount sufficient to cause the Borrower to comply with each of (A), (B),
(C), (D) and (E) or (II) the amount of the Letter of Credit Exposure.

(ii) To the extent the funds on deposit in the L/C Cash Collateral Account shall
at any time exceed the total amount required to be deposited therein pursuant to
the terms of this Agreement, the Administrative Agent shall, promptly upon
request by the Borrower and provided that no Default or Event of Default shall
then have occurred or be continuing or would result therefrom, return such
excess amount to the Borrower.

(iii) Prepayments of the Revolving Credit Facility made pursuant to clauses (i)
and (ii) above shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay
Revolving Credit Advances then outstanding comprising part of the same
Borrowings until such Advances are paid in full, and third deposited in the L/C
Cash Collateral Account to Cash Collateralize 100% of the Available Amount of
the Letters

 

40



--------------------------------------------------------------------------------

of Credit then outstanding. Upon the drawing of any Letter of Credit for which
funds are on deposit in the L/C Cash Collateral Account, such funds shall be
applied to reimburse the applicable Issuing Bank or Lenders, as applicable.

(iv) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.

Section 2.07 Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in respect of Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.

(b) Default Interest. Upon the occurrence and during the continuance of any
Event of Default, the Borrower shall pay interest on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable under the Loan Documents that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, on the Type of Advance on which such interest has
accrued pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on
Base Rate Advances pursuant to clause (a)(i) above.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
definition of “Interest Period”, the Administrative Agent shall give notice to
the Borrower and each Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a)(i) or (a)(ii) above.

(d) Interest Rate Determination. If the Screen Rate is unavailable and the
Administrative Agent is unable to determine the Eurodollar Rate for any
Eurodollar Rate Advances, as provided in the definition of Eurodollar Rate
herein,

(i) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

 

41



--------------------------------------------------------------------------------

(iii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

Section 2.08 Fees. (a) Unused Fee; Facility Fee. The Borrower shall pay to the
Administrative Agent for the account of the Lenders an unused commitment fee
(the “Unused Fee”), from the date hereof or upon the effectiveness of any
Assignment and Acceptance pursuant to which it became a Lender until the
Termination Date, payable in arrears quarterly on the last day of each March,
June, September and December, commencing on March 31, 2015, and on the
Termination Date. The Unused Fee for the account of each Lender shall be
calculated for each period for which the Unused Fee is payable on the average
daily Unused Revolving Credit Commitment of such Lender during such period at
the rate per annum equal to, (a) for any period in which the average daily
Unused Revolving Credit Commitment of such Lender for such period is less than
50% of such Lender’s aggregate Revolving Credit Commitments, 0.20% per annum,
and (b) for any period in which the average daily Unused Revolving Credit
Commitment of such Lender for such period is greater than or equal to 50% of
such Lender’s aggregate Revolving Credit Commitments, 0.30% per annum; provided,
however, that in the event that the Parent Guarantor achieves an Investment
Grade Rating and the Parent Guarantor makes a Ratings Grid Election, the
Borrower shall no longer pay Unused Fees immediately following the end of the
quarter during which the Administrative Agent receives such notice. For each
succeeding quarter, the Borrower shall pay a facility fee (the “Facility Fee”)
at the applicable rate set forth in the Debt Ratings pricing grid in the
definition of “Applicable Margin”, times the actual daily amount of each
Lender’s Revolving Credit Commitment, regardless of usage. Each Facility Fee
will be payable quarterly in arrears on the last day of each March, June,
September and December, and on the Termination Date. The Unused Fees and
Facility Fees will be calculated on a 360-day basis.

(b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the Administrative
Agent for the account of each Lender a commission, payable in arrears,
(a) quarterly on the last day of each March, June, September and December
commencing March 31, 2015, (b) on the earliest to occur of the full drawing,
expiration, termination or cancellation of any Letter of Credit, and (c) on the
Termination Date, on such Lender’s Pro Rata Share of the average daily aggregate
Available Amount during such quarter of all Letters of Credit outstanding from
time to time for the applicable period at the rate per annum equal to the
Applicable Margin for Revolving Credit Facility Eurodollar Rate Advances in
effect from time to time.

(ii) The Borrower shall pay to each Issuing Bank, for its own account, (A) a
fronting fee for each Letter of Credit issued by such Issuing Bank in an amount
equal to 0.125% of the Available Amount of such Letter of Credit on the date of
issuance of such Letter of Credit, payable on such date and (B) such other
commissions, issuance fees, transfer fees and other fees and charges in
connection with the issuance or administration of each Letter of Credit as the
Borrower and such Issuing Bank shall agree.

(c) Administrative Agent’s Fees. The Borrower shall pay to the Administrative
Agent for its own account the fees, in the amounts and on the dates, set forth
in the Fee Letter and such other fees as may from time to time be agreed between
the Borrower and the Administrative Agent.

(d) Extension Fee. The Borrower shall pay to the Administrative Agent on each
Extension Date, for the account of each Lender, a Facility extension fee, in an
amount equal to 7.5 bps of each Lender’s Revolving Credit Commitment then
outstanding (the “Extension Fee”).

(e) Defaulting Lender. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to Section 2.08(a)
or Section 2.08(b) (without prejudice to the rights of the Non-Defaulting
Lenders in respect of such fees), provided that (a) to the extent that all or a
portion of the Letter of Credit Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.18(b), such fees
that would have accrued for the benefit of such Defaulting Lender will instead

 

42



--------------------------------------------------------------------------------

accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Commitments, and (b) to the extent that
all or any portion of such Letter of Credit Exposure cannot be so reallocated,
such fees will instead accrue for the benefit of and be payable to the Issuing
Banks (and the pro rata payment provisions of Section 2.11(f) will automatically
be deemed adjusted to reflect the provisions of this Section).

Section 2.09 Conversion of Advances . (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
12:00 Noon (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the Lenders
in accordance with their Commitments under such Facility. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, whereupon each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance.

(iii) Upon the occurrence and during the continuance of any Event of Default,
(y) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

Section 2.10 Increased Costs, Etc. (a) If, due to either (i) the introduction of
or any change in or in the interpretation or application of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes or Connection Income Taxes (as to which
Section 2.12 shall govern), then the Borrower shall from time to time, upon
demand by such Lender Party (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender Party
additional amounts sufficient to compensate such Lender Party for such increased
cost; provided, however, that a Lender Party claiming additional amounts under
this Section 2.10(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party. A certificate as to the amount
of such

 

43



--------------------------------------------------------------------------------

increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.

(b) If any Lender Party determines in good faith that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender Party or any corporation controlling such Lender Party and that
the amount of such capital or liquidity is increased by or based upon the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder and other commitments of such type or the
issuance or maintenance of or participation in the Letters of Credit (or similar
contingent obligations), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital or liquidity to be allocable to the existence of such Lender Party’s
commitment to lend or to issue or participate in Letters of Credit hereunder or
to the issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, in each case regardless of the date enacted, adopted, implemented or
issued, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, or the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel Supervision known as
Basel III and regardless of the date enacted, adopted, implemented or issued,
shall be deemed an introduction or change of the type referred to in
Section 2.10(a) and this Section 2.10(b).

(c) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation or application of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

 

44



--------------------------------------------------------------------------------

Section 2.11 Payments and Computations. (a) The Borrower shall make each payment
hereunder and under the Notes, irrespective of any right of counterclaim or
set-off (except as otherwise provided in Section 2.13), not later than
12:00 Noon (New York City time) on the day when due in Dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day. The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Acceding Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.17 and upon
the Administrative Agent’s receipt of such Lender’s Accession Agreement and
recording of information contained therein in the Register, from and after the
applicable Increase Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to such Acceding Lender. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(d), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender Party assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or, in the case of a Lender, under the Note held by such Lender, to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts with such Lender Party any amount so due.

(c) All computations of interest based on Citibank’s base rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and all computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of fees and Letter of Credit commissions shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

45



--------------------------------------------------------------------------------

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lender Parties under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as the Administrative Agent) under or in respect of this Agreement and
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Administrative Agent on such date;

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Banks (solely in their
respective capacities as such) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Issuing Banks on such date;

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12 on
such date, ratably based upon the respective aggregate amounts thereof owing to
the Administrative Agent and the Lender Parties on such date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a) and (b)(i) on such date, ratably based upon the
respective aggregate Commitments of the Lenders under the Facilities on such
date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

(viii) eighth, to the payment of any other accrued and unpaid interest
comprising Obligations of the Loan Parties owing under or in respect of the Loan
Documents that is due and payable on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the respective
obligees thereof on such date;

(ix) ninth, to the payment of the principal amount of all of the outstanding
Advances that are due and payable to the Administrative Agent and the Lender
Parties on such date, ratably based upon the respective aggregate amounts of all
such principal and reimbursement obligations owing to the Administrative Agent
and the Lender Parties on such date, and to deposit

 

46



--------------------------------------------------------------------------------

into the L/C Cash Collateral Account any contingent reimbursement obligations in
respect of outstanding Letters of Credit to the extent required by Section 6.02;
and

(x) tenth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such Obligations owing to the respective
obligees thereof on such date.

Section 2.12 Taxes. (a) Any and all payments by or on account of any Obligation
of any Loan Party or the Administrative Agent hereunder or under any Loan
Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any, without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law, and if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Each Loan Party shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) Without duplication of Sections 2.12(a) or 2.12(b), the Loan Parties shall
indemnify each Recipient for the full amount of Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.12) payable or paid by such Recipient, or required to be
deducted or withheld from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Loan Parties by a Lender Party (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender Party, shall be conclusive absent manifest error. This
indemnification shall be made within ten days from the date such Lender Party or
the Administrative Agent (as the case may be) makes written demand therefor.

(d) Each Lender Party shall severally indemnify the Administrative Agent, within
ten days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender Party (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender Party’s failure to comply with the provisions of
Section 9.07 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender Party, in each case that are payable
or paid by the Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error. Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under any Loan Document or otherwise payable by the
Administrative Agent to such Lender Party from any other source against any
amount due to the Administrative Agent under this Section 2.12(d).

(e) As soon as practicable after, but in any case within 30 days after, the date
of any payment of Taxes by any Loan Party to a Governmental Authority pursuant
to this Section 2.12, such Loan Party shall deliver to the Administrative Agent,
at its address referred to in Section 9.02, the original or a

 

47



--------------------------------------------------------------------------------

certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. In the case of
any payment hereunder or under the other Loan Documents by or on behalf of a
Loan Party through an account or branch outside the United States or by or on
behalf of a Loan Party by a payor that is not a U.S. Person, if such Loan Party
determines that no Taxes are payable in respect thereof, such Loan Party shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Taxes. For purposes of subsections (e)
and (g) of this Section 2.12, the term “United States” shall have the meaning
specified in Section 7701(a)(9) of the Internal Revenue Code.

(f) Any Lender Party that is entitled to an exemption from, or reduction of,
withholding Taxes with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender Party, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by any applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender
Party is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.12(g)(i), (ii) and (iv) below) shall not be
required if in the applicable Lender Party’s reasonable judgment such
completion, execution or submission would subject such Lender Party to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender Party.

(g) Without limiting the generality of Section 2.12(f),

(i) each Lender Party that is a U.S. Person shall, to the extent it is legally
entitled to do so, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender Party, and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long thereafter as such Lender
Party remains lawfully able to do so), provide the Administrative Agent and the
Borrower with executed originals of Internal Revenue Service Form W-9 certifying
that such Lender Party is exempt from U.S. federal backup withholding tax;

(ii) each Lender Party that is not a U.S. Person (a “Foreign Lender Party”)
shall, to the extent it is legally entitled to do so, on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
Party, and on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as reasonably requested in writing by the Borrower (but only so
long thereafter as such Lender Party remains lawfully able to do so), provide
the Administrative Agent and the Borrower with whichever of the following is
applicable:

(A) in the case of a Foreign Lender Party claiming the benefits of an income tax
treaty to which the United Sates is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
Internal Revenue Service Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

48



--------------------------------------------------------------------------------

(B) executed originals of Internal Revenue Service Form W-8ECI;

(C) in the case of a Foreign Lender Party claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code (x) a
certificate substantially in the form of Exhibit G-1 hereto to the effect that
such Foreign Lender Party is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of any Loan Party within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form
W-8BEN; or

(D) to the extent that the Foreign Lender Party is not the beneficial owner,
executed originals of Internal Revenue Service Form W-8IMY, accompanied by
Internal Revenue Service Form W-8BEN, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, Internal Revenue
Service Form W-9 and/or other certification documents from each beneficial
owner, as applicable; provided, however, that if the Foreign Lender Party is a
partnership and one or more direct or indirect partners of such Foreign Lender
Party are claiming the portfolio interest exemption, such Foreign Lender Party
may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner;

(iii) any Foreign Lender Party shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the Recipient) on or prior to the date on which
such Foreign Lender Party becomes a Lender Party under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by any
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by any applicable law to permit the Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

(iv) if a payment made to a Lender Party under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender Party
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender Party shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender Party has
complied with such Lender Party’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for the purposes of this
subsection (g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has received an
indemnification payment pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under

 

49



--------------------------------------------------------------------------------

this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (h) if such payment would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. No party shall have any obligation to pursue, or any right to
assert, any refund of Indemnified Taxes that may be paid by another party.

(i) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form or other document described in
subsection (f) or subsection (g) above (other than if such failure is due to a
change in law, or in the interpretation or application thereof, occurring after
the date on which a form or other document originally was required to be
provided or if such form or other document otherwise is not required under
subsection (f) or subsection (g) above), such Lender Party shall not be entitled
to indemnification under subsection (a) or (c) of this Section 2.12 with respect
to Taxes imposed by the United States by reason of such failure; provided,
however, that should a Lender Party become subject to Taxes because of its
failure to deliver a form or other document required hereunder, the Loan Parties
shall take such steps as such Lender Party shall reasonably request to assist
such Lender Party to recover such Taxes.

(j) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.

(k) In the event that an additional payment is made under Section 2.12(a) or
(c) for the account of any Lender Party and such Lender Party, in its sole
discretion, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender Party shall,
to the extent that it determines that it can do so without prejudice to the
retention of the amount of such credit, relief, remission or repayment, pay to
the applicable Loan Party such amount as such Lender Party shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave such Lender Party (after such payment) in no worse position
than it would have been in if the applicable Loan Party had not been required to
make such deduction or withholding. Nothing herein contained shall interfere
with the right of a Lender Party to arrange its tax affairs in whatever manner
it thinks fit nor oblige any Lender Party to claim any tax credit or to disclose
any information relating to its affairs or any computations in respect thereof,
and no Loan Party shall be entitled to review the tax records of any Lender
Party or the Administrative Agent, or require any Lender Party to do anything
that would prejudice its ability to benefit from any other credits, reliefs,
remissions or repayments to which it may be entitled.

(l) Without prejudice to the survival of any other agreement of any party
hereunder or under any other Loan Document, the agreements and obligations under
this Section 2.12 shall survive the resignation or replacement of the
Administrative Agent, the assignment of rights by, or the replacement of, a

 

50



--------------------------------------------------------------------------------

Lender, the termination of the Commitments and the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other Loan
Documents.

Section 2.13 Sharing of Payments, Etc. Subject to the provisions of
Section 2.11(f), if any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender Party, such purchase from each other Lender Party shall be
rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the extent of such Lender Party’s ratable share (according
to the proportion of (i) the purchase price paid to such Lender Party to
(ii) the aggregate purchase price paid to all Lender Parties) of such recovery
together with an amount equal to such Lender Party’s ratable share (according to
the proportion of (i) the amount of such other Lender Party’s required repayment
to (ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.

Section 2.14 Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely for (i) general corporate purposes
of the Borrower and its Subsidiaries, (ii) the acquisition of assets,
(iii) capital expenditures, (iv) working capital expenses, (v) the development
and redevelopment of assets, (vi) the repayment in full (or refinancing) of
certain Existing Debt, and (vii) the payment of fees and expenses related to the
Facilities and the other transactions not in contravention of the Loan
Documents. The Borrower will not directly or indirectly use the Letters of
Credit or the proceeds of the Advances, or lend, contribute or otherwise make
available to any Subsidiary, joint venture partner or other Person such
extensions of credit or proceeds, (A) to fund any activities or businesses of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (B) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Facility, whether as underwriter,
advisor, investor, or otherwise) or any Anti-Corruption Laws.

Section 2.15 Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to,

 

51



--------------------------------------------------------------------------------

or to be made by, such Lender Party, the Borrower shall promptly execute and
deliver to such Lender Party, with a copy to the Administrative Agent, a Note,
in substantially the form of Exhibit A hereto, payable to the order of such
Lender Party in a principal amount equal to the Revolving Credit Commitment of
such Lender Party. All references to Notes in the Loan Documents shall mean
Notes, if any, to the extent issued hereunder. To the extent no Note has been
issued to a Lender Party, this Agreement shall be deemed to comprise conclusive
evidence for all purposes of the indebtedness resulting from the Advances and
extensions of credit hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

Section 2.16 Extensions of Termination Date. The Borrower may request, by
written notice to the Administrative Agent, (a) at least 30 days but not more
than 90 days prior to the Termination Date, a six-month extension of the
Termination Date with respect to the Commitments then outstanding and
(b) thereafter, at least 30 days but not more than 90 days prior to the
Termination Date (as extended pursuant to clause (a) of this sentence) a single
additional six-month extension of the Termination Date with respect to the
Revolving Credit Commitments then outstanding (each, an “Extension Request”).
The Administrative Agent shall promptly notify each Lender of such Extension
Request and the Termination Date in effect at such time shall, effective as of
the applicable Extension Date (as defined below), be extended for an additional
six-month period, provided that, on such Extension Date (i) the Administrative
Agent shall have received payment in full of the extension fee set forth in
Section 2.08(d) and (ii) the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender Party a
certificate signed by a Responsible Officer of the Borrower, dated the
applicable Extension Date, stating that: (A) the representations and warranties
contained in Section 4.01 are true and correct in all material respects on and
as of such Extension Date (unless qualified as to materiality or Material
Adverse Effect, in which case such representations and warranties shall be true
and correct in all respects and except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date, and except further to the extent any such representations and
warranties that are no longer true and correct as a result of factual changes
since the Closing Date that are permitted under this Agreement), and (B) no
Default or Event of Default has occurred and is continuing or would result from
such extension. “Extension Date” means, in the case of each extension option,
the first date after the delivery by the Borrower of the related Extension
Request that the conditions set forth in clauses (i) and (ii) above are
satisfied. In the event that an extension is effected pursuant to this
Section 2.16 (but subject to provisions of Sections 2.05, 2.06 and 6.01), the
aggregate principal amount of all Advances shall be repaid in full ratably to
the Lenders on the Termination Date as so extended. As of the Extension Date,
any and all references in this Agreement or any of the other Loan Documents to
the “Termination Date” shall refer to the Termination Date as so extended.

 

52



--------------------------------------------------------------------------------

Section 2.17 Increase in the Aggregate Commitments. (a) The Borrower may, at any
time (but no more than once in any consecutive 12-month period), by written
notice to the Administrative Agent, request an increase in the aggregate amount
of the Revolving Credit Commitments by not less than $5,000,000 (each such
proposed increase, a “Commitment Increase”) to be effective as of a date that is
at least 90 days prior to the scheduled Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Administrative Agent;
provided, however, that (i) in no event shall the aggregate amount of the
Revolving Credit Facility at any time exceed $650,000,000 and (ii) on the date
of any request by the Borrower for a Commitment Increase and on the related
Increase Date, the applicable conditions set forth in Article III shall be
satisfied.

(b) The Administrative Agent shall promptly notify the Lenders of each request
by the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Credit Commitments (the “Commitment Date”). Each Lender that is
willing to participate in such requested Commitment Increase (each, an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Revolving Credit Commitment (each, a “Proposed
Increased Commitment”). If the Lenders notify the Administrative Agent that they
are willing to increase the amount of their respective Commitments by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
then the requested Commitment Increase shall be allocated to each Lender willing
to participate therein in an amount equal to such Commitment Increase multiplied
by the ratio of each Lender’s Proposed Increased Commitment to the aggregate
amount of all Proposed Increased Commitments. In no event, however, shall any
Lender be required to participate in a Commitment Increase.

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the applicable requested Commitment Increase. If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date; provided, however, that the Commitment of each such Eligible Assignee
shall be in an amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.17(c) (an “Acceding Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Revolving Credit Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the
penultimate sentence of Section 2.17(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received at or before 12:00
Noon (New York City time) on such Increase Date the following, each dated such
date:

(i) an accession agreement from each Acceding Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each, an
“Accession Agreement”), duly executed by such Acceding Lender, the
Administrative Agent and the Borrower;

(ii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Borrower and
the Administrative Agent, together with an amended Schedule I hereto as may be
necessary for such Schedule I to be accurate and complete, certified as correct
and complete by a Responsible Officer of the Borrower; and

 

53



--------------------------------------------------------------------------------

(iii) such certificates or other information as may be required pursuant to
Section 3.02.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (New York City time), by telecopier or
telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Acceding Lender on such date.

(e) On the Increase Date, to the extent the Advances then outstanding and owed
to any Lender immediately prior to the effectiveness of the Commitment Increase
shall be less than such Lender’s Pro Rata Share (calculated immediately
following the effectiveness of the Commitment Increase) of all Advances then
outstanding and owed to all Lenders (each such Lender, including any Acceding
Lender, a “Purchasing Lender”), then such Purchasing Lender, without executing
an Assignment and Acceptance, shall be deemed to have purchased an assignment of
a pro rata portion of the Advances then outstanding and owed to each Lender in
that is not a Purchasing Lender (a “Selling Lender”) in an amount sufficient
such that following the effectiveness of all such assignments the Advances
outstanding and owed to each Lender shall equal such Lender’s Pro Rata Share
(calculated immediately following the effectiveness of the Commitment Increase
on the Increase Date) of all Advances then outstanding and owed to all Lenders.
The Administrative Agent shall calculate the net amount to be paid by each
Purchasing Lender and received by each Selling Lender in connection with the
assignments effected hereunder on the Increase Date. Each Purchasing Lender
shall make the amount of its required payment available to the Administrative
Agent, in same day funds, at the office of the Administrative Agent not later
than 12:00 P.M. (New York time) on the Increase Date. The Administrative Agent
shall distribute on the Increase Date the proceeds of such amount to each of the
Selling Lenders entitled to receive such payments at its Applicable Lending
Office. If in connection with the transactions described in this Section 2.17
any Lender shall incur any losses, costs or expenses of the type described in
Section 9.04(c), then the Borrower shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for such losses, costs or expenses reasonably incurred.

Section 2.18 Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender or a Potential Defaulting Lender, if any Letter
of Credit is at the time outstanding, each Issuing Bank may (except, in the case
of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to Section 2.18(b)), by notice to the Borrower and such
Defaulting Lender or Potential Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to such Issuing Bank in respect of such Letter of Credit in amount at
least equal to the aggregate amount of the unreallocated obligations (contingent
or otherwise) of such Defaulting Lender or such Potential Defaulting Lender to
be applied pro rata in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent, and to such Issuing Bank in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender.

(b) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any outstanding Letter of
Credit Exposure of such Defaulting Lender:

(i) the Letter of Credit Exposure of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Commitments, provided that
(A) the sum of each Non-Defaulting Lender’s total Revolving Credit Exposure and
total Letter of Credit Exposure may not in any event exceed the Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation and (B)

 

54



--------------------------------------------------------------------------------

neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Bank or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure cannot be so reallocated, whether
by reason of the first proviso in clause (i) above or otherwise, the Borrower
will, not later than three Business Days after demand by the Administrative
Agent (at the direction of any Issuing Bank), (A) Cash Collateralize the
obligations of the Borrower to such Issuing Bank in respect of such Letter of
Credit Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such Letter of Credit Exposure, or (B) make other
arrangements satisfactory to the Administrative Agent, and to such Issuing Bank
in their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and

(iii) any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated non-interest
bearing account until (subject to Section 2.18(f)) the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder and
will be applied by the Administrative Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuing Banks (pro rata as to the
respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal and unreimbursed Letter of
Credit Advances then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

(c) In furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, each
Issuing Bank is hereby authorized by the Borrower (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 2.02 in such
amounts and in such times as may be required to (i) reimburse an outstanding
Letter of Credit Disbursement, and/or (ii) Cash Collateralize the obligations of
the Borrower in respect of outstanding Letters of Credit in an amount at least
equal to the aggregate amount of the obligations (contingent or otherwise) of
such Defaulting Lender or Potential Defaulting Lender in respect of such Letter
of Credit.

(d) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as the Administrative Agent is
(without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (iv) of the definition thereof, the
Required Lenders (determined after giving effect to Section 9.01) may by notice
to the Borrower and such Person remove such Person as the Administrative Agent
and appoint a replacement Administrative Agent hereunder, which appointment
shall, provided that no Default or Event of Default shall have occurred and be
continuing, be subject to the consent

 

55



--------------------------------------------------------------------------------

of the Borrower, such consent not to be unreasonably withheld, conditioned or
delayed. Such removal will, to the fullest extent permitted by applicable law,
be effective on the earlier of (i) the date a replacement Agent is appointed and
(ii) the date 30 days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Agent has been appointed).

(e) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than 30 days’ prior notice to the Administrative
Agent (which will promptly notify the Lenders thereof), and in such event the
provisions of Section 2.18(b)(iii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts),
provided that such termination will not be deemed to be a waiver or release of
any claim the Borrower, the Administrative Agent, any Issuing Bank or any Lender
may have against such Defaulting Lender.

(f) If the Borrower, the Administrative Agent and the Issuing Banks agree in
writing, in their discretion, that a Lender is no longer a Defaulting Lender or
a Potential Defaulting Lender, as the case may be, the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.18(b)), such Lender will, to the extent applicable,
purchase at par such portion of outstanding Advances of the other Lenders and/or
make such other adjustments as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Exposure and Letter of Credit Exposure
of the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender or
Potential Defaulting Lender and will be a Non-Defaulting Lender (and such
Revolving Credit Exposure and/or Letter of Credit Exposure of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided, however, that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Lender was a Defaulting Lender; and provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender or Potential Defaulting Lender to Non-Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender or Potential Defaulting Lender.

Section 2.19 Cash Collateral Account. (a) Grant of Security. The Borrower hereby
pledges to the Administrative Agent, as collateral agent for the ratable benefit
of the Lender Parties, and hereby grants to the Administrative Agent, as
collateral agent for the ratable benefit of the Lender Parties, a security
interest in, the Borrower’s right, title and interest in and to the L/C Cash
Collateral Account and all (i) funds and financial assets from time to time
credited thereto (including, without limitation, all Cash Equivalents), all
interest, dividends, distributions, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such funds and financial assets, and all certificates
and instruments, if any, from time to time representing or evidencing the L/C
Cash Collateral Account, (ii) and all promissory notes, certificates of deposit,
deposit accounts, checks and other instruments from time to time delivered to or
otherwise possessed by the Administrative Agent, as collateral agent for or on
behalf of the Borrower, in substitution for or in addition to any or all of the
then existing L/C Account Collateral and (iii) all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the then existing L/C Account Collateral, in each of the cases set forth in
clauses (i), (ii) and (iii) above, whether now owned or hereafter acquired by
the Borrower, wherever located, and whether now or hereafter existing or arising
(all of the foregoing, collectively, the “L/C Account Collateral”).

(b) Maintaining the L/C Account Collateral. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment:

 

56



--------------------------------------------------------------------------------

(i) the Borrower will maintain all L/C Account Collateral only with the
Administrative Agent, as collateral agent;

(ii) the Administrative Agent shall have the sole right to direct the
disposition of funds with respect to the L/C Cash Collateral Account subject to
the provisions of this Agreement, and it shall be a term and condition of such
L/C Cash Collateral Account that, except as otherwise provided herein,
notwithstanding any term or condition to the contrary in any other agreement
relating to the L/C Cash Collateral Account, as the case may be, that no amount
(including, without limitation, interest on Cash Equivalents credited thereto)
will be paid or released to or for the account of, or withdrawn by or for the
account of, the Borrower or any other Person from the L/C Cash Collateral
Account; and

(iii) the Administrative Agent may (with the consent of the Required Lenders and
shall at the request of the Required Lenders), at any time and without notice
to, or consent from, the Borrower, transfer, or direct the transfer of, funds
from the L/C Account Collateral to satisfy the Borrower’s Obligations under the
Loan Documents if an Event of Default shall have occurred and be continuing.

(c) Investing of Amounts in the L/C Cash Collateral Account. The Administrative
Agent will, from time to time (i) invest (A) amounts received with respect to
the L/C Cash Collateral Account in such Cash Equivalents credited to the L/C
Cash Collateral Account as the Borrower may select and the Administrative Agent,
as collateral agent, may approve in its reasonable discretion, and (B) interest
paid on the Cash Equivalents referred to in clause (i)(A) above, and
(ii) reinvest other proceeds of any such Cash Equivalents that may mature or be
sold, in each case in such Cash Equivalents credited in the same manner.
Interest and proceeds that are not invested or reinvested in Cash Equivalents as
provided above shall be deposited and held in the L/C Cash Collateral Account.
In addition, the Administrative Agent shall have the right at any time to
exchange such Cash Equivalents for similar Cash Equivalents of smaller or larger
determinations, or for other Cash Equivalents, credited to the L/C Cash
Collateral Account.

(d) Release of Amounts. So long as no Event of Default shall have occurred and
be continuing or would result therefrom and except with respect to the amounts
required to be deposited in the L/C Cash Collateral Account pursuant to
Section 2.18(a) above, if any, the Administrative Agent will pay and release to
the Borrower or at its order or, at the request of the Borrower, to the
Administrative Agent to be applied to the Obligations of the Borrower under the
Loan Documents such amount, if any, as is then on deposit in the L/C Cash
Collateral Account.

(e) Remedies. Upon the occurrence and during the continuance of any Event of
Default, in addition to the rights and remedies available pursuant to Article VI
hereof and under the other Loan Documents, (i) the Administrative Agent may
exercise in respect of the L/C Account Collateral all the rights and remedies of
a secured party upon default under the UCC (whether or not the UCC applies to
the affected L/C Account Collateral), and (ii) the Administrative Agent may,
without notice to the Borrower (except as required by law) and at any time or
from time to time, charge, set-off and otherwise apply all or any part of the
Obligations of the Borrower under the Loan Documents against any funds held with
respect to the L/C Account Collateral or in any other deposit account.

Section 2.20 Replacement of Lenders. If any Lender requests compensation under
Section 2.10, or if the Borrower is required to pay any additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.12 and, in each case, such Lender has declined or is unable to
designate a different Applicable Lending Office, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender (a “Departing Lender”) to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Sections 9.01(b) and 9.07, as applicable, in each case
except to the extent provided in this Section 2.20), all of its

 

57



--------------------------------------------------------------------------------

interests, rights (other than its existing rights to payments pursuant to
Section 2.10 or Section 2.12) and obligations under this Agreement and the other
Loan Documents to a Replacement Lender that shall assume such obligations (which
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.07;

(b) such Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the applicable Replacement Lender (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable law; and

(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Replacement Lender shall have consented to
the applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Departing Lender required to make an assignment pursuant to
this Section 2.20 shall promptly execute and deliver an Assignment and
Acceptance with the applicable Replacement Lender. If such Departing Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Acceptance and/or any other documentation necessary to reflect such
replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (i) the date on which the Replacement Lender executes
and delivers such Assignment and Acceptance and/or such other documentation and
(ii) the date on which the Departing Lender receives all payments described in
clause (b) of this Section 2.20, then such Departing Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Departing Lender.

ARTICLE III

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

Section 3.01 Conditions Precedent to Initial Extension of Credit. The obligation
of each Lender to make an Advance or of any Issuing Bank to issue a Letter of
Credit on the occasion of the Initial Extension of Credit hereunder is subject
to the satisfaction of the following conditions precedent before or concurrently
with the Initial Extension of Credit:

(a) The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the Notes, as to which one original
of each shall be sufficient) in sufficient copies for each Lender Party:

(i) A Note duly executed by the Borrower and payable to the order of each Lender
that has requested the same.

 

58



--------------------------------------------------------------------------------

(ii) Completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party, and, in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions specified by the Administrative
Agent that name any Loan Party as debtor, together with copies of such financing
statements.

(iii) This Agreement, duly executed by the Loan Parties and the other parties
hereto.

(iv) Certified copies of the resolutions of the Board of Directors of the Parent
Guarantor on its behalf and on behalf of each Loan Party for which it is the
ultimate signatory approving the transactions contemplated by the Loan Documents
and each Loan Document to which it or such Loan Party is or is to be a party,
and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party.

(v) A copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each Loan
Party and of each general partner or managing member (if any) of each Loan
Party, dated reasonably near the Closing Date, certifying, if and to the extent
such certification is generally available for entities of the type of such Loan
Party, (A) as to a true and correct copy of the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document of such Loan Party, general partner or managing member, as the case may
be, and each amendment thereto on file in such Secretary’s office, (B) that
(1) such amendments are the only amendments to the charter, certificate of
limited partnership, limited liability company agreement or other organizational
document, as applicable, of such Loan Party, general partner or managing member,
as the case may be, on file in such Secretary’s office, (2) such Loan Party,
general partner or managing member, as the case may be, has paid all franchise
taxes to the date of such certificate and (C) such Loan Party, general partner
or managing member, as the case may be, is duly incorporated, organized or
formed and in good standing or presently subsisting under the laws of the
jurisdiction of its incorporation, organization or formation.

(vi) A copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any Loan Party owns or leases property or in which
the conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect, dated reasonably
near (but prior to) the Closing Date, stating that such Loan Party is duly
qualified and in good standing as a foreign corporation, limited partnership or
limited liability company in such State and has, if applicable, filed all annual
reports required to be filed to the date of such certificate.

(vii) A certificate of each Loan Party and of each general partner or managing
member (if any) of each Loan Party, signed on behalf of such Loan Party, general
partner or managing member, as applicable, by its Secretary, Assistant Secretary
or Responsible Officer (or those of its general partner or managing member, if
applicable) dated the Closing Date (the statements made in which certificate
shall be true on and as of the date of the Initial Extension of Credit),
certifying as to (A) the absence of any amendments to the constitutive documents
of such Loan Party, general partner or managing member, as applicable, since the
date of the certificate referred to in Section 3.01(a)(v) (or including a copy
of such amendment), (B) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party,
general partner or managing member, as applicable, as in effect on the date on
which the resolutions referred to in Section 3.01(a)(iv) were adopted and on the
date of the Initial Extension of Credit, (C) the due incorporation, organization
or formation and good standing or valid

 

59



--------------------------------------------------------------------------------

existence of such Loan Party, general partner or managing member, as applicable,
as a corporation, limited liability company or partnership organized under the
laws of the jurisdiction of its incorporation, organization or formation and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
general partner or managing member, as applicable, (D) the truth of the
representations and warranties contained in the Loan Documents in all material
respects (unless qualified as to materiality or Material Adverse Effect, in
which case such representations and warranties shall be true and correct in all
respects) as though made on and as of the date of the Initial Extension of
Credit (except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date) and (E) the
absence of any event occurring and continuing, or resulting from the Initial
Extension of Credit, that constitutes a Default.

(viii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party (or Responsible Officer of the general partner or managing member of any
Loan Party) and of each general partner or managing member (if any) of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

(ix) Such financial, business and other information regarding each Loan Party
and its Subsidiaries and the Predecessor as the Lender Parties shall have
reasonably requested, including, without limitation, information as to possible
contingent liabilities, tax matters, environmental matters, obligations under
Plans, Multiemployer Plans and Welfare Plans, collective bargaining agreements
and other arrangements with employees, historical operating statements (if any),
audited annual financial statements for the year ending December 31, 2013 of the
Predecessor, interim financial statements dated the end of the most recent
fiscal quarter for which financial statements are available (or, in the event
the Lender Parties’ due diligence review reveals material changes since such
financial statements, as of a later date within 45 days of the day of the
Initial Extension of Credit) and financial projections for the Parent
Guarantor’s consolidated operations.

(x) Evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect.

(xi) An opinion of Goodwin Procter LLP, counsel for the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent.

(xii) A Notice of Borrowing or Notice of Issuance, as applicable, relating to
the Initial Extension of Credit and dated and delivered to the Administrative
Agent at least three Business Days prior to the Closing Date.

(xiii) A breakage indemnity letter agreement executed by the Borrower and the
Parent Guarantor in form and substance reasonably satisfactory to the
Administrative Agent and dated and delivered to the Administrative Agent at
least three Business Days prior to the Closing Date.

(xiv) A certificate signed by a Responsible Officer of the Borrower, dated the
Closing Date, stating that after giving effect to the Initial Extension of
Credit and the Formation Transactions, the Parent Guarantor shall be in
compliance with the covenants contained in Section 5.04, together with
supporting information in form reasonably satisfactory to the Administrative
Agent showing the computations used in determining compliance with such
covenants (such computations to be made on a pro forma basis with reference to
the nine month period ending September 30, 2014).

 

60



--------------------------------------------------------------------------------

(b) Evidence that all Existing Debt, other than Surviving Debt, has been (or
concurrently therewith is being) prepaid, redeemed or defeased in full or
otherwise satisfied and extinguished.

(c) (i) The Formation Transactions and the IPO shall have been, substantially
concurrently with the execution of this Agreement, consummated in accordance
with the Registration Statement, (ii) the Parent Guarantor shall have received
primary equity issuance net cash proceeds from the IPO in an amount not less
than $150,000,000, and (iii) the common shares of the Parent Guarantor shall
have been listed on the New York Stock Exchange.

(d) After giving effect to the transactions contemplated by the Loan Documents,
there shall have occurred (x) with respect to the Loan Parties, no Material
Adverse Change and (y) with respect to the Predecessor, no material adverse
change in the business, condition (financial or otherwise) or results of
operations of the Predecessor since December 31, 2013.

(e) There shall exist no action, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could reasonably be
expected to result in a Material Adverse Effect other than the matters described
on Schedule 4.01(f) hereto (the “Material Litigation”) or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, and there shall have been
no material adverse change in the status, or financial effect on any Loan Party
or any of its Subsidiaries, of the Material Litigation from that described on
Schedule 4.01(f) hereto.

(f) All material governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lender Parties) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Lender Parties
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.

(g) The Borrower shall have paid all accrued fees of the Administrative Agent
and the Lender Parties and all reasonable, out-of-pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent).

Section 3.02 Conditions Precedent to Each Borrowing, Issuance and Renewal,
Extension and Increase. (a) The obligation of each Lender to make an Advance
(other than a Letter of Credit Advance made by an Issuing Bank or a Lender
pursuant to Section 2.03(c)) on the occasion of each Borrowing (including the
initial Borrowing) and the obligation of each Issuing Bank to issue a Letter of
Credit (including the initial issuance) or renew a Letter of Credit, the
extension of Commitments pursuant to Section 2.16 and the right of the Borrower
to request a Commitment Increase pursuant to Section 2.17 shall be subject to
the satisfaction of the conditions set forth in Section 3.01 (to the extent not
previously satisfied pursuant to that Section) and such further conditions
precedent that on the date of such Borrowing, issuance or renewal, extension or
increase (i) (A) the Administrative Agent shall have received for the account of
such Lender or such Issuing Bank a Notice of Borrowing or Notice of Issuance, as
applicable, and an Availability Certificate, in each case dated the date of such
Borrowing, issuance or renewal, extension or increase and, in the case of the
Availability Certificate, demonstrating that the Facility Available Amount as of
such date (calculated on a pro forma basis after giving effect to such Borrowing
or issuance) will be greater than or equal to the Facility Exposure, and (B) the
following statements shall be true and the Administrative Agent shall have
received for the account of such Lender or such Issuing Bank a certificate
signed by a Responsible Officer of the Borrower, dated the date of such
Borrowing, issuance, renewal, extension or increase, stating that:

(A) the representations and warranties contained in each Loan Document are true
and correct on and as of such date in all material respects (unless qualified as
to materiality or Material Adverse Effect, in which case such representations
and warranties shall be true and correct in all respects and except to the
extent any such

 

61



--------------------------------------------------------------------------------

representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date, and except further to the extent any such
representations and warranties that are no longer true and correct as a result
of factual changes since the Closing Date that are permitted under this
Agreement), before and after giving effect to (1) such Borrowing, issuance or
renewal, extension or increase, and (2) in the case of any Borrowing or issuance
or renewal, the application of the proceeds therefrom, as though made on and as
of such date (except to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date);

(B) no Default or Event of Default has occurred and is continuing, or would
result from (1) such Borrowing, issuance or renewal, extension or increase or
(2) in the case of any Borrowing or issuance or renewal, from the application of
the proceeds therefrom; and

(C) for each Borrowing, issuance or renewal of any Letter of Credit, (1) the
Facility Available Amount equals or exceeds the Facility Exposure that will be
outstanding after giving effect to such Borrowing, issuance or renewal,
respectively, and (2) before and after giving effect to such Borrowing, issuance
or renewal, the Parent Guarantor shall be in compliance with the covenants
contained in Section 5.04, together with supporting information in form
reasonably satisfactory to the Administrative Agent showing the computations
used in determining compliance with such covenants;

and (ii) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request in order to confirm (A) the accuracy of the Loan Parties’
representations and warranties contained in the Loan Documents, (B) the Loan
Parties’ timely compliance with the terms, covenants and agreements set forth in
the Loan Documents, (C) the absence of any Default or Event of Default and
(D) the rights and remedies of the Administrative Agent or any Lender Party or
the ability of the Loan Parties to perform their Obligations under the Loan
Documents.

(b) In addition to the other conditions precedent herein set forth, if any
Lender becomes, and during the period it remains, a Defaulting Lender or a
Potential Defaulting Lender, no Issuing Bank will be required to issue any
Letter of Credit or to amend any outstanding Letter of Credit unless such
Issuing Bank is satisfied that any exposure that would result therefrom is fully
covered or eliminated by any combination satisfactory to such Issuing Bank of
the following:

(i) in the case of a Defaulting Lender, the Letter of Credit Exposure of such
Defaulting Lender is reallocated, as to outstanding and future Letters of
Credit, to the Non-Defaulting Lenders as provided in clause (i) of
Section 2.18(b);

(ii) in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of Section 2.18(a), the Borrower Cash
Collateralizes the obligations of the Borrower in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender in respect of such Letter of Credit, or makes other
arrangements satisfactory to the Administrative Agent and such Issuing Bank in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender or Potential Defaulting Lender; and

(iii) in the case of a Defaulting Lender or a Potential Defaulting Lender, then
in the case of a proposed issuance of a Letter of Credit, by an instrument or
instruments in form and substance satisfactory to the Administrative Agent, and
to such Issuing Bank the Borrower agrees

 

62



--------------------------------------------------------------------------------

that the face amount of such requested Letter of Credit will be reduced by an
amount equal to the unreallocated, non-Cash Collateralized portion thereof as to
which such Defaulting Lender or Potential Defaulting Lender would otherwise be
liable, in which case the obligations of the Non-Defaulting Lenders in respect
of such Letter of will, subject to the first proviso below, be on a pro rata
basis in accordance with the Commitments of the Non-Defaulting Lenders, and the
pro rata payment provisions of Section 2.11(f) will be deemed adjusted to
reflect this provision;

provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure and total Letter of Credit Exposure may not in any event exceed the
Commitment of such Non-Defaulting Lender, and (b) neither any such reallocation
nor any payment by a Non-Defaulting Lender pursuant thereto nor any such Cash
Collateralization or reduction will constitute a waiver or release of any claim
the Borrower, the Administrative Agent, any Issuing Bank or any other Lender may
have against such Defaulting Lender, or cause such Defaulting Lender or
Potential Defaulting Lender to be a Non-Defaulting Lender.

Section 3.03 Conditions Precedent to Each Competitive Bid Advance. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Administrative Agent shall have received the written confirmatory
Notice of Competitive Bid Borrowing with respect thereto, and (ii) on the date
of such Competitive Bid Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of Competitive Bid Borrowing and the
acceptance by the Borrower of the proceeds of such Competitive Bid Borrowing
shall constitute a representation and warranty by the Borrower that on the date
of such Competitive Bid Borrowing such statements are true): (A) the
representations and warranties contained in Section 4.01 are correct in all
material respects (unless qualified as to materiality or Material Adverse
Effect, in which case such representations and warranties shall be true and
correct in all respects and except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date, and except further to the extent any such representations and
warranties that are no longer true and correct as a result of factual changes
since the Closing Date that are permitted under this Agreement) on and as of the
date of such Competitive Bid Borrowing, before and after giving effect to such
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date) and (B) no event has occurred
and is continuing, or would result from such Competitive Bid Borrowing or from
the application of the proceeds therefrom, that constitutes a Default or Event
of Default.

Section 3.04 Determinations Under Sections 3.01, 3.02 and 3.03. For purposes of
determining compliance with the conditions specified in Sections 3.01, 3.02 and
3.03, each Lender Party shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lender Parties unless an officer of the Administrative Agent responsible for
the transactions contemplated by the Loan Documents shall have received notice
from such Lender Party prior to the Initial Extension of Credit (in the case of
Section 3.01) or the applicable Borrowing, issuance, renewal, extension or
increase (in the case of Section 3.02) or the Competitive Bid Borrowing (in the
case of Section 3.03) specifying its objection thereto and, in the case of a
Borrowing, such Lender Party shall not have made available to the Administrative
Agent such Lender Party’s ratable portion of such Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants as follows:

 

63



--------------------------------------------------------------------------------

(a) Organization and Powers; Qualifications and Good Standing. Each Loan Party
and each of its Subsidiaries (i) is a corporation, limited liability company or
partnership duly incorporated, organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation except, with respect to any Subsidiary that is not a Necessary Loan
Party, where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect, (ii) is duly qualified and in good standing as a
foreign corporation, limited liability company or partnership in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed could not reasonably be expected to result in a Material
Adverse Effect and (iii) has all requisite corporate, limited liability company
or partnership power and authority (including, without limitation, all
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. All of the outstanding Equity Interests
in the Borrower have been validly issued, are fully paid and non-assessable. The
Parent Guarantor directly owns not less than 59%2 of the limited partnership
interests in the Borrower and all of the general partnership interests in the
Borrower. All Equity Interests in the Borrower that are directly or indirectly
owned by the Parent Guarantor are owned free and clear of all Liens. From and
after the Effective Date, the Parent Guarantor qualifies as a REIT and is in
compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the Parent Guarantor to maintain its status as a REIT.

(b) Subsidiaries. Set forth on Schedule 4.01(b) hereto (as the same is
supplemented or otherwise updated from time to time in accordance with the Loan
Documents) is a complete and accurate list of all Subsidiaries of the Parent
Guarantor, showing as of the Closing Date, and as of each other date such
Schedule 4.01(b) is supplemented or otherwise updated as and to the extent
expressly required hereunder pursuant to Section 5.01(j)(iv) or Section 5.03(i),
in each case as to each such Subsidiary, (i) the jurisdiction of its
incorporation, organization or formation, (ii) and the address of the principal
office of each such Subsidiary, (iii) the percentage of each class of its Equity
Interests owned (directly or indirectly) by such Loan Party, (iv) an
identification of which such Subsidiaries are Guarantors hereunder and (v) an
identification of which Unencumbered Assets (if any) are owned by each such
Subsidiary. All of the outstanding Equity Interests in each Necessary Loan Party
and each Necessary Loan Party’s Subsidiaries has been validly issued, are fully
paid and non-assessable and to the extent owned by such Loan Party or one or
more of its Subsidiaries, are owned by such Loan Party or Subsidiaries free and
clear of all Liens (other than Permitted Liens).

(c) Due Authorization; No Conflict. The execution and delivery by each Loan
Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder, and the consummation of the IPO, the
Formation Transactions and the other transactions contemplated by the Loan
Documents, are within the corporate, limited liability company or partnership
powers of such Loan Party, general partner or managing member, have been duly
authorized by all necessary corporate, limited liability company or partnership
action, and do not (i) contravene the charter or bylaws, operating agreement,
partnership agreement or other governing document of such Loan Party, general
partner or managing member, (ii) violate any law, rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award to the extent the violation of which could reasonably be expected to
result in a Material Adverse Effect, (iii) conflict with or result in the breach
of, or constitute a default to be made under, any Material Contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument binding
on or affecting any Loan Party, any of its Subsidiaries or any of their
properties, or any general partner or managing member of any Loan Party, except
to the extent the same could not reasonably be expected to cause a Material
Adverse Change or (iv) except for the Liens created under the Loan Documents,
result in or require the creation or imposition of any Lien upon or with respect
to any of the properties of any Loan Party or any of its Subsidiaries. No Loan
Party or any of its Subsidiaries is in violation of any such law, rule,
regulation, order, writ, judgment, injunction, decree,

 

 

2 

To be completed based on the ownership structure of the Borrower as set forth in
the S-11.

 

64



--------------------------------------------------------------------------------

determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could reasonably be expected to result in a Material Adverse
Effect.

(d) Authorizations and Consents. No material authorization or material approval
or other material action by, and no material notice to or filing with, any
Governmental Authority or regulatory body or any other third party is required
for the due execution, delivery, recordation, filing or performance by any Loan
Party of any Loan Document to which it is or is to be a party or for the
consummation of the IPO or the Formation Transactions.

(e) Binding Obligation. This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party and general partner or managing member (if any) of each Loan Party
party thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
and general partner or managing member (if any) of each Loan Party party
thereto, enforceable against such Loan Party, general partner or managing
member, as the case may be, in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws affecting creditors’ rights generally and
by general principles of equity.

(f) Litigation. There is no action, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries or any general partner or
managing member (if any) of any Loan Party, including any Environmental Action,
pending or, to any Loan Parties’ knowledge, threatened before any court,
governmental agency or arbitrator that (i) could reasonably be expected to
result in a Material Adverse Effect (other than the Material Litigation) or
(ii) could reasonably be expected to affect the legality, validity or
enforceability of any Loan Document or the consummation of the IPO or the
Formation Transactions.

(g) Financial Condition. The Consolidated statement of assets, liabilities and
capital of the Predecessor as at December 31, 2013 and the related Consolidated
statement of operations and Consolidated statement of cash flows of the
Predecessor for the fiscal year then ended, accompanied by unqualified opinions
of PricewaterhouseCoopers LLP, independent public accountants, and the
Consolidated assets, liabilities and capital of the Predecessor as at
September 30, 2014, and the related Consolidated statement of operations and
Consolidated statement of cash flows of the Predecessor for the nine months then
ended, copies of which have been furnished to each Lender Party, fairly present
in all material respects, subject, in the case of such assets, liabilities and
capital as at September 30, 2014, and such statement of operations and cash
flows for the nine months then ended, to year-end audit adjustments, the
Consolidated financial condition of the Predecessor as at such dates and the
Consolidated results of operations of the Predecessor for the periods ended on
such dates, all in accordance with generally accepted accounting principles
applied on a consistent basis. Since December 31, 2013 there has been (i) with
respect to the period prior to the Closing Date, no material adverse change in
the business, condition (financial or otherwise) or results of operations of the
Predecessor, and (ii) with respect to any period after the Closing Date, no
Material Adverse Change.

(h) Forecasts. The Consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lender Parties pursuant to Section 3.01(a)(ix) or 5.03 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed by the Parent Guarantor to be reasonable at the time
(it being understood and agreed that any such Projections and any other forward
looking information are subject to uncertainties and contingencies, some of
which are or may be beyond your control, that no assurance is given that any
particular Projections will be realized, that actual results may differ and that
such differences may be material, and that such assumptions may, in retrospect,
be deemed to have been unreasonable when made).

(i) Full Disclosure. None of the information, exhibit or report furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender Party in
connection with the negotiation and

 

65



--------------------------------------------------------------------------------

syndication of the Loan Documents or pursuant to the terms of the Loan Documents
(in each case, as modified or supplemented by other information so furnished),
at the time so furnished and taken as a whole contained any material
misstatement of fact or omitted to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

(j) Margin Regulations. No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance or drawings under any Letter of Credit will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.

(k) Certain Governmental Regulations. Neither any Loan Party nor any of its
Subsidiaries nor any general partner or managing member of any Loan Party, as
applicable, is an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended. Without
limiting the generality of the foregoing, each Loan Party and each of its
Subsidiaries and each general partner or managing member of any Loan Party, as
applicable: (i) is primarily engaged, directly or through a wholly-owned
subsidiary or subsidiaries, in a business or businesses other than that of
(A) investing, reinvesting, owning, holding or trading in securities or
(B) issuing face-amount certificates of the installment type; (ii) is not
engaged in, does not propose to engage in and does not hold itself out as being
engaged in the business of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face-amount certificates of the installment
type; (iii) does not own or propose to acquire investment securities (as defined
in the Investment Company Act of 1940, as amended) having a value exceeding
forty percent (40%) of the value of such company’s total assets (exclusive of
government securities and cash items) on an unconsolidated basis; (iv) has not
in the past been engaged in the business of issuing face-amount certificates of
the installment type; and (v) does not have any outstanding face-amount
certificates of the installment type.

(l) Materially Adverse Agreements. Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).

(m) Existing Debt. Set forth on Schedule 4.01(m) hereto is a complete and
accurate list of all Existing Debt (other than Surviving Debt), showing as of
the Closing Date the obligor and the principal amount outstanding thereunder
immediately prior to the IPO, the Formation Transactions and the other
transactions contemplated hereby to occur on the Closing Date.

(n) Surviving Debt. Set forth on Schedule 4.01(n) hereto is a complete and
accurate list as of the Closing Date of all Surviving Debt, showing the obligor
and the principal amount outstanding thereunder, the maturity date thereof and
the amortization schedule therefor, immediately subsequent to the IPO, the
Formation Transactions and the other transactions contemplated hereby to occur
on the Closing Date.

(o) Liens. Set forth on Schedule 4.01(o) hereto is a complete and accurate list
of (i) all Liens on the property or assets of any Loan Party securing Debt for
borrowed money, and (ii) all Liens on the property or assets of any non-Loan
Party Subsidiaries securing Debt for borrowed money; in each case showing as of
the date hereof the lienholder thereof, the principal amount of the obligations
secured thereby and the property or assets of such Loan Party or such Subsidiary
subject thereto, provided however, that easements and other real property
restrictions, covenants and conditions of record (exclusive of Liens securing
Debt for borrowed money) shall not be listed on Schedule 4.01(o).

(p) Real Property. (i) Set forth on Part I of Schedule 4.01(p) hereto (as the
same is supplemented or otherwise updated from time to time in accordance with
the Loan Documents) is a complete and accurate list of all Real Property owned
in fee by any Loan Party or any of its Subsidiaries, showing as of the Closing
Date, and as of each other date such Schedule 4.01(p) is supplemented or
otherwise updated as and

 

66



--------------------------------------------------------------------------------

to the extent expressly required hereunder pursuant to Section 5.01(j)(iv) or
5.03(i), the street address, state, and the record owner. As of the applicable
date, each Necessary Loan Party that owns any such Real Property has good,
marketable and insurable fee simple title to such Real Property, free and clear
of all Liens, other than Permitted Liens.

(ii) Set forth on Part II of Schedule 4.01(p) hereto (as the same is
supplemented or otherwise updated from time to time in accordance with the Loan
Documents) is a complete and accurate list of all leases of Real Property under
which any Loan Party or any of its Subsidiaries is the lessee, showing as of the
Closing Date, and as of each other date such Schedule 4.01(p) is supplemented or
otherwise updated as and to the extent expressly required hereunder pursuant to
Section 5.01(j)(iv) or Section 5.03(i), the street address, state, lessor,
lessee, expiration date and annual rental cost thereof. Each such lease is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(iii) Each Unencumbered Asset owned by a Necessary Loan Party satisfies all of
the Unencumbered Asset Conditions.

(q) Environmental Matters. (i) Except as otherwise set forth on Part I of
Schedule 4.01(q) hereto or as could not reasonably be expected to have a
Material Adverse Effect, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of the Borrower, no
circumstances exist that could be reasonably likely to (A) form the basis of an
Environmental Action against any Loan Party or any of its Subsidiaries or any of
their properties or (B) cause any such property to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(ii) Except as otherwise set forth on Part II of Schedule 4.01(q) hereto or as
could not reasonably be expected to have a Material Adverse Effect, none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or, to the knowledge of each Loan Party and its
Subsidiaries, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such listed property; there
are no underground or above ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries except for any non-friable
asbestos-containing material that is being managed pursuant to, and in
compliance with, an operations and maintenance plan and that does not currently
require removal, remediation, abatement or encapsulation under Environmental
Law; and, to the knowledge of the Borrower, Hazardous Materials have not been
released, discharged or disposed of in any material amount or in violation of
any Environmental Law or Environmental Permit on any property currently owned or
operated by any Loan Party or any of its Subsidiaries or, to the knowledge of
each Loan Party and its Subsidiaries, during the period of their ownership or
operation thereof, on any property formerly owned or operated by any Loan Party
or any of its Subsidiaries.

(iii) Except as otherwise set forth on Part III of Schedule 4.01(q) hereto or as
could not reasonably be expected to have a Material Adverse Effect, neither any
Loan Party nor any of its Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory

 

67



--------------------------------------------------------------------------------

authority or the requirements of any Environmental Law; all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in compliance with applicable law; and, with
respect to any property formerly owned or operated by any Loan Party or any of
its Subsidiaries, all Hazardous Materials generated, used, treated, handled,
stored or transported by or, to the knowledge of each Loan Party and its
Subsidiaries, on behalf of any Loan Party or any of its Subsidiaries have been
disposed of in compliance with applicable law.

(r) Compliance with Laws. Each Loan Party and each Subsidiary is in compliance
with the requirements of all laws, rules and regulations (including, without
limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.

(s) Force Majeure. Neither the business nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could reasonably be expected to result in a Material Adverse
Effect.

(t) Loan Parties’ Credit Decisions. Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement (and in the case
of the Guarantors, to give the guaranty under this Agreement) and each other
Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.

(u) Solvency. The Loan Parties, taken as a whole and on a Consolidated basis,
are Solvent.

(v) Sarbanes-Oxley. No Loan Party has made any extension of credit to any of its
directors or executive officers in contravention of any applicable restrictions
set forth in Section 402(a) of Sarbanes-Oxley.

(w) ERISA Matters. (i) Set forth on Schedule 4.01(w) hereto is a complete and
accurate list of all Plans and Welfare Plans.

(ii) No ERISA Event has occurred within the preceding five plan years or is
reasonably expected to occur with respect to any Plan that has resulted in or is
reasonably expected to result in a Material Adverse Effect.

(iii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lender Parties, is complete and accurate
and fairly presents the funding status of such Plan as of the date of such
Schedule B, and since the date of such Schedule B there has been no material
adverse change in such funding status.

(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan,
except as could not reasonably be expected to result in a Material Adverse
Effect.

 

68



--------------------------------------------------------------------------------

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, except as could not
reasonably be expected to result in a Material Adverse Effect.

(x) OFAC. (i) None of the Borrower, any Guarantor, or any of their respective
Subsidiaries or, to their knowledge, any director, officer, employee, agent or
Affiliate thereof, is a Person that is, or is owned or controlled by Persons
that are: (A) the subject of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority (collectively,
“Sanctions”), or (B) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions.

(ii) Neither the Borrower nor any of its Subsidiaries have within the preceding
five years knowingly engaged in, or is now knowingly engaged in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was, or whose government is or was, the
subject of Sanctions.

(y) Anti-Corruption Laws. None of the Borrower, any Guarantor, or any of their
respective Subsidiaries or, to the knowledge the Borrower and the Guarantors,
any director, officer, employee, agent or Affiliate thereof, is in violation of
any Anti-Corruption Laws.

(z) Taxes. The Borrower and its Subsidiaries have filed all Tax returns which
are required to be filed and have paid all Taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries
except (a) such Taxes, if any, that are subject to a Good Faith Contest and
(b) with respect to the Subsidiaries, to the extent the failure to so file any
such returns or to pay any such Taxes could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, no Tax liens have been filed
and no claims are being asserted with respect to such Taxes. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries, taken
as a whole, in respect of any Taxes, are adequate.

(aa) Intellectual Property. Except as could not reasonably be expect to have a
Material Adverse Effect:

(i) The Borrower and each of its Subsidiaries owns or has the right to use,
under valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person;

(ii) The Borrower and each of its Subsidiaries have taken all such steps as they
deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property;

(iii) No claim has been asserted by any Person with respect to the use of any
Intellectual Property by the Borrower or any of its Subsidiaries, or challenging
or questioning the validity or effectiveness of any Intellectual Property; and

(iv) The use of such Intellectual Property by the Borrower and each of its
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements

 

69



--------------------------------------------------------------------------------

as do not, in the aggregate, give rise to any material liabilities on the part
of the Borrower or any of its Subsidiaries.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

Section 5.01 Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970, except where such non-compliance could not
reasonably be expected to result in a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all Taxes
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that neither
the Loan Parties nor any of their Subsidiaries shall be required to pay or
discharge any such Tax or claim that is the subject of a Good Faith Contest.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits, except where such non-compliance
could not reasonably expected to result in a Material Adverse Effect; obtain and
renew and cause each of its Subsidiaries to obtain and renew all Environmental
Permits necessary for its operations and properties, except where the failure to
do so could not reasonably expected to result in a Material Adverse Effect; and
conduct, and cause each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties in material compliance with the requirements of all
Environmental Laws, except where the failure to do so could not reasonably
expected to result in a Material Adverse Effect; provided, however, that neither
the Loan Parties nor any of their Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is the subject of a Good Faith Contest.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as shall be commercially
reasonable and in accordance with customary and general practices of companies
engaged in similar businesses and owning similar properties in the same general
areas in which such Loan Party or such Subsidiaries operate. The Parent
Guarantor and the Borrower shall from time to time deliver to the Administrative
Agent upon written request a list in reasonable detail, together with copies of
all policies (or other available evidence) of the insurance then in effect,
stating the names of the insurance companies, the coverages and amounts of such
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

(e) Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises except,
in the case of Subsidiaries of the Borrower only, if such failure to preserve
and maintain such rights or franchises could not reasonably be expected to
result in a Material Adverse Effect or cause any Unencumbered Asset to fail to
continue to meet the Unencumbered Asset Conditions (it being understood that the
foregoing shall not prohibit, or be violated as a result of, any addition or
removal of an Unencumbered Asset permitted under

 

70



--------------------------------------------------------------------------------

Section 5.01(j) below or any transactions by or involving any Loan Party or
Subsidiary thereof otherwise permitted under Section 5.02 below).

(f) Visitation Rights. At any reasonable time and from time to time, permit any
of the Administrative Agent or Lender Parties, or any agent or representatives
thereof, upon reasonable prior notice and during regular business hours, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, any Loan Party and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of any Loan Party and any of its
Subsidiaries with any of their general partners, managing members, officers or
directors and with their independent certified public accountants; provided,
however, that so long as no Event of Default shall have occurred and be
continuing, the Borrower shall only be responsible for the costs and expenses of
one such visit by the Administrative Agent in any Fiscal Year.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with GAAP.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do any of the foregoing could not reasonably be expected to result in
a Material Adverse Effect.

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates (other than transactions exclusively among or between the
Borrower and/or one or more of the Guarantors) on terms that are fair and
reasonable and no less favorable, when taken as a whole, to such Loan Party or
such Subsidiary than it would obtain in a comparable arm’s-length transaction
with a Person not an Affiliate.

(j) Addition and Removal of Unencumbered Assets; Additional Guarantors. In
connection with the addition and removal of Unencumbered Assets, comply with the
following provisions:

(i) If the Borrower elects, in its sole discretion, to add an additional Asset
as an Unencumbered Asset, the Borrower shall deliver (A) a certificate to the
Administrative Agent, signed by a Responsible Officer of the Borrower,
designating such additional Asset as an Unencumbered Asset and dated as of the
date of such designation, stating that after giving effect to such designation,
the Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04, together with supporting information in form reasonably
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants and (B) an updated Schedule II
listing each Unencumbered Asset as of the date such Asset is added as an
Unencumbered Asset hereunder; provided, however, that no Asset shall be included
as an Unencumbered Asset unless such Asset satisfies the Unencumbered Asset
Conditions or the Required Lenders have consented in writing to such inclusion.

(ii) Notwithstanding anything contained herein to the contrary, to the extent
any Asset previously qualifying as an Unencumbered Asset ceases to meet the
Unencumbered Asset Conditions (except to the extent such failure to meet the
Unencumbered Asset Conditions has been consented to in writing by the Required
Lenders), such Asset shall be immediately removed from all financial covenant
related calculations contained herein. Any such Asset shall immediately cease to
be an “Unencumbered Asset” hereunder and the Borrower shall deliver (A) a
certificate to the Administrative Agent, signed by a Responsible Officer of the
Borrower, removing such Asset as an Unencumbered Asset and dated as of the date
of such designation, stating that after giving effect to such removal, the
Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04, together with supporting information in form satisfactory to the
Administrative Agent

 

71



--------------------------------------------------------------------------------

showing the computations used in determining compliance with such covenants and
(B) an updated Schedule II listing each Unencumbered Asset as of the date such
Asset has been removed as an Unencumbered Asset hereunder.

(iii) The Borrower may voluntarily designate, by giving written notice thereof
to the Administrative Agent (such designation to be effective upon receipt by
the Administrative Agent of such written notice), any Unencumbered Asset as a
non-Unencumbered Asset, including, without limitation, as permitted by
Section 5.02(e)(ii), and the Borrower shall deliver (A) a certificate to the
Administrative Agent, signed by a Responsible Officer of the Borrower,
designating such Unencumbered Asset as a non-Unencumbered Asset, and dated as of
the date of such designation, stating that after giving effect to such
designation, the Parent Guarantor shall be in compliance with the covenants
contained in Section 5.04, together with supporting information in form
reasonably satisfactory to the Administrative Agent showing the computations
used in determining compliance with such covenants and (B) an updated Schedule
II listing each Unencumbered Asset as of the date such Asset has been removed as
an Unencumbered Asset hereunder; provided, however, that the Borrower shall be
deemed to have voluntarily designated any applicable Unencumbered Asset as a
non-Unencumbered Asset hereunder upon receipt by the Administrative Agent of an
Early Release Request with respect to the Subsidiary Guarantor that owns such
Unencumbered Asset in accordance with Section 9.14(b).

(iv) Subject to Section 9.14 and as a condition to the addition of an Asset as
an Unencumbered Asset hereunder, (x) concurrently with the delivery of a
certificate adding an Unencumbered Asset directly owned or leased by a
Subsidiary of a Loan Party pursuant to clause (i) above, or, (y) within ten days
after the formation or acquisition of any new direct or indirect Subsidiary of a
Loan Party that directly owns or leases an Unencumbered Asset, the Borrower
shall cause each such Subsidiary to (A) duly execute and deliver to the
Administrative Agent a Guaranty Supplement in substantially the form of
Exhibit C hereto, or such other guaranty supplement in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ Obligations under the Loan Documents and (B) deliver to the
Administrative Agent supplements to Schedules 4.01(b) or 4.01(p) (or the factual
information needed to update such Schedules) solely to the extent necessary due
to any changes in factual matters specifically related to the addition of such
Subsidiary or Subsidiaries as a Subsidiary Guarantor or the addition of such
Asset (so long as such changes in factual matters shall in no event comprise a
Default or an Event of Default).

(k) Further Assurances. (i) Promptly upon request by the Administrative Agent,
or any Lender Party through the Administrative Agent, correct, and cause each
Loan Party to promptly correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.

(ii) Promptly upon request by the Administrative Agent, or any Lender Party
through the Administrative Agent, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
Party through the Administrative Agent, may reasonably require from time to time
in order (A) to carry out more effectively the purposes of the Loan Documents,
(B) to maintain the validity and effectiveness of any of the Loan Documents and
(C) to assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Lender Parties the rights granted or now or hereafter
intended to be granted to the Lender Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

72



--------------------------------------------------------------------------------

(l) Performance of Material Contracts. Perform and observe, and cause each of
its Subsidiaries to perform and observe, in all material respects, all the terms
and provisions of each Material Contract to be performed or observed by it,
maintain each such Material Contract in full force and effect, enforce each such
Material Contract in accordance with its terms, take all such action to such end
as may be from time to time requested by the Administrative Agent, and, upon
request of the Administrative Agent, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so, except to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(m) Compliance with Leases. Make all payments and otherwise perform all
obligations in respect of all leases of real property to which the Borrower or
any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled (except if such failure to maintain such
lease in full force and effect or prevent such lapse, termination, forfeiture or
cancellation is not in respect of a Qualified Ground Lease of an Unencumbered
Asset and could not otherwise reasonably be expected to result in a Material
Adverse Effect).

(n) [Intentionally Omitted].

(o) Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT and elect to be treated as a REIT under all
applicable laws, rules and regulations.

(p) Exchange Listing. In the case of the Parent Guarantor, at all times
(i) cause its common shares to be duly listed on the New York Stock Exchange,
the American Stock Exchange or NASDAQ and (ii) timely file all reports required
to be filed by it in connection therewith.

(q) Sarbanes-Oxley. Comply at all times in all material respects with all
applicable provisions of Section 402(a) of Sarbanes-Oxley, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(r) OFAC. Provide to the Administrative Agent and the Lender Parties any
information that the Administrative Agent or Lender Party deems reasonably
necessary from time to time in order to ensure compliance with all applicable
Sanctions and Anti-Corruption Laws.

Section 5.02 Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, no Loan Party will, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its assets of any character (including, without limitation,
accounts) whether now owned or hereafter acquired, except, in the case of the
Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:

(i) Liens created under the Loan Documents;

(ii) Permitted Liens;

(iii) Liens described on Schedule 4.01(o) hereto;

(iv) purchase money Liens upon or in equipment acquired or held by such Loan
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Debt incurred solely for the
purpose of financing the acquisition of

 

73



--------------------------------------------------------------------------------

any such equipment to be subject to such Liens, or Liens existing on any such
equipment at the time of acquisition, or extensions, renewals or replacements of
any of the foregoing for the same or a lesser amount;

(v) Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iv)(B);

(vi) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with any Loan Party or any Subsidiary of any
Loan Party or becomes a Subsidiary of any Loan Party;

(vii) Liens securing Non-Recourse Debt permitted under Section 5.02(b)(iv)(D)
and Recourse Debt under Section 5.02(b)(vii), provided that no such Lien shall
extend to or cover any Unencumbered Asset that is owned by a Necessary Loan
Party;

(viii) the replacement, extension or renewal of any Lien permitted by
clause (iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii); and

(ix) Liens, other than Liens described in subsections (i) through (viii) above,
arising in connection with Debt permitted hereunder to the extent such Liens
will not result in a Default or Event of Default.

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i) Debt under the Loan Documents;

(ii) in the case of any Loan Party or any Subsidiary of a Loan Party, Debt owed
to any other Loan Party or any wholly-owned Subsidiary of any Loan Party,
provided that, in each case, such Debt shall be documented in writing and shall
be by its terms subordinated to the Obligations of the Loan Parties under the
Loan Documents;

(iii) the Surviving Debt described on Schedule 4.01(n) hereto and any
Refinancing Debt extending, refunding or refinancing such Surviving Debt;

(iv) in the case of each Loan Party (other than the Parent Guarantor) and its
Subsidiaries,

(A) Debt secured by Liens permitted by Section 5.02(a)(iv),

(B) (1) Capitalized Leases and (2) in the case of any Capitalized Lease to which
any Subsidiary of a Loan Party is a party, any Contingent Obligation of such
Loan Party guaranteeing the Obligations of such Subsidiary under such
Capitalized Lease,

(C) Debt in respect of Hedge Agreements entered into by the Borrower and
designed to hedge against fluctuations in interest rates or foreign exchange
rates incurred as required by this Agreement or incurred in the ordinary course
of business and consistent with prudent business practices, and

(D) Non-Recourse Debt (including, without limitation, the JV Pro Rata Share of
Non-Recourse Debt of any Joint Venture) in respect of Assets other than

 

74



--------------------------------------------------------------------------------

Unencumbered Assets owned by a Necessary Loan Party, the incurrence of which
would not result in a Default under Section 5.04;

(v) in the case of the Parent Guarantor and the Borrower, Debt under Customary
Carve-Out Agreements;

(vi) endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(vii) secured Recourse Debt, provided that (A) such Debt is not recourse to any
Necessary Loan Party that owns any Unencumbered Asset or any direct or indirect
Equity Interest therein, (B) such Debt is not secured by any Lien on any
Unencumbered Asset owned by a Necessary Loan Party, and (C) the incurrence of
such Debt would not result in a Default under Section 5.04; and

(viii) unsecured Recourse Debt, the incurrence of which would not result in a
Default under Section 5.04.

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried at the
Closing Date (after giving effect to the Formation Transactions, the IPO and the
other transactions contemplated by the Loan Documents); or engage in, or permit
any of its Subsidiaries to engage in, any material line of business
substantially different from those lines of business conducted by the Parent
Guarantor and its Subsidiaries on the Closing Date or any business activities
substantially related or incidental thereto.

(d) Mergers, Etc. Merge or consolidate with or into, or convey, transfer (except
as permitted by Section 5.02(e)), lease or otherwise dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person, or permit any
of its Subsidiaries to do so; provided, however, that (i) any Subsidiary of a
Loan Party may merge or consolidate with or into, or dispose of assets to, any
other Subsidiary of such Loan Party (provided that if one or more of such
Subsidiaries is also a Loan Party, a Loan Party shall be the surviving entity)
or any other Loan Party other than the Parent Guarantor (provided that such Loan
Party or, in the case of any Loan Party other than the Borrower, another Loan
Party shall be the surviving entity), and (ii) any Loan Party may merge with any
Person that is not a Loan Party so long as such Loan Party is the surviving
entity or (except in the case of a merger with the Borrower, which shall always
be the surviving entity) such other Person is the surviving entity and shall
promptly become a Loan Party, provided, in each case, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom. Notwithstanding any other provision of this Agreement, (y) any
Subsidiary of a Loan Party (other than the Borrower and any Subsidiary that is
the direct owner of an Unencumbered Asset) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and the assets or proceeds from the liquidation
or dissolution of such Subsidiary are transferred to the Borrower or a
Subsidiary, provided that no Default or Event of Default shall have occurred and
be continuing at the time of such proposed transaction or would result
therefrom, and (z) any Loan Party or Subsidiary of a Loan Party shall be
permitted to effect any Transfer of assets through the sale or transfer of
direct or indirect Equity Interests in the Person (other than the Borrower or
the Parent Guarantor) that owns such assets so long as Section 5.02(e) would
otherwise permit the Transfer of all assets owned by such Person at the time of
such sale or transfer of such Equity Interests. Upon the sale or transfer of
Equity Interests in any Person that is a Guarantor permitted under clause (z)
above, the Administrative Agent shall, upon the request of the Borrower and at
the Borrower’s expense (but not in limitation of the provisions of
Section 9.14(b)), release such Guarantor from the Guaranty in accordance with

Section 9.14(b).

(e) Sales, Etc. of Assets. (i) In the case of the Parent Guarantor, sell, lease,
transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any asset or

 

75



--------------------------------------------------------------------------------

assets and (ii) in the case of the Loan Parties (other than the Parent
Guarantor), sell, lease (other than by entering into Tenancy Leases), transfer
or otherwise dispose of, or grant any option or other right to purchase, lease
(other than any option or other right to enter into Tenancy Leases) or otherwise
acquire, or permit any of its Subsidiaries to sell, lease, transfer or otherwise
dispose of, or grant any option or other right to purchase, lease or otherwise
acquire (each action described in clauses (i) and (ii) of this subsection (e),
including, without limitation, any Sale and Leaseback Transaction, being a
“Transfer”), any asset or assets (or any direct or indirect Equity Interests in
the owner thereof), in each case unless (w) no Event of Default shall have
occurred and be continuing immediately before and after such Transfer, (x) the
Loan Parties shall be in compliance with the covenants contained in Section 5.04
on a pro forma basis immediately after giving effect to such Transfer and (y) if
applicable, the Borrower shall have provided notice to the Administrative Agent
as required by Section 5.01(j)(iii). Upon any such Transfer, if applicable, the
Administrative Agent shall, upon the request of the Borrower and at the
Borrower’s expense (but not in limitation of the provisions of Section 9.14(b)),
release the applicable Subsidiary Guarantor from the Guaranty in accordance with
Section 9.14(b).

(f) Investments. Make or hold, or permit any of its Subsidiaries to make or
hold, any Investment other than:

(i) Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in Wholly-Owned
Subsidiaries and, in the case of the Loan Parties (other than the Parent
Guarantor) and their Subsidiaries (and Joint Ventures in which such Loan Parties
and Subsidiaries hold any direct or indirect interest), Investments in Assets
(including by asset or Equity Interest acquisitions or investments in Joint
Ventures), in each case subject, where applicable, to the limitations set forth
in Section 5.02(f)(iv);

(ii) Investments in cash and Cash Equivalents;

(iii) Investments consisting of intercompany Debt permitted under
Section 5.02(b)(ii);

(iv) Investments consisting of the following items so long as (x) the aggregate
amount outstanding, without duplication, of all Investments described in clauses
(A), (B), (C) and (D) of this subsection does not exceed, at any time, 25% of
Total Asset Value at such time, (y) the aggregate amount outstanding, without
duplication, of all Investments described in this subsection does not exceed, at
any time, 35% of Total Asset Value at such time, and (z) the aggregate amount of
each of the following items of Investments does not exceed at any time the
specified percentage of Total Asset Value set forth below:

(A) Investments in Redevelopment Assets and Development Assets, so long as the
aggregate amount of such Investments in Redevelopment Assets and Development
Assets, calculated on the basis of actual cost, does not at any time exceed 15%
of Total Asset Value at such time,

(B) Investments in unimproved land, so long as the aggregate amount of all such
Investments in unimproved land, calculated on the basis of actual cost, does not
at any time exceed 5% of Total Asset Value at such time,

(C) Investments in Joint Ventures of any Loan Party so long as the aggregate
amount of such Investments outstanding does not at any time exceed 15% of Total
Asset Value at such time,

(D) Loans, advances and extensions of credit (including, without limitation,
mortgage loans, mezzanine loans and notes receivable) to any Person so long as

 

76



--------------------------------------------------------------------------------

the aggregate amount of such Investments does not at any time exceed 5% of Total
Asset Value at such time, and

(E) Investments in Mixed Use Assets so long as the aggregate amount of such
Investments in Mixed Use Assets, calculated on the basis of actual cost, does
not at any time exceed 25% of Total Asset Value at such time;

(v) Investments outstanding on the date hereof in Subsidiaries that are not
wholly-owned by any Loan Party;

(vi) Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(iv)(C) to the extent such Investments are not prohibited by
Section 5.02(j) below;

(vii) To the extent permitted by applicable law, loans or other extensions of
credit to officers, directors and employees of any Loan Party or any Subsidiary
of any Loan Party in the ordinary course of business, for travel, entertainment,
relocation and analogous ordinary business purposes, which Investments shall not
exceed at any time $1,000,000 in the aggregate for all Loan Parties;

(viii) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business so long as the aggregate amount of such
Investments does not at any time exceed 2% of Total Asset Value at such time
(excluding, in determining compliance with such limitation, any such amounts in
respect of Tenancy Leases); and

(ix) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

(g) Restricted Payments. In the case of the Parent Guarantor and the Borrower,
without the prior consent of the Required Lenders, make any Restricted Payments;
provided, however, that the Parent Guarantor may make Restricted Payments only
so long as (i) no Event of Default shall have occurred and be continuing, and
(ii) immediately before and after giving effect to the payment of any such
Restricted Payment the Parent Guarantor shall be in compliance with
Section 5.04(a)(v); provided further that in all cases, the Parent Guarantor
shall be permitted to make Restricted Payments not to exceed the minimum amount
necessary for the Parent Guarantor to maintain its status as a REIT and to avoid
the imposition of income and excise taxes on the Parent Guarantor under the
Internal Revenue Code.

(h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, in each case to the extent the same would have a Material
Adverse Effect, its limited liability company agreement, partnership agreement,
certificate of incorporation or bylaws or other constitutive documents without
the prior written consent of the Required Lenders.

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

(j) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(k) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its

 

77



--------------------------------------------------------------------------------

Equity Interests or repay or prepay any Debt owed to, make loans or advances to,
or otherwise transfer assets to or invest in, the Borrower or any Subsidiary of
the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents, (ii) any agreement or instrument evidencing Debt permitted under
Section 5.02(b), provided that the terms of such Debt, and of such agreement or
instrument, do not restrict distributions in respect of Equity Interests in
Subsidiaries directly or indirectly owning Unencumbered Assets, and (iii) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower.

(l) Amendment, Etc. of Material Contracts. Except as and to the extent the same
could not reasonably be expected to have a Material Adverse Effect, cancel or
terminate any Material Contract or consent to or accept any cancellation or
termination thereof, amend or otherwise modify any Material Contract or give any
consent, waiver or approval thereunder, waive any default under or breach of any
Material Contract, agree in any manner to any other amendment, modification or
change of any term or condition of any Material Contract or take any other
action in connection with any Material Contract that would impair in any
material respect the value of the interest or rights of any Loan Party
thereunder or that would impair or otherwise adversely affect in any material
respect the interest or rights, if any, of the Administrative Agent or any
Lender Party, or permit any of its Subsidiaries to do any of the foregoing in
each case taking into account the effect of any agreements that supplement or
serve to substitute for, in whole or in part, such Material Contract.

(m) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, any Unencumbered Assets), except
(i) pursuant to the Loan Documents or (ii) in connection with (A) any
Non-Recourse Debt, provided that the terms of such Debt, and of any agreement
entered into and of any instrument issued in connection therewith, do not
provide for or prohibit or condition the creation of any Lien on any
Unencumbered Assets and are otherwise permitted by the Loan Documents, (B) any
purchase money Debt permitted under Section 5.02(b)(iv)(A) solely to the extent
that the agreement or instrument governing such Debt prohibits a Lien on the
property acquired with the proceeds of such Debt, (C) any Capitalized Lease
permitted by Section 5.02(b)(iv)(B) solely to the extent that such Capitalized
Lease prohibits a Lien on the property subject thereto, or (D) any Debt
outstanding on the date any Subsidiary of the Borrower becomes such a Subsidiary
(so long as such agreement was not entered into solely in contemplation of such
Subsidiary becoming a Subsidiary of the Borrower); provided, however, that
(1) an agreement that conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets shall be deemed to not constitute
an agreement prohibiting or conditioning the creation or assumption of any Lien
upon any of its property or assets for purposes of this Section 5.02(m) and
(2) any provision of the Senior Financing Loan Documents restricting the ability
of any Loan Party to encumber its assets (exclusive of any outright prohibition
on the ability of any Loan Party to encumber particular assets) shall be deemed
to not constitute an agreement prohibiting or conditioning the creation or
assumption of any Lien upon any of its property or assets for purposes of this
Section 5.02(m), so long as such provision is generally consistent with a
comparable provision of the Loan Documents.

(n) Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
not enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrower and its Subsidiaries under Sections 5.01 and 5.02
without regard to any of the enumerated exceptions to such covenants), other
than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iii) the making of
equity or subordinate debt Investments in the Borrower and its Subsidiaries,
provided each such Investment shall be on terms acceptable to the Administrative
Agent; (iv) the holding of the Equity Interests of each direct and

 

78



--------------------------------------------------------------------------------

indirect Subsidiary that owns or leases an Unencumbered Asset; and
(v) activities incidental to each of the foregoing.

(o) OFAC. Knowingly engage in any dealings or transactions with any Person, or
in any country or territory, that at the time of the dealing or transaction is,
or whose government is, the subject of Sanctions.

(p) Senior Financing Transactions. Permit any Subsidiary that is not a
Subsidiary Guarantor to become a guarantor or borrower of any Obligations under
any Senior Financing Transaction.

Section 5.03 Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent and
the Lender Parties in accordance with Section 9.02(b):

(a) Default Notice. As soon as possible and in any event within two Business
Days after a Responsible Officer obtains knowledge of the occurrence of each
Default or any event, development or occurrence reasonably expected to result in
a Material Adverse Effect continuing on the date of such statement, a statement
of the Chief Financial Officer (or other Responsible Officer) of the Parent
Guarantor setting forth details of such Default or such event, development or
occurrence and the action that the Parent Guarantor has taken and proposes to
take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by (x) an opinion acceptable to the Required Lenders of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing reasonably acceptable to the Required Lenders, which opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and (y) if applicable
and if the Parent Guarantor and its Subsidiaries are subject to the requirements
of Section 404 of the Sarbanes-Oxley Act of 2002, a report of such independent
public accountants as to the internal controls of the Parent Guarantor and its
Subsidiaries required under Section 404 of the Sarbanes-Oxley Act of 2002, in
each case certified in a manner to which the Required Lenders have not objected,
in their reasonable discretion, together with (i) a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by the Parent
Guarantor in determining, as of the end of such Fiscal Year, compliance with the
covenants contained in Section 5.04, provided that in the event of any change in
GAAP used in the preparation of such financial statements, the Parent Guarantor
shall also provide, if necessary for the determination of compliance with
Section 5.04, a statement of reconciliation conforming such financial statements
to GAAP and (ii) a certificate of the Chief Financial Officer (or other
Responsible Officer) of the Parent Guarantor stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in

 

79



--------------------------------------------------------------------------------

each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, Chief Financial Officer or Treasurer (or other Responsible Officer
performing similar functions) of the Parent Guarantor as having been prepared in
accordance with GAAP (it being acknowledged that a copy of the quarterly
financials filed by the Parent Guarantor with the Securities and Exchange
Commission shall satisfy the foregoing requirements), together with (i) a
certificate of such officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent Guarantor has taken and
proposes to take with respect thereto and (ii) a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by the Parent
Guarantor in determining compliance with the covenants contained in
Section 5.04, provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Parent Guarantor shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP.

(d) Investment Grade Rating Notice. Promptly upon a Responsible Officer becoming
aware of a change in the Investment Grade Rating (including the initial issuance
of any Investment Grade Rating) or any other credit rating given by S&P, Moody’s
or another nationally-recognized rating agency to the Parent Guarantor’s
long-term senior unsecured debt or any announcement that any such rating is
“under review” or that such rating has been placed on a watch list or that any
similar action has been taken by S&P, Moody’s or another nationally-recognized
rating agency, notice of such change, announcement or action.

(e) Unencumbered Asset Financials. Concurrently with delivery of the items set
forth in Section 5.03(b) and (c), the delivery to the Administrative Agent of a
list of all Unencumbered Assets at such time, which list shall include the name,
location and a short description of each such Unencumbered Asset and the Net
Operating Income of each such Unencumbered Asset as of the end of the applicable
quarter of the Fiscal Year or the Fiscal Year, as applicable, to which the
financial reporting relates.

(f) Annual Budgets. As soon as available and in any event within than 45 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form reasonably satisfactory to the Administrative Agent,
of balance sheets, income statements and cash flow statements on a quarterly
basis for the then current Fiscal Year and on an annual basis for each Fiscal
Year thereafter until the Termination Date.

(g) Material Litigation. Promptly after the commencement thereof, notice of all
actions, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(f), and promptly after the occurrence thereof,
notice of any adverse change in the status or the financial effect on any Loan
Party or any of its Subsidiaries of the Material Litigation from that described
on Schedule 4.01(f) hereto.

(h) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to the holders of its Equity Interests, and copies
of all regular, periodic and special reports, and all registration statements,
that any Loan Party or any of its Subsidiaries files with the Securities and
Exchange Commission or any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and, to the extent not
publicly available electronically at www.sec.gov or www.easterlyreit.com (or
successor web sites thereto), copies of all other financial statements, reports,
notices and other materials, if any, sent or made available generally by any
Loan Party to the “public” holders of its Equity Interests or filed with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange, all press
releases made available generally by any Loan Party or any of its Subsidiaries
to the public concerning material developments in the business of any Loan Party
or any such Subsidiary and all notifications received by any Loan Party or any
Subsidiary thereof from the Securities and Exchange Commission or any other
governmental authority pursuant to the Securities Exchange Act and the

 

80



--------------------------------------------------------------------------------

rules promulgated thereunder. Copies of each such proxy statements, financial
statements and reports may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date on which (i) a Loan Party
posts such documents, or provides a link thereto, on www.easterlyreit.com (or
successor web site thereto) or (ii) such documents are posted on its behalf on
the Platform, provided that the Parent Guarantor shall notify the Administrative
Agent (by facsimile or e-mail) of the posting of any such documents and, if
requested, provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above in, and in any event shall have no responsibility to monitor
compliance by any Loan Party with any such request for delivery, and each Lender
Party shall be solely responsible for obtaining and maintaining its own copies
of such documents.

(i) Real Property and Subsidiaries. As soon as available and in any event within
15 days after the end of each quarter of each Fiscal Year, reports supplementing
Schedule 4.01(p) and Schedule 4.01(b), including, with respect to Schedule
4.01(p), an identification of all owned and leased real property acquired or
disposed of by any Loan Party or any of its Subsidiaries during such quarter,
and, with respect to each such Schedule, a description of such other changes in
the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete.

(j) Assets Reports. As soon as available and in any event within 45 days after
the end of each quarter of each Fiscal Year, a report listing and describing (in
detail reasonably satisfactory to the Administrative Agent) all Real Property
assets of the Parent Guarantor and its Subsidiaries as of the end of such
quarter in form and substance reasonably satisfactory to the Administrative
Agent.

(k) Environmental Conditions. Notice to the Administrative Agent (i) promptly
upon obtaining knowledge of any material violation of any Environmental Law
affecting any asset owned or operated by any Loan Party or any Subsidiary
thereof or the operations thereof or the operations of any of its Subsidiaries,
(ii) promptly upon obtaining knowledge of any known release, discharge or
disposal of any Hazardous Materials at, from, or into any asset which it reports
in writing or is legally required to report in writing to any Governmental
Authority and which is material in amount or nature or which could reasonably be
expected to materially adversely affect the value of such asset, (iii) promptly
upon its receipt of any written notice of material violation of any
Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any asset in compliance with Environmental Laws,
(B) Hazardous Materials contamination on, from or into any asset, or
(C) investigation or remediation of off-site locations at which such Loan Party
or any of its predecessors are alleged to have directly or indirectly disposed
of Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that
any expense or loss has been incurred by such Governmental Authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Materials with respect to which such Loan Party or any Joint Venture
could reasonably be expected to incur material liability or for which a Lien may
be imposed on any asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect or could reasonably be expected
to result in a material Environmental Action with respect to any Unencumbered
Asset.

(l) Unencumbered Asset Value. Promptly after a Responsible Officer becomes aware
of any setoff, claim, withholding or defense asserted or effected against any
Loan Party, or to which any Unencumbered Asset is subject, which could
reasonably be expected to (i) have a material adverse effect on the value of an
Unencumbered Asset, (ii) have a Material Adverse Effect or (iii) result in the
imposition or assertion of a Lien against any Unencumbered Asset which is not a
Permitted Lien, notice to the Administrative Agent thereof.

 

81



--------------------------------------------------------------------------------

(m) Addition/Removal of Unencumbered Assets. Notice to the Administrative Agent
of the addition, removal, Transfer or redesignation of any Unencumbered Asset
pursuant to Section 5.01(j) or Section 5.02(e)(ii), including, promptly after
obtaining actual knowledge thereof, any event or circumstance that results in
any Asset previously qualifying as an Unencumbered Asset ceasing to qualify as
such, together with any certificate of a Responsible Officer as is required by
Section 5.01(j) or 5.02(e)(ii), as applicable.

(n) Reconciliation Statements. If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.01(g) and forecasts referred to in
Section 4.01(h), the Consolidated and consolidating financial statements and
forecasts of the Parent Guarantor and its Subsidiaries delivered pursuant to
Section 5.03(b), (c) or (f) will differ in any material respect from the
Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and policies been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer performing similar functions) of the Parent Guarantor setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in Section 5.04) which would have
resulted if such financial statements and forecasts had been prepared without
giving effect to such change.

(o) Other Information. Promptly, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender Party through the Administrative Agent, may from time to
time reasonably request.

Section 5.04 Financial Covenants . So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will:

(a) Parent Guarantor Financial Covenants.

(i) Maximum Leverage Ratio. Maintain at all times a Leverage Ratio of not
greater than 60%; provided, however, that the Leverage Ratio may be increased to
65% for the two consecutive fiscal quarters following the fiscal quarter in
which a Material Acquisition occurs.

(ii) Maximum Secured Debt Leverage Ratio. Maintain at all times a Secured Debt
Leverage Ratio of not greater than 40%.

(iii) Maximum Secured Recourse Debt Leverage Ratio. Maintain at all times a
Secured Recourse Debt Leverage Ratio of not greater than 15%.

(iv) Minimum Tangible Net Worth. Maintain at all times tangible net worth of the
Parent Guarantor and its Subsidiaries, as determined in accordance with GAAP, of
not less than the sum of $460,935,750 plus an amount equal to 75% times the net
cash proceeds of all issuances and primary sales of Equity Interests of the
Parent Guarantor or the Borrower consummated following the Closing Date.

(v) Maximum Dividend Payout Ratio. Maintain at all times a Dividend Payout Ratio
of equal to or less than (A) 95% or (B) such greater amount as may be required
by

 

82



--------------------------------------------------------------------------------

applicable law to maintain status as a REIT for tax purposes and avoid
imposition of income and excise taxes on the Parent Guarantor under the Internal
Revenue Code.

(vi) Minimum Fixed Charge Coverage Ratio. Maintain at all times a Fixed Charge
Coverage Ratio of not less than 1.50:1.0.

(b) Unencumbered Asset Financial Covenants.

(i) Maximum Unsecured Leverage Ratio. Maintain at all times an Unsecured
Leverage Ratio of not greater than 60%.

(ii) Minimum Unencumbered Asset Debt Service Coverage Ratio. Maintain at all
times a Unencumbered Asset Debt Service Coverage Ratio of not less than
1.75:1.00.

All calculations described above in Sections 5.04(a) and 5.04(b) that pertain to
the fiscal quarters of the Parent Guarantor ending on or prior to December 31,
2014 shall be made on a pro forma basis, including to give effect to the IPO and
the Formation Transactions. To the extent any calculations described in
Sections 5.04(a) or 5.04(b) are required to be made on any date of determination
other than the last day of a fiscal quarter of the Parent Guarantor, such
calculations shall be made on a pro forma basis to account for any acquisitions
or dispositions of Assets, and the incurrence or repayment of any Debt for
borrowed money relating to such Assets, that have occurred since the last day of
the fiscal quarter of the Parent Guarantor most recently ended. To the extent
any calculations described in Sections 5.04(a) or 5.04(b) are required to be
made on a Test Date relating to (a) an Advance or (b) any addition, removal,
redesignation or Transfer of any Unencumbered Asset pursuant to Section 5.01(j)
or Section 5.02(e)(ii), such calculations shall be made both before and on a pro
forma basis after giving effect to such Advance or such Transfer, as applicable.
All such calculations shall be reasonably acceptable to the Administrative
Agent.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01 Events of Default . If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Failure to Make Payments When Due. (i) The Borrower shall fail to pay any
principal of any Advance when the same shall become due and payable or (ii) the
Borrower shall fail to pay any interest on any Advance, or any Loan Party shall
fail to make any other payment under any Loan Document, in each case under this
clause (ii) within three Business Days after the same becomes due and payable;
or

(b) Breach of Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made or any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be incorrect
or misleading in any respect after giving effect to such qualification when made
or deemed made; or

(c) Breach of Certain Covenants. The Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 2.14, 5.01(e) (only with
respect to the Borrower or the Parent Guarantor), (i), (o), (p) or (q), 5.02,
5.03 or 5.04; or

(d) Other Defaults under Loan Documents. Any Loan Party shall fail to perform or
observe any other term, covenant or agreement contained in any Loan Document on
its part to be performed or

 

83



--------------------------------------------------------------------------------

observed if such failure shall remain unremedied for 30 days after the earlier
of the date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender Party; or

(e) Cross Defaults. (i) Any Loan Party or any Subsidiary thereof shall fail to
pay any principal of, premium or interest on or any other amount payable in
respect of any Material Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise); or
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Material Debt, if (A) the effect of such event
or condition is to permit the acceleration of the maturity of such Material Debt
or otherwise permit the holders thereof to cause such Material Debt to mature,
and (B) such event or condition shall remain unremedied or otherwise uncured for
a period of 30 days; or (iii) the maturity of any such Material Debt shall be
accelerated or any such Material Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Material Debt shall be required to be made, in each
case prior to the stated maturity thereof; or

(f) Insolvency Events. Any Loan Party or any Subsidiary thereof shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Loan Party or any Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any Subsidiary thereof shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or

(g) Monetary Judgments. Any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $25,000,000 shall be rendered
against any Loan Party or any Subsidiary thereof and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this Section 6.01(g) if
and so long as (A) the amount of such judgment or order which remains
unsatisfied is covered by a valid and binding policy of insurance between the
respective Loan Party or Subsidiary and the insurer covering full payment of
such unsatisfied amount and (B) such insurer, which shall be rated at least “A”
by A.M. Best Company, has been notified, and has not disputed the claim made for
payment, of the amount of such judgment or order; or

(h) Non-Monetary Judgments. (x) Any non-monetary judgment, order or writ shall
be rendered against any Loan Party or Subsidiary thereof or (y) any seizure or
attachment shall be issued or enforced against the Borrower or any Guarantor or
any of their respective assets, in any such case that could reasonably be
expected to result in a Material Adverse Effect, and there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgment,
order, writ, seizure or attachment, by reason of a pending appeal or otherwise,
shall not be in effect; or

(i) Unenforceability of Loan Documents. Any provision of any Loan Document after
delivery thereof pursuant to Section 3.01 or 5.01(j) shall for any reason (other
than pursuant to the terms hereof or thereof) cease to be valid and binding on
or enforceable against any Loan Party which is party to it, or any such Loan
Party shall so state in writing; or

 

84



--------------------------------------------------------------------------------

(j) Change of Control. A Change of Control shall occur; or

(k) ERISA Events. (i) Any ERISA Event shall have occurred with respect to a Plan
and the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $5,000,000;

(ii) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $5,000,000 or requires payments exceeding $2,000,000 per
annum; or

(iii) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $2,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c)) and of each Issuing Bank to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, (ii) shall at the request, or may with the consent, of the Required
Lenders, (A) by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, and (B) by notice to each party
required under the terms of any agreement in support of which a Letter of Credit
is issued, request that all Obligations under such agreement be declared to be
due and payable; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under any Bankruptcy
Law, (y) the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c)) and of each Issuing Bank to issue
Letters of Credit shall automatically be terminated and (z) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower; and (iii) shall at the
request, or may with the consent of the Required Lenders, proceed to enforce its
rights and remedies under the Loan Documents for the benefit of the Lender
Parties by appropriate proceedings.

Section 6.02 Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or 2.20(e) or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, pay to the Administrative Agent on behalf of the Lender Parties in same
day funds at the Administrative Agent’s office designated in such demand, for
deposit in the L/C Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding. If at any time the
Administrative Agent or an Issuing Bank determines that any funds held in the
L/C Cash Collateral Account are subject to any right or

 

85



--------------------------------------------------------------------------------

claim of any Person other than the Administrative Agent and the Lender Parties
with respect to the Obligations of the Loan Parties under the Loan Documents, or
that the total amount of such funds is less than the aggregate Available Amount
of all Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent, as the case may be, determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit in the L/C Cash Collateral Account, such funds shall be applied
to reimburse the applicable Issuing Bank or Lenders, as applicable, to the
extent permitted by applicable law.

ARTICLE VII

GUARANTY

Section 7.01 Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations, but in each case excluding all Excluded Swap Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Administrative Agent or any Lender Party in
enforcing any rights under this Agreement or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to the Administrative Agent or any Lender
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is and constitutes a guaranty of payment and not merely of collection.

(b) Each Guarantor, the Administrative Agent and each other Lender Party hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Guarantors, the
Administrative Agent and the Lender Parties hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender Party under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Administrative Agent or any Lender Party under or in respect of the Loan
Documents.

Section 7.02 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Lender Party with respect thereto. The
Obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of this Agreement or the other Loan Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor to

 

86



--------------------------------------------------------------------------------

enforce this Guaranty, irrespective of whether any action is brought against the
Borrower or any other Loan Party or whether the Borrower or any other Loan Party
is joined in any such action or actions. The liability of each Guarantor under
this Guaranty shall be irrevocable, absolute and unconditional irrespective of,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of the Administrative Agent or any Lender Party to disclose to
any Loan Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to the Administrative Agent or any Lender Party
(each Guarantor waiving any duty on the part of the Administrative Agent and any
Lender Party to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender Party that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender Party or
any other Person upon the insolvency, bankruptcy or reorganization of the
Borrower or any other Loan Party or otherwise, all as though such payment had
not been made.

Section 7.03 Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any Lender Party protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any collateral.

 

87



--------------------------------------------------------------------------------

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any Lender Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Obligations
of such Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the Lender Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Lender Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or any Lender Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

Section 7.04 Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty, this Agreement or
any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative or any Lender
Party against the Borrower, any other Loan Party or any other insider guarantor
or any collateral, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from the Borrower, any other Loan Party or any other
insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been indefeasibly paid in
full in cash, all Letters of Credit shall have expired or been terminated and
the Commitments shall have expired or been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the latest of (a) the indefeasible payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the termination in whole of the Commitments and (c) the latest date of
expiration or termination of all Letters of Credit, such amount shall be
received and held in trust for the benefit of the Administrative Agent and the
Lender Parties, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents. If (i) any Guarantor shall make payment to the
Administrative Agent or any Lender Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been indefeasibly paid in full in cash,
(iii) the termination in

 

88



--------------------------------------------------------------------------------

whole of the Commitments shall have occurred and (iv) all Letters of Credit
shall have expired or been terminated, the Administrative Agent and the Lender
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

Section 7.05 Guaranty Supplements. Upon the execution and delivery by any Person
of a Guaranty Supplement, (i) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Agreement to a “Guarantor” or a “Loan Party” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Agreement”, “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Agreement and
this Guaranty, and each reference in any other Loan Document to the “Loan
Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Agreement and this Guaranty, shall mean and be a reference to
this Agreement and this Guaranty as supplemented by such Guaranty Supplement.

Section 7.06 Indemnification by Guarantors. (a) Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Lender Parties under this Agreement, this Guaranty or the other Loan Documents,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Administrative Agent, the Arrangers and each of
their Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.

(b) Each Guarantor hereby also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to any of
the Guarantors or any of their respective Affiliates or any of their respective
officers, directors, employees, agents and advisors, and each Guarantor hereby
agrees not to assert any claim against any Indemnified Party on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated by the Loan Documents.

Section 7.07 Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), however, unless the Administrative Agent
otherwise agrees, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Administrative Agent and the Lender Parties shall be entitled to receive payment
in full in cash of all Guaranteed Obligations (including all interest and
expenses accruing after the commencement of a proceeding under any Bankruptcy
Law, whether or not

 

89



--------------------------------------------------------------------------------

constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent
and the Lender Parties and deliver such payments to the Administrative Agent on
account of the Guaranteed Obligations (including all Post Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

Section 7.08 Continuing Guaranty; Effect of Release. (a) This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the indefeasible payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (ii) the
termination in whole of the Commitments and (iii) the latest date of expiration
or termination of all Letters of Credit, (b) be binding upon the Guarantors,
their successors and assigns and (c) inure to the benefit of and be enforceable
by the Administrative Agent and the Lender Parties and their successors,
transferees and assigns.

(b) Notwithstanding the foregoing, or anything to the contrary contained in this
Agreement (including, without limitation, in this Article VII), in no event
shall any applicable Subsidiary Guarantor have any liability or obligation of
any kind or nature under the Guaranty (including for such purpose, any Guaranty
Supplement) and/or this Agreement and any other Loan Document from and after the
date such Subsidiary Guarantor is released from its obligations under this
Agreement and the other Loan Documents pursuant to Section 9.14.

Section 7.09 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its Guaranteed Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.09, or otherwise
in respect of the Guaranteed Obligations, as it relates to such other Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 7.09 constitute, and this Section 7.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

90



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 Authorization and Action. Each Lender Party (in its capacities as a
Lender and as an Issuing Bank (if applicable) and on behalf of itself and its
Affiliates as potential Hedge Banks) hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of the Notes), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lender Parties and all
holders of Notes; provided, however, that the Administrative Agent shall not be
required to take any action that exposes the Administrative Agent to personal
liability or that is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender Party prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.
Notwithstanding anything to the contrary in any Loan Document, no Person
identified as a syndication agent, documentation agent, senior manager, joint
lead arranger or joint book running manager, in such Person’s capacity as such,
shall have any obligations or duties to any Loan Party, the Administrative Agent
or any Lender Party under any of such Loan Documents. In its capacity as the
Lender Parties’ contractual representative, the Administrative Agent is a
“representative” of the Lender Parties as used within the meaning of “Secured
Party” under Section 9-102 of the Uniform Commercial Code.

Section 8.02 The Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) in the case of the Administrative
Agent, may treat the payee of any Note as the holder thereof until the
Administrative Agent receives and accepts an Accession Agreement entered into by
an Acceding Lender as provided in Section 2.17 or an Assignment and Acceptance
entered into by the Lender that is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee, or, in the case of any other Agent, the
Administrative Agent has received notice from the Administrative Agent that it
has received and accepted such Accession Agreement or Assignment and Acceptance,
as the case may be, in each case as provided in Section 9.07; (b) may consult
with legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender Party and shall not be responsible to any Lender
Party for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties; and (g) shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Bankruptcy Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Bankruptcy Law.

 

91



--------------------------------------------------------------------------------

Section 8.03 Citibank and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, Citibank shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender Party” or “Lender Parties” shall, unless otherwise expressly indicated,
include Citibank in its individual capacity. Citibank and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any Subsidiary of any Loan Party and any Person that may
do business with or own securities of any Loan Party or any such Subsidiary, all
as if Citibank were not the Administrative Agent and without any duty to account
therefor to the Lender Parties.

Section 8.04 Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. Nothing in this Agreement or any other Loan Document shall
require the Administrative Agent or any of its respective directors, officers,
agents or employees to carry out any “know your customer” or other checks in
relation to any Person on behalf of any Lender Party and each Lender Party
confirms to the Administrative Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Administrative Agent or any of its
respective directors, officers, agents or employees.

Section 8.05 Indemnification by Lender Parties. (a) Each Lender Party severally
agrees to indemnify the Administrative Agent (to the extent not promptly
reimbursed by the Borrower) from and against such Lender Party’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, litigation, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of the Loan Documents or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, the “Indemnified
Costs”); provided, however, that no Lender Party shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, litigation, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party severally agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrower. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person. If
the Borrower shall reimburse the Administrative Agent for any Indemnified Costs
following payment by any Lender Party to the Administrative Agent in respect of
such Indemnified Costs pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

(b) Each Lender Party severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, litigation, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, litigation, costs, expenses or disbursements
resulting from such Issuing Bank’s gross negligence or willful

 

92



--------------------------------------------------------------------------------

misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender Party severally
agrees to reimburse such Issuing Bank promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 9.04, to the extent that such
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrower.

(c) For purposes of this Section 8.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Commitments at such time. The failure of any Lender Party to
reimburse the Administrative Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to the Administrative Agent or such Issuing Bank, as the case
may be, as provided herein shall not relieve any other Lender Party of its
obligation hereunder to reimburse the Administrative Agent or such Issuing Bank,
as the case may be, for its ratable share of such amount, but no Lender Party
shall be responsible for the failure of any other Lender Party to reimburse the
Administrative Agent or such Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. The terms “Administrative Agent”
and “Issuing Bank” shall be deemed to include the employees, directors, officers
and affiliates of the Administrative Agent and Issuing Bank for purposes of this
Section 8.05. Without prejudice to the survival of any other agreement of any
Lender Party hereunder, the agreement and obligations of each Lender Party
contained in this Section 8.05 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the other Loan
Documents.

Section 8.06 Successor Agents. (a) The Administrative Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Lender Parties and
the Borrower and may be removed at any time with or without cause by the
Required Lenders; provided, however, that any removal of the Administrative
Agent will not be effective until it (or its Affiliate) has been replaced as an
Issuing Bank and released from all obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent, which appointment shall, provided that no
Default or Event of Default shall have occurred and be continuing, be subject to
the consent of the Borrower, such consent not to be unreasonably withheld,
conditioned or delayed. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lender
Parties, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, and upon the execution and filing or recording
of such financing statements, or amendments thereto and such other instruments
or notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by this Agreement, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation or removal under this Section 8.06 no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation or removal shall become effective, (ii) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Administrative Agent under the Loan Documents until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above. After any retiring Administrative Agent’s resignation or
removal hereunder as the Administrative Agent shall have become effective, the
provisions of this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under this
Agreement.

 

93



--------------------------------------------------------------------------------

(b) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, an Issuing Bank
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuing Bank, effective at the close of business New York time on a
date specified in such notice (which date may not be less than 30 days after the
date of such notice); provided that such resignation by such Issuing Bank will
have no effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
such Issuing Bank.

Section 8.07 Relationship of Administrative Agent and Lenders. The relationship
between the Administrative Agent and the Lenders, and the relationship among the
Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Lenders, do any of
the following at any time: (i) modify the definition of Required Lenders or
otherwise change the percentage vote of the Lenders required to take any action
under this Agreement or any other Loan Document, (ii) release the Borrower with
respect to the Obligations or, except to the extent expressly permitted under
this Agreement, reduce or limit the obligations of any Guarantor under
Article VII or release such Guarantor or otherwise limit such Guarantor’s
liability with respect to the Guaranteed Obligations, (iii) permit the Loan
Parties to encumber the Unencumbered Assets, except as expressly permitted in
the Loan Documents, (iv) amend this Section 9.01, (v) increase the Commitments
of the Lenders or subject the Lenders to any additional obligations, other than
as provided by Section 2.17, (vi) forgive or reduce the principal of, or
interest on, the Obligations of the Loan Parties under the Loan Documents or any
fees or other amounts payable thereunder, (vii) postpone or extend any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, (viii) extend the Termination Date, other than
as provided by Section 2.16, (ix) modify the definition of Pro Rata Share, or
(x) modify Section 2.11(f) or any provisions requiring payment to be made for
the ratable account of the Lenders; provided further that no amendment, waiver
or consent shall, unless in writing and signed by each Issuing Bank, in addition
to the Lenders required above to take such action, affect the rights or
obligations of any Issuing Bank under this Agreement; and provided further still
that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents.

(b) In the event that any Lender (a “Non-Consenting Lender”) shall fail to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by the Administrative Agent and the Required Lenders, then the Borrower shall
have the right, upon written demand to such Non-Consenting Lender and the
Administrative Agent given within 30 days after the first date on which such
consent was solicited in writing from the Lenders by the Administrative Agent (a
“Consent Request Date”), to cause such Non-Consenting Lender to assign its
rights and obligations under this Agreement (including, without limitation, its
Commitment or Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to a Replacement Lender, provided that (i) as of such Consent
Request Date, no Default or Event of Default shall have occurred and be
continuing, (ii) as of the date of the Borrower’s written demand to replace such
Non-Consenting Lender, no Default or Event of Default shall have occurred and be
continuing other than a Default or Event of Default that resulted solely from
the subject matter of the waiver or amendment for which such consent was being
solicited from the Lenders by the Administrative Agent and (iii) the replacement
of any Non-Consenting Lender shall be

 

94



--------------------------------------------------------------------------------

consummated in accordance with and subject to the provisions of Section 2.20.
The Replacement Lender shall purchase such interests of the Non-Consenting
Lender and shall assume the rights and obligations of the Non-Consenting Lender
under this Agreement upon execution by the Replacement Lender of an Assignment
and Acceptance delivered pursuant to Section 9.07.

(c) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period; provided that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

Section 9.02 Notices, Etc. (a) All notices and other communications provided for
hereunder shall be either (x) in writing (including telecopier communication)
and mailed, telecopied or delivered by hand or by overnight courier service,
(y) as and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), in an electronic medium and delivered as set forth in
Section 9.02(b) or (z) as and to the extent expressly permitted in this
Agreement, transmitted by e-mail, provided that such e-mail shall in all cases
include an attachment (in PDF format or similar format) containing a legible
signature of the person providing such notice, if to the Borrower, at its
address at c/o Easterly Government Properties, Inc., 2101 L Street NW, Suite
750, Washington, D.C. 20037, Attention: Andrew G. Pulliam, Senior Vice President
and Alison Bernard, Chief Financial Officer or, if applicable, at
apulliam@easterlyreit.com and abernard@easterlyreit.com (and in the case of
transmission by e-mail, with a copy by U.S. mail to the attention of Andrew G.
Pulliam, Senior Vice President and Alison Bernard, Chief Financial Officer at
c/o Easterly Government Properties, Inc., 2101 L Street NW, Suite 750,
Washington, D.C. 20037); if to any Initial Lender, at its Domestic Lending
Office or, if applicable, at the telecopy number or e-mail address specified
opposite its name on Schedule I hereto (and in the case of a transmission by
e-mail, with a copy by U.S. mail to its Domestic Lending Office); if to any
other Lender Party, at its Domestic Lending Office or, if applicable, at the
telecopy number or e-mail address specified in the Assignment and Acceptance
pursuant to which it became a Lender Party (and in the case of a transmission by
e-mail, with a copy by U.S. mail to its Domestic Lending Office); if to Citibank
in its role as an Initial Issuing Bank, at its address at 1615 Brett Road, OPS
III, New Castle, Delaware 19720, Attention: Bank Loan Syndications Department,
or, if applicable, at global.loans.support@citi.com (and in the case of a
transmission by e-mail, with a copy by U.S. mail to 1615 Brett Road, OPS III,
New Castle, Delaware 19720, Attention: Bank Loan Syndications Department); if to
Royal Bank in its role as an Initial Issuing Bank, at its address at 200 Vesey
Street, 5th Floor, New York, New York, 10281, Attention: Credit Administration
or, if applicable, at CM-USA-NYCreditAdministration@rbc.com (and in the case of
transmission by e-mail, with a copy by U.S. mail to 200 Vesey Street, 5th Floor,
New York, New York, 10281, Attention: Credit Administration); and if to the
Administrative Agent, at its address at 1615 Brett Road, OPS III, New Castle,
Delaware 19720, Attention: Bank Loan Syndications Department, or, if applicable,
at global.loans.support@citi.com (and in the case of a transmission by e-mail,
with a copy by U.S. mail to 1615 Brett Road, OPS III, New Castle, Delaware
19720, Attention: Bank Loan Syndications Department) or, as to the Borrower or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrower and the Administrative Agent. All notices, demands, requests,
consents and other communications described in this clause (a) shall be
effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery, (ii) if delivered by mail, when deposited in the mails,
(iii) if delivered by posting to an Approved Electronic Platform, an Internet
website or a similar telecommunication device requiring that a user have prior

 

95



--------------------------------------------------------------------------------

access to such Approved Electronic Platform, website or other device (to the
extent permitted by Section 9.02(b) to be delivered thereunder), when such
notice, demand, request, consent and other communication shall have been made
generally available on such Approved Electronic Platform, Internet website or
similar device to the class of Person being notified (regardless of whether any
such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Lender Party,
the Administrative Agent shall deliver a copy of the Communications to such
Lender Party by e-mail or telecopier and (iv) if delivered by electronic mail or
any other telecommunications device, upon receipt by the sender of a response
from any one recipient, or from an employee or representative of the Person
receiving notice on behalf of such Person, acknowledging receipt (which response
may not be an automatic computer-generated response) and an identical notice is
also sent simultaneously by mail, overnight courier or personal delivery as
otherwise provide in this Section 9.02; provided, however, that notices and
communications to the Administrative Agent pursuant to Article II, III or IX
shall not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof. Each Lender Party agrees (i) to notify
the Administrative Agent in writing of such Lender Party’s e-mail address to
which a notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender Party becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender Party) and
(ii) that any notice may be sent to such e-mail address.

(b) Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower. Nothing in this clause (b) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.

(c) Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”). Although the Approved
Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lender Parties and each Loan Party acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lender Parties and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

(d) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF

 

96



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(e) Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 9.03 No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
and therein provided are cumulative and not exclusive of any remedies provided
by law.

Section 9.04 Costs and Expenses. (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents (including, without limitation, reasonable and documented
out-of-pocket (A) all due diligence, Asset review, syndication, transportation,
computer, duplication, appraisal, audit, insurance, consultant, search, filing
and recording fees and expenses, (B) fees and expenses of counsel for the
Administrative Agent with respect thereto (including, without limitation, with
respect to reviewing and advising on any matters required to be completed by the
Loan Parties on a post-closing basis), with respect to advising the
Administrative Agent as to its rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) fees and expenses of counsel for the
Administrative Agent with respect to the preparation, execution, delivery and
review of any documents and instruments at any time delivered pursuant to
Sections 3.01, 3.02 or 5.01(j) and (ii) all out-of-pocket costs and expenses of
the Administrative Agent and, following the occurrence of any Event of Default,
each Lender Party, in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of the Loan Documents, whether in
any action, litigation, or any bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally (including, without limitation,
the reasonable fees and expenses of counsel for the Administrative Agent and
each such Lender Party with respect thereto), provided, however, that the Loan
Parties shall not be required to pay the costs and expenses of more than one
counsel for the Administrative Agent and the Lender Parties, absent a conflict
of interest (or in the case of a conflict of interest, one additional counsel
for all similarly conflicted Lender Parties), and any necessary or desirable
local counsel (limited to tax, litigation and corporate counsel in each
applicable jurisdiction or, in the case of a conflict of interest, one
additional tax, litigation and corporate counsel in such jurisdiction for all
similarly conflicted Lender Parties).

(b) Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities

 

97



--------------------------------------------------------------------------------

and expenses (including, without limitation, reasonable fees and expenses of one
counsel for the Indemnified Parties, absent a conflict of interest (or in the
case of a conflict of interest, one additional counsel for all similarly
conflicted Indemnified Parties), and any necessary or desirable local counsel
(limited to tax, litigation and corporate counsel in each applicable
jurisdiction or, in the case of a conflict of interest, one additional tax,
litigation and corporate counsel in such jurisdiction for all similarly
conflicted Indemnified Parties) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated thereby or (ii) the actual or alleged presence of
Hazardous Materials on any property of any Loan Party or any of its Subsidiaries
or any Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense (x) is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party’s gross
negligence, willful misconduct or bad faith material breach of the Loan
Documents or (y) arises out of or in connection with any dispute solely among
the Indemnified Parties and not arising out of or in connection with any act or
omission of any Loan Parties or any of their Subsidiaries (other than a dispute
involving a claim against the Administrative Agent or any Arranger solely in
such capacity). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 9.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnified
Party, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated by the Loan Documents are
consummated. Each Loan Party also agrees not to assert any claim against the
Administrative Agent, any Lender Party or any of their Affiliates, or any of
their respective officers, directors, employees, agents and advisors, on any
theory of liability, for special, indirect, incidental, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents. This Section 9.04(b) shall not apply with respect to Taxes, as to
which Section 2.12 shall govern.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d) or 2.17(e),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower and the other Loan Parties contained in Sections 2.10 and 2.12,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

 

98



--------------------------------------------------------------------------------

(f) No Indemnified Party referred to in Section 9.04(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

Section 9.05 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower or any other Loan Party against any and all of
the Obligations of the Borrower or such Loan Party now or hereafter existing
under the Loan Documents, irrespective of whether the Administrative Agent or
such Lender Party shall have made any demand under this Agreement or such Note
or Notes and although such obligations may be unmatured. The Administrative
Agent and each Lender Party agrees promptly to notify the Borrower or such Loan
Party after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and each Lender Party and
their respective Affiliates under this Section 9.05 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that the Administrative Agent, such Lender Party and their respective Affiliates
may have; provided, however, that in the event that any Defaulting Lender
exercises such right of setoff, (x) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18(b) and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

Section 9.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower, each Guarantor named on the signature pages
hereto and the Administrative Agent shall have been notified by each Initial
Lender and each Initial Issuing Bank that such Initial Lender or such Initial
Issuing Bank, as the case may be, has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Guarantors named on
the signature pages hereto and the Administrative Agent and each Lender Party
and their respective successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lender Parties.

Section 9.07 Assignments and Participations; Replacement Notes. (a) Each Lender
may (and, if demanded by the Borrower in accordance with Section 2.20 or
Section 9.01(b) will) assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and any Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of one or more of the Facilities
(other than any right to make Competitive Bid Advances and Competitive Bid
Advances owing to it), (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or a Fund Affiliate of any Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the aggregate amount of the
Commitments being assigned to such Eligible Assignee pursuant to such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 under each Facility or an
integral multiple of $1,000,000 in excess thereof (or such lesser amount as
shall be approved by the Administrative Agent and, so long as no Default shall
have occurred and be continuing at the time of effectiveness of such assignment,
the Borrower), (iii) each such assignment shall be to an Eligible Assignee,
(iv) each such assignment made as a result of a demand by the Borrower pursuant
to Section 2.20 or Section 9.01(b) shall be an assignment at par of all rights

 

99



--------------------------------------------------------------------------------

and obligations of the assigning Lender under this Agreement, (v) no such
assignments shall be permitted (A) until the Administrative Agent shall have
notified the Lender Parties that syndication of the Commitments hereunder has
been completed, without the consent of the Administrative Agent, and (B) at any
other time without the consent of the Administrative Agent and, so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
(which consent, in each case, shall not be unreasonably withheld, conditioned or
delayed), except if such assignment is being made by a Lender to an Affiliate or
Fund Affiliate of such Lender, (vi) no such assignments shall be made to any
Defaulting Lender or Potential Defaulting Lender or any of their respective
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause, and
(vii) except to the extent contemplated by Sections 2.20 and 9.01(b), the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with any Note or Notes subject to such assignment and,
except if such assignment is being made by a Lender to an Affiliate or Fund
Affiliate of such Lender, a processing and recordation fee of $3,500; provided,
however, that (x) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment, and
(y) for each such assignment made as a result of a demand by the Borrower
pursuant to Section 2.20 or Section 9.01(b), the Borrower shall pay to the
Administrative Agent the applicable processing and recordation fee. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each Issuing Bank and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Advances and participants in
Letters of Credit in accordance with its Pro Rata Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this Section 9.07(a), then the assignee of
such interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 8.05 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan

 

100



--------------------------------------------------------------------------------

Party or the performance or observance by any Loan Party of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such assigning Lender Party or
any other Lender Party and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto; and (vii) such assignee
agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender or Issuing Bank, as the case may be.

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment under each Facility of, and principal amount
of the Advances owing under each Facility to, each Lender Party from time to
time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lender Parties may treat each Person whose name is
recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or the
Administrative Agent or any Lender Party at any reasonable time and from time to
time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent. In the case of any assignment by a Lender, within
five Business Days after its receipt of such notice, the Borrower, at its own
expense, shall, if requested by the applicable Lender, execute and deliver to
the Administrative Agent in exchange for the surrendered Note or Notes a
substitute Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it under each Facility pursuant to such Assignment and
Acceptance and, if any assigning Lender has retained a Commitment hereunder
under such Facility, a substitute Note to the order of such assigning Lender in
an amount equal to the Commitment retained by it hereunder. Such substitute Note
or Notes, if any, shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A hereto.

(f) Each Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) except in the case of
an assignment to a Person that immediately prior to such assignment was an
Issuing Bank or an assignment of all of an Issuing Bank’s rights and obligations
under this Agreement, the amount of the Letter of Credit Commitment of the
assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, provided that such fee shall not be
payable if the assigning Issuing Bank is making such assignment simultaneously
with the assignment in its capacity as a Lender of all or a portion of its
Revolving Credit Commitment to the same Eligible Assignee.

 

101



--------------------------------------------------------------------------------

(g) Each Lender Party may sell participations to one or more Persons (other than
any natural person or any Loan Party or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement, (v) no Participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except that any agreement
with respect to such participation may provide that such Participant may have a
consent right regarding whether the applicable Lender Party will approve of an
amendment, waiver or consent to the extent such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation and (vi) a Participant shall be
entitled to the benefits of Section 2.12 (subject to the requirements and
limitations therein, including the requirements under Sections 2.12(f) and
2.12(g) (it being understood that the documentation required under Sections
2.12(f) and 2.12(g) shall be delivered to the participating Lender Party)) to
the same extent as if it were a Lender Party and had acquired its interest by
assignment pursuant to Section 9.07(a); provided, however, that such Participant
shall not be entitled to receive any greater payment under Section 2.12, with
respect to any participation than its participating Lender Party would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or any other Obligations under the Loan Documents (the
“Participant Register”), provided, however, that no Lender shall have any
obligation to disclose all or any portion of such Participant Register
(including the identity of any Participant or any information relating to any
Participant’s interest in any such Commitment, Advances or any other
Obligations, under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Advance or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Loan Parties (or any of them) furnished to such Lender Party by
or on behalf of any Loan Party; provided, however, that prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Information received by it
from such Lender Party on the same terms as provided in Section 9.13.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time pledge or assign, or grant a security interest in all or
any portion of its rights under this Agreement (including, without limitation,
any pledge or assignment of, or grant of a security interest in, the Advances
owing to such Lender and any Note or Notes held by it), including in favor of
any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any other central bank in accordance
with applicable local laws or regulations.

 

102



--------------------------------------------------------------------------------

(j) Upon notice to the Borrower from the Administrative Agent or any Lender of
the loss, theft, destruction or mutilation of any Lender’s Note, the Borrower
will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in form
reasonably acceptable to the Borrower. Upon the execution and delivery of the
replacement Note, all references herein or in any of the other Loan Documents to
the lost, stolen or mutilated Note shall be deemed references to the replacement
Note.

Section 9.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or by
email with a pdf or similar attachment shall be effective as delivery of an
original executed counterpart of this Agreement.

Section 9.09 Severability. In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 9.10 Survival of Representations. All representations and warranties
contained in this Agreement and in any other Loan Document or made in writing by
or on behalf of any Loan Party in connection herewith or therewith shall survive
the execution and delivery of this Agreement and the Loan Documents, the making
of the Advances and any investigation made by or on behalf of the any Lender
Party, none of which investigations shall diminish any Lender Party’s right to
rely on such representations and warranties.

Section 9.11 Usury Not Intended. It is the intent of the Borrower and each
Lender Party in the execution and performance of this Agreement and the other
Loan Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender Party
including such applicable laws of the State of New York and the United States of
America from time to time in effect. In furtherance thereof, the Lender Parties
and the Borrower stipulate and agree that none of the terms and provisions
contained in this Agreement or the other Loan Documents shall ever be construed
to create a contract to pay, as consideration for the use forbearance or
detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes hereof “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, taken, charged,
received, reserved or paid under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
contracted for, taken, charged, received, reserved or paid on the Advances,
include amounts which, by applicable law, are deemed interest which would exceed
the Maximum Rate, then such excess shall be deemed to be a mistake and, each
Lender Party receiving the same shall credit the same on the principal of the
Obligations of the Borrower under the Loan Documents (or if such Obligations
shall have been paid in full, refund said excess to the Borrower). In the event
that the Obligations of the Borrower under the Loan Documents are accelerated by
reason of any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest may never include more than the Maximum Rate and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the principal of the Obligations of the
Borrower under the Loan Documents (or, if such Obligations shall have been paid
in full, refunded to the Borrower). In determining whether or not the interest
paid or payable under any specific contingencies exceeds the Maximum Rate, the
Borrower and the Lender Parties shall to the maximum extent permitted under
applicable law amortize, prorate, allocate and spread in equal parts during the
period of the full stated term of the Facility all amounts considered to be
interest under applicable law at any time contracted for, taken, charged,
received, reserved or paid in connection with the Obligations of the Loan
Parties under the Loan Documents. The provisions of this Section shall control
over

 

103



--------------------------------------------------------------------------------

all other provisions of this Agreement or the other Loan Documents which may be
in apparent conflict herewith.

Section 9.12 No Liability of Issuing Bank. The Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. None of any Issuing Bank or any of
its officers or directors shall be liable or responsible for: (a) the use that
may be made of any Letter of Credit or any acts or omissions of any beneficiary
or transferee in connection therewith; (b) the validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (c) payment by such Issuing Bank against presentation of documents that
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
or (d) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Borrower shall have a claim against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were caused by (i) such Issuing Bank’s willful
misconduct or gross negligence as determined in a final, non-appealable judgment
by a court of competent jurisdiction in determining whether documents presented
under any Letter of Credit comply with the terms of the Letter of Credit or
(ii) such Issuing Bank’s willful failure to make lawful payment under a Letter
of Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit. In furtherance
and not in limitation of the foregoing, such Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.

Section 9.13 Confidentiality. (a) Each of the Administrative Agent, the Lender
Parties and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over such Person or any such Related
Party (including any self-regulatory authority, such as the National Association
of Insurance Commissioners) or any pledgee in connection with any pledge made
pursuant to Section 9.07(i), (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
hereto, (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions at least as restrictive as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) on a confidential basis to (A) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facility, (B) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facility or (C) external
auditors as may be required by a Lender Party’s policies or policies of any
governmental or quasi-governmental entity affecting a Lender Party, (viii) with
the consent of the Borrower or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section 9.13 or
(B) becomes available to the Administrative Agent, such Lender Party, such
Issuing Bank or any of their respective Affiliates on a non-confidential basis
from a source other than the Parent or any of its Subsidiaries without the
Administrative Agent, such Lender Party, such Issuing Bank or any of their
respective Affiliates having knowledge that a duty of confidentiality to the
Parent or any of its Subsidiaries has been breached. For purposes of this
Section, “Information” means all information that any Loan Party furnishes to
the Administrative Agent or any Lender Party in writing designated as
confidential, but does not include any such information that is or becomes
generally available to the public other than by way of a breach of the
confidentiality provisions of this Section 9.13 or that is or becomes available
to the Administrative Agent or such Lender Party from a source other than the
Loan Parties or the Administrative Agent or any other Lender

 

104



--------------------------------------------------------------------------------

Party and not in violation of any confidentiality agreement with respect to such
information that is actually known to the Administrative Agent or such Lender
Party. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) Certain of the Lender Parties may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Parent Guarantor, any or its Subsidiaries or their respective
securities (“Restricting Information”). Other Lender Parties may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information.
Each Lender Party acknowledges that United States federal and state securities
laws prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. None of the Administrative Agent or any of its directors,
officers, agents or employees shall, by making any Communications (including
Restricting Information) available to a Lender Party, by participating in any
conversations or other interactions with a Lender Party or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
nor shall the Administrative Agent or any of its directors, officers, agents or
employees be responsible or liable in any way for any decision a Lender Party
may make to limit or to not limit its access to Restricting Information. In
particular, none of the Administrative Agent or any of its directors, officers,
agents or employees (i) shall have, and the Administrative Agent, on behalf of
itself and each of its directors, officers, agents and employees, hereby
disclaims, any duty to ascertain or inquire as to whether or not a Lender Party
has or has not limited its access to Restricting Information, such Lender
Party’s policies or procedures regarding the safeguarding of material, nonpublic
information or such Lender Party’s compliance with applicable laws related
thereto or (ii) shall have, or incur, any liability to any Loan Party, any
Lender Party or any of their respective Affiliates, directors, officers, agents
or employees arising out of or relating to the Administrative Agent or any of
its directors, officers, agents or employees providing or not providing
Restricting Information to any Lender Party, other than as found by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or any of its directors, officers, agents
or employees.

(c) Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications are determined by the Loan
Parties in good faith not to contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although such Communications shall remain subject to the
confidentiality undertakings of Section 9.13(a)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information” and (iv) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information” (and shall
not post such Communications to a portion of the Approved Electronic Platform
designated “Public Side Information”). Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its Affiliates based upon such
statement or designation, including any action as a result of which Restricting
Information is provided to a Lender Party that may decide not to take access to
Restricting

 

105



--------------------------------------------------------------------------------

Information. Nothing in this Section 9.13(c) shall modify or limit a Person’s
obligations under Section 9.13 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.

(d) Each Lender Party acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting Information.
Accordingly, each Lender Party agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent. Each Lender Party agrees to
notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

(e) Each Lender Party acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally. Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party. Each such electing Lender Party
acknowledges the possibility that, due to its election not to take access to
Restricting Information, it may not have access to any Communications
(including, without being limited to, the items required to be made available to
the Administrative Agent in Section 5.03 unless or until such Communications (if
any) have been filed or incorporated into documents which have been filed with
the Securities and Exchange Commission by the Parent Guarantor). None of the
Loan Parties, the Administrative Agent or any Lender Party with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender Party or to use such Restricting Information
on behalf of such electing Lender Party, and shall not be liable for the failure
to so disclose or use, such Restricting Information.

(f) Sections 9.13(b), (c), (d) and (e) are designed to assist the Administrative
Agent, the Lender Parties and the Loan Parties, in complying with their
respective contractual obligations and applicable law in circumstances where
certain Lender Parties express a desire not to receive Restricting Information
notwithstanding that certain Communications hereunder or under the other Loan
Documents or other information provided to the Lender Parties hereunder or
thereunder may contain Restricting Information. None of the Administrative Agent
or any of its directors, officers, agents or employees warrants or makes any
other statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its directors, officers,
agents or employees warrant or make any other statement to the effect that a
Loan Party’s or Lender Party’s adherence to such provisions will be sufficient
to ensure compliance by such Loan Party or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Loan Party assumes the risks
associated therewith.

Section 9.14 Release of Subsidiary Guarantors. (a) Within five (5) Business Days
following the written request by the Parent Guarantor, the Administrative Agent,
on behalf of the Lender Parties, shall release all Subsidiary Guarantors from
their respective obligations under this Agreement and each other Loan Document
so long as: (i) there is no monetary Event of Default existing under this
Agreement at the time of such request and no Default or Event of Default will
exist immediately following such release; (ii) the Parent Guarantor shall have
received and have in effect at such time an Investment Grade Rating; and (iii) a
Responsible Officer of the Parent Guarantor shall have delivered to the
Administrative Agent a certificate in form and substance reasonably satisfactory
to the Administrative Agent stating that each Subsidiary Guarantor is either
being released from its obligation under any Senior Financing Transaction or has
not then provided (and is not then required by the terms of such Senior
Financing Transaction to provide) a guaranty with respect to any Senior
Financing Transaction to which the Parent Guarantor is a party or to which it is
simultaneously (or substantially simultaneously) entering into; provided,
however, that in the event the Parent Guarantor is not able to make such
statement with respect to any specific Subsidiary Guarantor, such Subsidiary
Guarantor shall not be released from its obligations under this Agreement and
each other Loan

 

106



--------------------------------------------------------------------------------

Document until the Parent Guarantor makes such statement with respect to such
Subsidiary Guarantor, but all other Subsidiary Guarantors shall be released as
provided herein (collectively, clauses (i), (ii) and (iii) shall be considered a
“Release Event”). In addition, following a Release Event, a Subsidiary of the
Parent Guarantor shall not be required to become a Guarantor hereunder unless
and until such Subsidiary thereafter becomes a guarantor or borrower in respect
of any of the Obligations under a Senior Financing Transaction.

(b) In addition to the foregoing, at any time prior to the date on which the
Parent Guarantor shall have received and then have in effect an Investment Grade
Rating, within five (5) Business Days after the written request of the Parent
Guarantor (each, an “Early Release Request”), including but not limited to, in
connection with the sale or financing of any applicable Unencumbered Asset then
being designated as a non-Unencumbered Asset as permitted hereunder, the
Administrative Agent, on behalf of the Lender Parties, shall release the
Subsidiary Guarantors designated in such request from their respective
obligations under this Agreement and each other Loan Document so long as:
(i) there is no monetary Event of Default existing under this Agreement at the
time of such request and no Default or Event of Default will exist immediately
following such release; (ii) immediately following such release the Borrower and
the Parent Guarantor shall be in compliance with the covenants in Section 5.04,
on a pro forma basis immediately after giving effect to such release; and
(iii) the Parent Guarantor shall have delivered to the Administrative Agent
(A) a certificate confirming compliance with (i) and (ii) above and (B) an
updated Schedule II listing each Unencumbered Asset as of the date such
Subsidiary Guarantor is removed as a Guarantor hereunder.

Section 9.15 Patriot Act Notification. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. The
Parent Guarantor and the Borrower shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

Section 9.16 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or other proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, arising out of or relating
to this Agreement or any of the other Loan Documents to which it is a party,
against any other party hereto in any forum other than the courts of the State
of New York sitting in New York County, and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof
and each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts, and each of parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in any such New York State court or,
to the extent permitted or required by law, in such Federal court. Each of the
Loan Parties agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any litigation, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

Section 9.17 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

107



--------------------------------------------------------------------------------

Section 9.18 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER LOAN PARTIES,
THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

Section 9.19 No Fiduciary Duties. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender Party or any Affiliate thereof, on the one
hand, and such Loan Party, its stockholders or its Affiliates, on the other. The
Loan Parties agree that the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions. Each Loan Party agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each of the
Loan Parties acknowledges that the Administrative Agent, the Lender Parties and
their respective Affiliates may have interests in, or may be providing or may in
the future provide financial or other services to other parties with interests
which a Loan Party may regard as conflicting with its interests and may possess
information (whether or not material to the Loan Parties) other than as a result
of (x) the Administrative Agent acting as administrative agent hereunder or
(y) the Lender Parties acting in their respective capacities as such hereunder,
that the Administrative Agent or any such Lender Party may not be entitled to
share with any Loan Party. Without prejudice to the foregoing, each of the Loan
Parties agrees that the Administrative Agent, the Lender Parties and their
respective Affiliates may (a) deal (whether for its own or its customers’
account) in, or advise on, securities of any Person, and (b) accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with other
Persons in each case, as if the Administrative Agent were not the Administrative
Agent and as if the Lender Parties were not Lender Parties, and without any duty
to account therefor to the Loan Parties. Each of the Loan Parties hereby
irrevocably waives, in favor of the Administrative Agent, the Lender Parties and
the Arrangers, any conflict of interest which may arise by virtue of the
Administrative Agent, the Arrangers and/or the Lender Parties acting in various
capacities under the Loan Documents or for other customers of the Administrative
Agent, any Arranger or any Lender Party as described in this Section 9.19.

[Balance of page intentionally left blank]

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.

 

BORROWER: EASTERLY GOVERNMENT PROPERTIES LP, a Delaware limited partnership By:
EASTERLY GOVERNMENT PROPERTIES, INC., a Maryland corporation, its sole General
Partner By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Executive Vice President and Chief Financial
Officer PARENT GUARANTOR: EASTERLY GOVERNMENT PROPERTIES, INC. By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Executive Vice President and Chief Financial
Officer

 

Signature Page EASTERLY PARTNERS, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: USGP ALBANY DEA LLC, a Delaware limited liability company
By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

USGP DALLAS DEA LP, a Delaware limited partnership By: USGP Dallas, 1 G.P., LLC,
its general partner By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

USGP DEL RIO CH LP, a Delaware limited partnership By: USGP Del Rio, 1 G.P.,
LLC, its general partner By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

USGP FRESNO IRS, LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

USGP SAN ANTONIO, L.P., a Delaware limited partnership By: USGP San Antonio GP,
LLC, its general partner By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

37 NINE MILE ROAD, LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

Signature Page EASTERLY PARTNERS, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

USGP ALBUQUERQUE USFS I, LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

USGP II ARLINGTON PTO LP, a Delaware limited Partnership By: USGP II Arlington
PTO General Partner LLC, its general partner By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

USGP II LAKEWOOD DOT LP, a Delaware limited Partnership By: USGP Lakewood DOT
General Partner, its general partner By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

USGP II LITTLE ROCK FBI LP, a Delaware limited Partnership By: USGP II Little
Rock FBI General Partner, its general partner By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

USGP II MARTINSBURG USCG LP, a Delaware limited Partnership By: USGP II
Martinsburg USCG General Partner, its general partner By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

Signature Page EASTERLY PARTNERS, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

USGP II OMAHA FBI LP, a Delaware limited partnership By: USGP II Little Rock FBI
General Partner, its general partner By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

EGP CBP CHULA VISTA LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

EGP CH EL CENTRO, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

EGP DEA NORTH HIGHLANDS LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

EGP DEA OTAY LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

EGP DEA RIVERSIDE LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

Signature Page EASTERLY PARTNERS, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

EGP DEA SANTA ANA LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

EGP DEA VISTA LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

EGP DEA WH SAN DIEGO LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

EGP MIDLAND 1 LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

EGP MIRAMAR LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

EGP SSA MISSION VIEJO LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

Signature Page EASTERLY PARTNERS, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

EGP SSA SAN DIEGO LLC, a Delaware limited liability company By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

EGP HUNTER LUBBOCK LP, a Delaware limited partnership By: EGP Lubbock GP LLC,
its general partner By:

/s/ Alison M. Bernard

Name: Alison M. Bernard Title: Chief Financial Officer

 

Signature Page EASTERLY PARTNERS, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, INITIAL LENDER,

AND INITIAL ISSUING BANK:

CITIBANK, N.A. By:  

/s/ John C. Rowland

Name:   John C. Rowland Title:   Vice President

 

  Signature Page    EASTERLY PARTNERS, LLC      CREDIT AGREEMENT



--------------------------------------------------------------------------------

INITIAL ISSUING BANK AND INITIAL LENDER: ROYAL BANK OF CANADA By:  

/s/ Joshua Freedman

Name:   Joshua Freedman Title:   Authorized Signatory

 

  Signature Page    EASTERLY PARTNERS, LLC      CREDIT AGREEMENT



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,

as an Initial Lender

By:  

/s/ James M. Armstrong

Name:   James M. Armstrong Title:   Senior Vice President

 

  Signature Page    EASTERLY PARTNERS, LLC      CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as an Initial Lender

By:  

/s/ Katie Chowdhry

Name:   Katie Chowdhry Title:   Assistant Vice President

 

  Signature Page    EASTERLY PARTNERS, LLC      CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as an Initial Lender By:  

/s/ Danny Stover

Name:   Danny Stover Title:   Vice President

 

  Signature Page    EASTERLY PARTNERS, LLC      CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as an Initial Lender

By:

/s/ Walter Whitt

Name: Walter Whitt Title: Senior Vice President

 

Signature Page EASTERLY PARTNERS, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

Name of Initial Lender/ Initial Issuing
Bank

  Commitments             Revolving Credit     Letter of Credit    

Domestic Lending Office

 

Eurodollar Lending Office

     

1615 Brett Road, OPS III

 

1615 Brett Road, OPS III

     

New Castle, Delaware 19720

 

New Castle, Delaware 19720

     

Attn: Bank Loan Syndications Department

 

Attn: Bank Loan Syndications Department

     

Telephone: 302-894-6010

 

Telephone: 302-894-6010

     

Facsimile: 212-994-0961

 

Facsimile: 212-994-0961

Citibank, N.A.

  $ 71,333,334.00      $ 20,000,000.00     

Email: global.loans.support@citi.com

 

Email: global.loans.support@citi.com

     

710 Carillon Parkway

 

710 Carillon Parkway

     

St. Petersburg, FL 33716

 

St. Petersburg, FL 33716

     

Attn: Loan Ops/CML

 

Attn: Loan Ops/CML

     

Telephone: 727-567-1861; 727-567-1922

 

Telephone: 727-567-1861; 727-567-1922

     

Facsimile: 866-597-4002

 

Facsimile: 866-597-4002

Raymond James Bank, N.A.

  $ 71,333,333.00        —       

Email: rjbankloanopscorp@raymondjames.com

 

Email: rjbankloanopscorp@raymondjames.com

     

20 King Street West, 4th Floor

 

20 King Street West, 4th Floor

     

Toronto, Ontario, Canada

 

Toronto, Ontario, Canada

     

M5H 1C4

 

M5H 1C4

     

Attn: Wendy Luo and Azza El-Zoghby

 

Attn: Wendy Luo and Azza El-Zoghby

     

Telephone: 416-974-1587; 416-955-6569

 

Telephone: 416-974-1587; 416-955-6569

Royal Bank of Canada

  $ 71,333,333.00      $ 20,000,000.00     

Facsimile: 212-428-2372

 

Facsimile: 212-428-2372

     

500 First Street

 

500 First Street

     

Pittsburgh, PA 15219

 

Pittsburgh, PA 15219

     

Attn: Kelly Dicicco, Loan Administrator

 

Attn: Kelly Dicicco, Loan Administrator

     

Telephone: 412-768-2916

 

Telephone: 412-768-2916

PNC Bank, National Association

  $ 62,000,000.00        —       

Facsimile: 412-705-2125

 

Facsimile: 412-705-2125

     

211 Perimeter Center Parkway

 

211 Perimeter Center Parkway

     

Atlanta, GA 30346

 

Atlanta, GA 30346

     

Attn: Denise Shines, Credit Services Specialist

 

Attn: Denise Shines, Credit Services Specialist

     

Telephone: 770-352-5240

 

Telephone: 770-352-5240

     

Facsimile: 404-588-4453

 

Facsimile: 404-588-4453

SunTrust Bank

  $ 62,000,000.00        —       

Email: denise.shines@suntrust.com

 

Email: denise.shines@suntrust.com

 

Sch. I - 1



--------------------------------------------------------------------------------

Name of Initial Lender/ Initial Issuing
Bank

  Commitments             Revolving Credit     Letter of Credit    

Domestic Lending Office

 

Eurodollar Lending Office

     

CLS Syndication Services Team

 

CLS Syndication Services Team

     

Telephone: 920-237-7601

 

Telephone: 920-237-7601

     

Facsimile: 920-237-7993

 

Facsimile: 920-237-7993

U.S. Bank National Association

  $ 62,000,000.00        —       

Email: clssyndicationservicesteam@usbank.com

 

Email: clssyndicationservicesteam@usbank.com

 

 

 

   

 

 

     

Totals

  $ 400,000,000.00      $ 40,000,000.00         

 

 

   

 

 

     

 

Sch. I - 2



--------------------------------------------------------------------------------

SCHEDULE II

UNENCUMBERED ASSETS

 

   

Asset Name

 

Asset Location

        I.         US Government Leased Properties   1.   IRS – Fresno   Fresno,
CA 2.   PTO – Arlington   Arlington, VA 3.   FBI – San Antonio   San Antonio, TX
4.   FBI – Omaha   Omaha, NE 5.   DOT – Lakewood   Lakewood, CO 6.   DEA – Vista
  Vista, CA 7.   AOC – El Centro   El Centro, CA 8.   AOC – Del Rio   Del Rio,
TX 9.   USFS I – Albuquerque   Albuquerque, NM 10.   FBI – Little Rock   Little
Rock, AR 11.   DEA – Santa Ana   Santa Ana, CA 12.   DEA – Dallas   Dallas, TX
13.   CBP – Chula Vista   Chula Vista, CA 14.   DEA – North Highlands  
Sacramento, CA 15.   USCG – Martinsburg   Martinsburg, WV 16.   CBP – Sunburst  
Sunburst, MT 17.   DEA – Riverside   Riverside, CA 18.   DEA – Otay   San Diego,
CA 19.   DEA – Albany   Albany, NY 20.   SSA – Mission Viejo   Mission Viejo, CA
21.   SSA – San Diego   San Diego, CA 22.   DEA – San Diego   San Diego, CA
        II.         Privately Leased Properties   23.   Parbel of Florida  
Miramar, FL 24.   United Technologies   Midland, GA 25.   Lummus Corporation  
Lubbock, TX

 

Sch. II



--------------------------------------------------------------------------------

Schedule 4.01 (b) - Subsidiaries

 

Subsidiary

 

Jurisdiction

 

Principal Address

 

Equity Interests Owned by Loan
Party

 

Guarantor


 

Unencumbered Assets Owned

Easterly Government Properties LP   Delaware   2101 L St NW, Suite 750
Washington, DC 20037   100.0% General Partner Interest - Easterly Government
Properties, Inc.   No   None       59.0% Limited Partner Interest - Easterly
Government Properties, Inc.     Subsidiary Entities           Easterly
Government Properties Services, Inc. (TRS)   Delaware   2101 L St NW, Suite 750
Washington, DC 20037   100.0% - Easterly Government Properties LP   No   None
Easterly Partners, LLC   Delaware   2101 L St NW, Suite 750 Washington, DC 20037
  100.0% - Easterly Government Properties LP   No   None EGP DEA North Highlands
LLC   Delaware   2101 L St NW, Suite 750 Washington, DC 20037   100.0% -
Easterly Government Properties LP   Yes   DEA – North Highlands Property EGP
Miramar LLC   Delaware   2101 L St NW, Suite 750 Washington, DC 20037   100.0% -
Easterly Government Properties LP   Yes   Parbel of Florida Property EGP CBP
Savannah LLC   Delaware   2101 L St NW, Suite 750 Washington, DC 20037   100.0%
- Easterly Government Properties LP   No   None EGP DEA Santa Ana LLC   Delaware
  2101 L St NW, Suite 750 Washington, DC 20037   100.0% - Easterly Government
Properties LP   Yes   DEA – Santa Ana Property EGP Midland 1 LLC   Delaware  
2101 L St NW, Suite 750 Washington, DC 20037   100.0% - Easterly Government
Properties LP   Yes   United Technologies Property EGP DEA Vista LLC   Delaware
  2101 L St NW, Suite 750 Washington, DC 20037   100.0% - Easterly Government
Properties LP   Yes   DEA – Vista Property EGP CH El Centro LLC   Delaware  
2101 L St NW, Suite 750 Washington, DC 20037   100.0% - Easterly Government
Properties LP   Yes   AOC – El Centro Property EGP Lubbock GP LLC   Delaware  
2101 L St NW, Suite 750 Washington, DC 20037   100.0% - Easterly Government
Properties LP   No   None EGP Hunter Lubbock LP   Delaware   2101 L St NW, Suite
750 Washington, DC 20037   99.5% Easterly Government Properties LP   Yes  
Lummus Corporation Property       0.5% EGP Lubbock GP LLC     EGP SSA Mission
Viejo LLC   Delaware   2101 L St NW, Suite 750 Washington, DC 20037   100.0% -
Easterly Government Properties LP   Yes   SSA – Mission Viejo Property EGP DEA
WH San Diego LLC   Delaware   2101 L St NW, Suite 750 Washington, DC 20037  
100.0% - Easterly Government Properties LP   Yes   DEA – San Diego Property EGP
DEA Otay LLC   Delaware   2101 L St NW, Suite 750 Washington, DC 20037   100.0%
- Easterly Government Properties LP   Yes   DEA – Otay Property EGP DEA
Riverside LLC   Delaware   2101 L St NW, Suite 750 Washington, DC 20037   100.0%
- Easterly Government Properties LP   Yes   DEA – Riverside Property EGP CBP
Chula Vista LLC   Delaware   2101 L St NW, Suite 750 Washington, DC 20037  
100.0% - Easterly Government Properties LP   Yes   CBP – Chula Vista Property
EGP SSA San Diego LLC   Delaware   2101 L St NW, Suite 750 Washington, DC 20037
  100.0% - Easterly Government Properties LP   Yes   SSA – San Diego Property
USGP Fresno IRS Member, LLC   Delaware   2101 L St NW, Suite 750 Washington, DC
20037   100.0% - Easterly Government Properties LP   No   None USGP Fresno IRS,
LLC   Delaware   2101 L St NW, Suite 750 Washington, DC 20037   100.0% - USGP
Fresno IRS Member, LLC   Yes   IRS – Fresno Property USGP Del Rio 1, LLC  
Delaware   2101 L St NW, Suite 750 Washington, DC 20037   100.0% - Easterly
Government Properties LP   No   None USGP Del Rio 1, GP, LLC   Delaware   2101 L
St NW, Suite 750 Washington, DC 20037   100.0% - USGP Del Rio 1, LLC   No   None
USGP Del Rio CH, L.P.   Delaware   2101 L St NW, Suite 750 Washington, DC 20037
  99.5% - USGP Del Rio 1, LLC   Yes   AOC – Del Rio Property       0.5% – USGP
Del Rio 1, GP, LLC     37 Nine Mile Road, LLC   Delaware   2101 L St NW, Suite
750 Washington, DC 20037   100.0% - Easterly Government Properties LP   Yes  
CBP – Sunburst Property USGP Albuquerque USFS II Member, LLC   Delaware   2101 L
St NW, Suite 750 Washington, DC 20037   100.0% - Easterly Government Properties
LP   No   None USGP Albuquerque USFS II, LLC   Delaware   2101 L St NW, Suite
750 Washington, DC 20037   100.0% - USGP Albuquerque USFS II Member, LLC   No  
None 5740 University Heights, LLC   Delaware   2101 L St NW, Suite 750
Washington, DC 20037   100.0% - Easterly Government Properties LP   No   None
USGP San Antonio GP, LLC   Delaware   2101 L St NW, Suite 750 Washington, DC
20037   100.0% - 5740 University Heights, LLC   No   None

 

 

Page 1 of 2



--------------------------------------------------------------------------------

Schedule 4.01 (b) - Subsidiaries

 

Subsidiary

 

Jurisdiction

 

Principal Address

 

Equity Interests Owned by Loan
Party

 

Guarantor

 

Unencumbered Assets Owned

USGP San Antonio, LP   Delaware   2101 L St NW, Suite 750 Washington, DC 20037  
99.9% - 5740 University Heights, LLC   Yes   FBI – San Antonio Property      
0.1% - USGP San Antonio GP, LLC     USGP Albany DEA, LLC   Delaware   2101 L St
NW, Suite 750 Washington, DC 20037   100.0% - Easterly Government Properties LP
  Yes   DEA – Albany Property USGP Albuquerque USFS I Member, LLC   Delaware  
2101 L St NW, Suite 750 Washington, DC 20037   100.0% - Easterly Government
Properties LP   No   None USGP Albuquerque USFS I, LLC   Delaware   2101 L St
NW, Suite 750 Washington, DC 20037   100.0% - USGP Albuquerque USFS I Member,
LLC   Yes   USFS I – Albuquerque Property USGP Dallas, LLC   Delaware   2101 L
St NW, Suite 750 Washington, DC 20037   100.0% - Easterly Government Properties
LP   No   None USGP Dallas 1 G.P., LLC   Delaware   2101 L St NW, Suite 750
Washington, DC 20037   100.0% - USGP Dallas, LLC   No   None USGP Dallas DEA LP
  Delaware   2101 L St NW, Suite 750 Washington, DC 20037   99.5% - USGP Dallas,
LLC   Yes   DEA – Dallas Property       0.5% - USGP Dallas 1 G.P., LLC     USGP
II Little Rock FBI General Partner LLC   Delaware   2101 L St NW, Suite 750
Washington, DC 20037   100.0% - Easterly Government Properties LP   No   None
USGP II Little Rock FBI LP   Delaware   2101 L St NW, Suite 750 Washington, DC
20037   99.5% - Easterly Government Properties LP   Yes   FBI – Little Rock
Property       0.5% - USGP II Little Rock FBI General Partner LLC     USGP II
Lakewood DOT General Partner LLC   Delaware   2101 L St NW, Suite 750
Washington, DC 20037   100.0% - Easterly Government Properties LP   No   None
USGP II Lakewood DOT LP   Delaware   2101 L St NW, Suite 750 Washington, DC
20037   99.5% - Easterly Government Properties LP   Yes   DOT – Lakewood
Property       0.5% - USGP II Lakewood DOT General Partner LLC     USGP II
Martinsburg USCG General Partner LLC   Delaware   2101 L St NW, Suite 750
Washington, DC 20037   100.0% - Easterly Government Properties LP   No   None
USGP II Martinsburg USCG LP   Delaware   2101 L St NW, Suite 750 Washington, DC
20037   99.5% - Easterly Government Properties LP   Yes   USCG – Martinsburg
Property       0.5% USGP II Martinsburg USCG General Partner LLC     USGP II
Charleston ICE General Partner LLC   Delaware   2101 L St NW, Suite 750
Washington, DC 20037   100.0% - Easterly Government Properties LP   No   None
USGP II Charleston ICE LP   Delaware   2101 L St NW, Suite 750 Washington, DC
20037   99.5% - Easterly Government Properties LP   No   None       0.5% - USGP
II Charleston ICE General Partner LLC     USGP II Jacksonville MEPS General
Partner LLC   Delaware   2101 L St NW, Suite 750 Washington, DC 20037   100.0% -
Easterly Government Properties LP   No   None USGP II Jacksonville MEPS LP  
Delaware   2101 L St NW, Suite 750 Washington, DC 20037   99.5% - Easterly
Government Properties LP   No   None       0.5% - USGP II Jacksonville MEPS
General Partner LLC     USGP II Omaha FBI General Partner LLC   Delaware   2101
L St NW, Suite 750 Washington, DC 20037   100.0% - Easterly Government
Properties LP   No   None USGP II Omaha FBI LP   Delaware   2101 L St NW, Suite
750 Washington, DC 20037   99.5% - Easterly Government Properties LP   Yes   FBI
– Omaha Property       0.5% - USGP II Omaha FBI General Partner LLC     USGP II
Arlington PTO General Partner LLC   Delaware   2101 L St NW, Suite 750
Washington, DC 20037   100.0% - Easterly Government Properties LP   No   None
USGP II Arlington PTO LP   Delaware   2101 L St NW, Suite 750 Washington, DC
20037   99.5% - Easterly Government Properties LP   Yes   PTO – Arlington
Property       0.5% - USGP II Arlington PTO General Partner LLC    

 

 

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT A to the

CREDIT AGREEMENT

FORM OF NOTE

NOTE

 

$                Dated:             ,         

FOR VALUE RECEIVED, the undersigned, EASTERLY GOVERNMENT PROPERTIES LP, a
Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY
                                         (the “Lender”) for the account of its
Applicable Lending Office (as defined in the Credit Agreement referred to below)
the aggregate principal amount of the Revolving Credit Advances and the Letter
of Credit Advances (each as defined below) owing to the Lender by the Borrower
pursuant to the Credit Agreement dated as of February 11, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein, unless otherwise defined herein,
being used herein as therein defined) among the Borrower, the Lender and certain
other lender parties party thereto, Easterly Government Properties, Inc., as
Parent Guarantor, the Subsidiary Guarantors party thereto, Citibank, N.A., as
Administrative Agent for the Lender and such other lender parties, and the
Arrangers party thereto, on the Termination Date.

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Revolving Credit Advance and Letter of Credit Advance from the
date of such Revolving Credit Advance or Letter of Credit Advance, as the case
may be, until such principal amount is paid in full, at such interest rates, and
payable at such times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent, at 1615 Brett Road, OPS III,
New Castle, Delaware 19720, Attention: Bank Loan Syndication Department, in same
day funds. Each Revolving Credit Advance and Letter of Credit Advance owing to
the Lender by the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Note.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. The Credit Agreement, among other things, (a) provides
for the making of advances (variously, the “Revolving Credit Advances”, or the
“Letter of Credit Advances”) by the Lender to or for the benefit of the Borrower
from time to time in an aggregate amount not to exceed at any time outstanding
the U.S. dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Revolving Credit Advance and Letter of Credit Advance
being evidenced by this Note, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of an Event of Default and also for
prepayments on account of principal hereof prior to the Termination Date upon
the terms and conditions therein specified.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exh. A - 1



--------------------------------------------------------------------------------

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

EASTERLY GOVERNMENT PROPERTIES LP, a Delaware limited partnership By:  

EASTERLY GOVERNMENT PROPERTIES, INC.,

a Maryland corporation, its general partner

  By:  

 

    Name:     Title:

 

Exh. A - 2



--------------------------------------------------------------------------------

REVOLVING CREDIT ADVANCES AND

PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                               

 

Exh. A - 3



--------------------------------------------------------------------------------

EXHIBIT B to the

CREDIT AGREEMENT

FORM OF NOTICE

OF BORROWING

NOTICE OF BORROWING

                 ,         

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road, OPS III

New Castle, Delaware 19720

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, EASTERLY GOVERNMENT PROPERTIES LP, refers to the Credit
Agreement dated as of February 11, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, Easterly Government Properties, Inc., as Parent Guarantor, the
Subsidiary Guarantors party thereto, the Lender Parties party thereto, Citibank,
N.A., as Administrative Agent for the Lender Parties, and the Arrangers party
thereto, and hereby gives you notice pursuant to Section 2.02 of the Credit
Agreement (which notice is irrevocable pursuant to Section 2.02(d) of the Credit
Agreement) that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:

 

  (i) The Business Day of the Proposed Borrowing is                  ,         .

 

  (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

 

  (iii) The aggregate amount of the Proposed Borrowing is $[            ].

 

  (iv) [The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is              month[s].]1

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

  (A) The representations and warranties contained in each Loan Document are
true and correct on and as of the date of the Proposed Borrowing in all material
respects (unless qualified as to materiality or Material Adverse Effect, in
which case such representations and warranties shall be true and correct in all
respects and except to the extent any such representation or

 

1 

In the case of Eurodollar Rate Advances only.

 

Exh. B - 1



--------------------------------------------------------------------------------

  warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date, and except further to the extent any such representations and
warranties that are no longer true and correct as a result of factual changes
since the Closing Date that are permitted under the Credit Agreement), before
and after giving effect to (1) such Proposed Borrowing and (2) the application
of the proceeds therefrom, as though made on and as of the date of the Proposed
Borrowing (except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date);

 

  (B) No Default or Event of Default has occurred and is continuing, or would
result from (1) such Proposed Borrowing or (2) from the application of the
proceeds therefrom;

 

  (C) (1) the Facility Available Amount equals or exceeds the Facility Exposure
that will be outstanding after giving effect to the Proposed Borrowing, and
(2) before and after giving effect to such Proposed Borrowing, the Parent
Guarantor shall be in compliance with the covenants contained in Section 5.04;
and

 

  (D) Attached as Schedule A is supporting information showing the computations
used in determining compliance with the covenants contained in Section 5.04.

Attached hereto is an Availability Certificate for the Proposed Borrowing dated
the date of such Proposed Borrowing demonstrating that the Facility Available
Amount as of the date of such Proposed Borrowing (calculated on a pro forma
basis after giving effect to such Proposed Borrowing) will be greater than or
equal to the Facility Exposure.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.

[Balance of page intentionally left blank]

 

Exh. B - 2



--------------------------------------------------------------------------------

Very truly yours,

EASTERLY GOVERNMENT PROPERTIES LP,

a Delaware limited partnership

By:  

EASTERLY GOVERNMENT PROPERTIES, INC.,

a Maryland corporation, its general partner

  By:  

 

    Name:     Title:

 

Exh. B - 3



--------------------------------------------------------------------------------

EXHIBIT C to the

CREDIT AGREEMENT

FORM OF

GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT

                 ,         

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road, OPS III

New Castle, Delaware 19720

Attention: Bank Loan Syndication Department

Credit Agreement dated as of February 11, 2015 (as in effect on the date hereof
and as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Easterly
Government Properties LP, as Borrower, Easterly Government Properties, Inc., as
Parent Guarantor, the Subsidiary Guarantors party thereto, the Lender Parties
party thereto, Citibank, N.A., as Administrative Agent for the Lender Parties,
and the Arrangers party thereto.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”). The
capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. Subject to the terms of the Credit
Agreement, including, without limitation, Section 9.14: (a) The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of the
Borrower and each other Loan Party now or hereafter existing under or in respect
of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations, but in each case, excluding all Excluded Swap
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent,
any Lender Party or any Hedge Bank in enforcing any rights under this Guaranty
Supplement, the Guaranty, the Credit Agreement or any other Loan Document.
Without limiting the generality of the foregoing, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to the Administrative Agent, any
Lender Party or any Hedge Bank under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party. This Guaranty is and constitutes a guaranty of payment and not merely of
collection.

 

Exh. C - 1



--------------------------------------------------------------------------------

(b) The undersigned, and by its acceptance of the benefits of this Guaranty
Supplement, the Administrative Agent, each Lender Party and each Hedge Bank,
hereby confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Guaranty and the Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the Lender Parties, the Hedge Banks and the undersigned
hereby irrevocably agree that the Obligations of the undersigned under this
Guaranty Supplement and the Guaranty at any time shall be limited to the maximum
amount as will result in the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty not constituting a fraudulent transfer or
conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent, any
Lender Party or any Hedge Bank under this Guaranty Supplement, the Guaranty or
any other guaranty, the undersigned will contribute, to the maximum extent
permitted by law, such amounts to each other Subsidiary Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Administrative
Agent, the Lender Parties and the Hedge Banks under or in respect of the Loan
Documents.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Subsidiary Guarantor by all of
the terms and conditions of the Credit Agreement and the Guaranty to the same
extent as each of the other Subsidiary Guarantors thereunder (including, without
limitation, Section 7.02 through and including Section 7.09 thereof). The
undersigned further agrees, as of the date first above written, that each
reference in the Credit Agreement to an “Additional Guarantor”, a “Loan Party”
or a “Subsidiary Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 4.01 of the Credit Agreement to
the same extent as each other Subsidiary Guarantor. To the extent required by
Section 5.01(j)(iv) of the Credit Agreement, attached as Exhibit A hereto is an
updated Schedule 4.01(b) and/or Schedule 4.01(p) to the Credit Agreement (or the
factual information needed to update such Schedules).

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
any Federal court of the United States of America sitting in the City, County
and State of New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty Supplement, the Guaranty,
the Credit Agreement or any of the other Loan Documents to which it is or is to
be a party, or for recognition or enforcement of any judgment, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such Federal court.
The undersigned agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by litigation on
the judgment or in any other manner provided by law. Nothing in this Guaranty
Supplement or the Guaranty or the Credit Agreement or any other Loan Document
shall affect any right that any party may otherwise have

 

Exh. C - 2



--------------------------------------------------------------------------------

to bring any action or proceeding relating to this Guaranty Supplement, the
Credit Agreement, the Guaranty thereunder or any of the other Loan Documents to
which it is or is to be a party in the courts of any jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Credit Agreement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in any New York State or Federal court. The undersigned hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR
ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

[Balance of page intentionally left blank]

 

Exh. C - 3



--------------------------------------------------------------------------------

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:

 

Exh. C - 4



--------------------------------------------------------------------------------

[Exhibit A]1

 

1  To be added if necessary pursuant to Section 5.01(j)(iv) of the Credit
Agreement.

 

Exh. C - 5



--------------------------------------------------------------------------------

EXHIBIT D to the

CREDIT AGREEMENT

FORM OF

ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of February 11, 2015 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined), among Easterly Government
Properties LP, a Delaware limited partnership, as Borrower, Easterly Government
Properties, Inc., as Parent Guarantor, the Subsidiary Guarantors party thereto,
the Lender Parties thereto, Citibank, N.A., as Administrative Agent for the
Lender and such other lender parties, and the Arrangers party thereto. Each
“Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

1. Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement Facilities
specified on Schedule 1 hereto. After giving effect to such sale and assignment,
such Assignee’s Commitments and the amount of the Advances owing to such
Assignee will be as set forth on Schedule 1 hereto.

2. Such Assignor (a) represents and warrants that its name set forth on Schedule
1 hereto is its legal name, that it is the legal and beneficial owner of the
interest or interests being assigned by it hereunder and that such interest or
interests are free and clear of any adverse claim; (b) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; and (d) attaches the Note or
Notes (if any) held by such Assignor and requests that the Administrative Agent
exchange such Note or Notes for a new Note or Notes payable to the order of such
Assignee in an amount equal to the Commitments assumed by such Assignee pursuant
hereto or new Notes payable to the order of such Assignee in an amount equal to
the Commitments assumed by such Assignee pursuant hereto and such Assignor in an
amount equal to the Commitments retained by such Assignor under the Credit
Agreement, respectively, as specified on Schedule 1 hereto.

3. Such Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.01 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Administrative Agent, any Assignor or any other Lender
Party and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (d) represents and warrants that its name set
forth on Schedule 1 hereto is its legal

 

Exh. D - 1



--------------------------------------------------------------------------------

name; (e) confirms that it is an Eligible Assignee; (f) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (g) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender Party; and
(h) attaches any U.S. Internal Revenue Service forms required under Section 2.12
of the Credit Agreement.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

5. Upon such acceptance by the Administrative Agent and, if applicable, the
Borrower and recording by the Administrative Agent, as of the Effective Date,
(a) such Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender Party thereunder and (b) such Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement (other than its rights and obligations
under the Loan Documents that are specified under the terms of such Loan
Documents to survive the payment in full of the Obligations of the Loan Parties
under the Loan Documents to the extent any claim thereunder relates to an event
arising prior to the Effective Date of this Assignment and Acceptance) and, if
this Assignment and Acceptance covers all of the remaining portion of the rights
and obligations of such Assignor under the Credit Agreement, such Assignor shall
cease to be a party thereto.

6. Upon such acceptance by the Administrative Agent and, if applicable, the
Borrower and recording by the Administrative Agent, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and commitment fees with
respect thereto) to such Assignee. Such Assignor and such Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the Notes
for periods prior to the Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier or e-mail (which
e-mail shall include an attachment in PDF format or similar format containing
the legible signature of the person executing this Assignment and Acceptance)
shall be effective as delivery of an original executed counterpart of this
Assignment and Acceptance.

[Balance of page intentionally left blank]

 

Exh. D - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Assignor and each Assignee has caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

Exh. D - 3



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

 

ASSIGNORS:

          

Revolving Credit Facility

          

Percentage interest assigned

          %           %           %           %           % 

Percentage interest retained

          %           %           %           %           % 

Revolving Credit Commitment assigned

   $               $               $               $               $            

Revolving Credit Commitment retained

   $        $        $        $        $     

Aggregate outstanding principal amount of Revolving Credit Advances assigned

   $        $        $        $        $     

Aggregate outstanding principal amount of Revolving Credit Advances retained

   $        $        $        $        $     

Principal amount of Note payable to Assignor

   $        $        $        $        $     

Letter of Credit Facility

          

Letter of Credit Commitment assigned

   $        $        $        $        $     

Letter of Credit Commitment retained

   $        $        $        $        $     

ASSIGNEES:

          

Revolving Credit Facility

          

Percentage interest assumed

          %           %           %           %           % 

Revolving Credit Commitment assumed

   $        $        $        $        $     

Aggregate outstanding principal amount of Revolving Credit Advances assumed

   $        $        $        $        $     

Principal amount of Note payable to Assignee

   $        $        $        $        $     

Letter of Credit Facility

          

Letter of Credit Commitment assumed

   $        $        $        $        $     

 

Exh. D - 4



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

1                  ,         

 

Assignors                     , as Assignor [Type or print legal name of
Assignor] By:  

 

  Title: Dated:                  ,                             , as Assignor
[Type or print legal name of Assignor] By:  

 

  Title: Dated:                  ,         

 

                    , as Assignor [Type or print legal name of Assignor] By:  

 

  Title: Dated:                  ,                              , as Assignor
[Type or print legal name of Assignor] By:  

 

  Title: Dated:                  ,         

 

1  This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent and, if applicable,
the Borrower.

 

Exh. D - 5



--------------------------------------------------------------------------------

Assignees                     , as Assignee [Type or print legal name of
Assignee] By:  

 

  Title:   E-mail address for notices: Dated:                  ,         
Domestic Lending Office: Eurodollar Lending Office:                     , as
Assignee [Type or print legal name of Assignee] By:  

 

  Title:   E-mail address for notices: Dated:                  ,         
Domestic Lending Office: Eurodollar Lending Office:                     , as
Assignee [Type or print legal name of Assignee] By:  

 

  Title:   E-mail address for notices: Dated:                 ,         Domestic
Lending Office: Eurodollar Lending Office:

 

Exh. D - 6



--------------------------------------------------------------------------------

                    , as Assignee [Type or print legal name of Assignee] By:  

 

  Title:   E-mail address for notices: Dated:                  ,         
Domestic Lending Office: Eurodollar Lending Office:

 

Exh. D - 7



--------------------------------------------------------------------------------

Accepted [and Approved] this      day of             ,     

CITIBANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

[Approved this      day

of             ,         

 

EASTERLY GOVERNMENT PROPERTIES LP, a Delaware limited partnership By:   EASTERLY
GOVERNMENT PROPERTIES, INC.,   a Maryland corporation, its general partner   By:
 

 

    Name:     Title:]2

 

2  Insert if the Borrower has approval rights pursuant to the Credit Agreement.

 

Exh. D - 8



--------------------------------------------------------------------------------

EXHIBIT E to the

CREDIT AGREEMENT

FORM OF NOTICE

OF COMPETITIVE BID BORROWING

NOTICE OF COMPETITIVE BID BORROWING

                 ,         

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road, OPS III

New Castle, Delaware 19720

Attention: Bank Loan Syndication Department

Ladies and Gentlemen:

The undersigned, EASTERLY GOVERNMENT PROPERTIES LP, refers to the Credit
Agreement dated as of February 11, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, Easterly Government Properties, Inc., as Parent Guarantor, the
Subsidiary Guarantors party thereto, the Lender Parties party thereto, Citibank,
N.A., as Administrative Agent for the Lender Parties, and the Arrangers party
thereto, and hereby gives you notice pursuant to Section 2.02 of the Credit
Agreement (which notice is irrevocable pursuant to Section 2.02(b) of the Credit
Agreement) that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Competitive Bid Borrowing”) as required by
Section 2.02(b) of the Credit Agreement:

 

  (i) The Business Day of the Proposed Competitive Bid Borrowing is            
    ,         .

 

  (ii) The aggregate amount of the Proposed Competitive Bid Borrowing is
$[        ].

 

  (iii) [The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Competitive Bid Borrowing is      month[s].]1 [The maturity
date of such Proposed Competitive Bid Borrowing is                     .]2

 

  (iv) The interest payment date or dates relating to the Proposed Competitive
Bid Borrowing is or are                     .

 

  (v) [Insert other terms applicable to Proposed Competitive Bid Borrowing, if
any.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:

 

  (A) The Parent Guarantor’s Debt Rating is BBB- or Baa3 or better;

 

1  In the case of Eurodollar Rate Advances only.

2  In the case of Fixed Rate Advances only. Such maturity date not to be earlier
than the date occurring 14 days after the date of the Competitive Bid Borrowing
or later than the earlier of (1) 180 days after the date of the Competitive Bid
Borrowing and (2) the Termination Date.

 

Exh. E - 1



--------------------------------------------------------------------------------

  (B) The representations and warranties contained in each Loan Document are
true and correct on and as of the date of the Proposed Competitive Bid Borrowing
in all material respects (unless qualified as to materiality or Material Adverse
Effect, in which case such representations and warranties shall be true and
correct in all respects and except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date, and except further to the extent any such representations and
warranties that are no longer true and correct as a result of factual changes
since the Closing Date that are permitted under the Credit Agreement), before
and after giving effect to (1) such Proposed Competitive Bid Borrowing and
(2) the application of the proceeds therefrom, as though made on and as of the
date of the Proposed Competitive Bid Borrowing (except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date);

 

  (C) No Default or Event of Default has occurred and is continuing, or would
result from (1) such Proposed Competitive Bid Borrowing or (2) from the
application of the proceeds therefrom;

 

  (D) The aggregate amount of the Proposed Competitive Bid Borrowing and all
Competitive Bid Advances then outstanding does not exceed an amount equal to 50%
of the Revolving Credit Commitments;

 

  (E) The aggregate amount of the Proposed Competitive Bid Borrowing and all
other Borrowings to be made on the same day under the Credit Agreement in
connection with the Revolving Credit Facility does not exceed the aggregate
amount of Unused Revolving Credit Commitments;

 

  (F) (1) the Facility Available Amount equals or exceeds the Facility Exposure
that will be outstanding after giving effect to the Competitive Bid Borrowing,
and (2) before and after giving effect to such Competitive Bid Borrowing, the
Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04; and

 

  (G) Attached as Schedule A is supporting information showing the computations
used in determining compliance with the covenants contained in Section 5.04.

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Sections 2.01(c) and 2.02(b) of
the Credit Agreement.

Delivery of an executed counterpart of this Notice of Competitive Bid Borrowing
by telecopier or e-mail (which e-mail shall include an attachment in PDF format
or similar format containing the legible signature of the undersigned) shall be
effective as delivery of an original executed counterpart of this Notice of
Competitive Bid Borrowing.

[Balance of page intentionally left blank]

 

Exh. E - 2



--------------------------------------------------------------------------------

Very truly yours,

EASTERLY GOVERNMENT PROPERTIES LP,

a Delaware limited partnership

By:  

EASTERLY GOVERNMENT PROPERTIES, INC.,

a Maryland corporation, its general partner

  By:  

 

    Name:     Title:

 

Exh. E - 3



--------------------------------------------------------------------------------

EXHIBIT F to the

CREDIT AGREEMENT

FORM OF AVAILABILITY

CERTIFICATE

AVAILABILITY CERTIFICATE

Easterly Government Properties LP,

Availability Certificate

Period ending     /    /    

Citibank, N.A.

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road OPS III

New Castle, DE 19720

Attention: Bank Loan Syndications Department

Pursuant to provisions of that certain Credit Agreement dated as of February 11,
2015, among Easterly Government Properties LP, a Delaware limited partnership,
as borrower (“Borrower”), Easterly Government Properties, Inc., a Maryland
corporation (the “Parent Guarantor”), the Subsidiary Guarantors party thereto,
Citibank, N.A., as Administrative Agent for the Lender Parties, the Lender
Parties identified therein, and the Arrangers party thereto (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms not otherwise defined herein shall have their
respective meanings set forth in the Credit Agreement), the undersigned, a
Responsible Officer of the Parent Guarantor, hereby certifies and represents and
warrants on behalf of the Borrower as follows:

1. The information contained in Schedule I of this certificate and the attached
information supporting the calculation of the Facility Available Amount is true,
complete and correct as of the close of business on             , 20     (the
“Calculation Date”) and has been prepared in accordance with the provisions of
the Credit Agreement.

2 The Facility Exposure of $          does not exceed the Facility Available
Amount of $          as required by Section 3.02(a) of the Credit Agreement.

3. This certificate is furnished to the Administrative Agent pursuant to
Section 3.02 of the Credit Agreement.

In each case, with supporting information showing the computations used in
determining compliance with such covenants set forth on Schedule I attached
hereto.

 

Exh. F -1



--------------------------------------------------------------------------------

Very truly yours,

EASTERLY GOVERNMENT PROPERTIES, INC.,

a Maryland corporation

By:  

 

  Name:     Title:   Chief Financial Officer

 

Exh. F - 2



--------------------------------------------------------------------------------

Schedule I – Financial Covenant Computations

MAXIMUM FACILITY EXPOSURE – 3.02(a)

 

1. Facility Available Amount (see table below)

   $                

2. Facility Exposure (see table below) (must not exceed #1 above)

   $     

FACILITY AVAILABLE AMOUNT

 

(i) The aggregate of all Revolving Credit Commitments of the Lenders

   $     

FACILITY AVAILABLE AMOUNT equals the amount in item (i) above

   $                

FACILITY EXPOSURE

 

(i) The aggregate principal amount of all outstanding Advances    $
                 (ii) The amount equal to the Available Amount under all
outstanding Letters of Credit less the amount on deposit in the L/C Cash
Collateral Account (Insert “0” if a negative number)    $                

FACILITY EXPOSURE equals the sum of line items (i) and (ii) above

   $     

 

Exh. F - 3



--------------------------------------------------------------------------------

EXHIBIT G-1 to the

CREDIT AGREEMENT

FORM OF SECTION 2.12(g)

TAX COMPLIANCE CERTIFICATION

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lender Parties That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of February 11, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Easterly Government Properties LP, as Borrower, Easterly
Government Properties, Inc., as Parent Guarantor, the Subsidiary Guarantors
party thereto, the Lender Parties party thereto, Citibank, N.A., as
Administrative Agent for the Lender Parties, and the Arrangers party thereto.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a “10 percent shareholder” of any Loan Party
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and
(iv) it is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER PARTY] By:  

 

  Name:   Title: Date:               , 20[    ]

 

Exh. G - 1



--------------------------------------------------------------------------------

EXHIBIT G-2 to the

CREDIT AGREEMENT

FORM OF SECTION 2.12(g)

TAX COMPLIANCE CERTIFICATION

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of February 10, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Easterly Government Properties LP, as Borrower, Easterly
Government Properties, Inc., as Parent Guarantor, the Subsidiary Guarantors
party thereto, the Lender Parties party thereto, Citibank, N.A., as
Administrative Agent for the Lender Parties, and the Arrangers party thereto.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a “10 percent shareholder” of any Loan Party
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and
(iv) it is not a “controlled foreign corporation” related to any Loan Party as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
Party in writing, and (2) the undersigned shall have at all times furnished such
Lender Party with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:               , 20[    ]

 

Exhibit G - 2



--------------------------------------------------------------------------------

EXHIBIT G-3 to the

CREDIT AGREEMENT

FORM OF SECTION 2.12(g)

TAX COMPLIANCE CERTIFICATION

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of February 10, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Easterly Government Properties LP, as Borrower, Easterly
Government Properties, Inc., as Parent Guarantor, the Subsidiary Guarantors
party thereto, the Lender Parties party thereto, Citibank, N.A., as
Administrative Agent for the Lender Parties, and the Arrangers party thereto.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of any Loan Party within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, and (v) none of its direct or indirect partners/members
is a “controlled foreign corporation” related to any Loan Party as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender Party with Internal
Revenue Service Form W-8IMY accompanied by one of the following forms from each
its partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or (ii) an Internal Revenue Service Form
W-8IMY accompanied by an Internal Revenue Service Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender Party, and (2) the undersigned shall have at all times
furnished such Lender Party with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:               , 20[    ]

 

Exh. G - 3



--------------------------------------------------------------------------------

EXHIBIT G-4 to the

CREDIT AGREEMENT

FORM OF SECTION 2.12(g)

TAX COMPLIANCE CERTIFICATION

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lender Parties That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of February 10, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Easterly Government Properties LP, as Borrower, Easterly
Government Properties, Inc., as Parent Guarantor, the Subsidiary Guarantors
party thereto, the Lender Parties party thereto, Citibank, N.A., as
Administrative Agent for the Lender Parties, and the Arrangers party thereto.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)); (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a “10 percent shareholder” of any Loan Party within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to any
Loan Party as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or (ii) an Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER PARTY] By:  

 

  Name:   Title: Date:               , 20[    ]

 

Exh. G - 4